Exhibit 10.1
Execution Copy
CREDIT AGREEMENT
by and among
CHICO’S FAS, INC.,
WHITE HOUSE | BLACK MARKET, INC.,
CHICO’S RETAIL SERVICES, INC.,
CHICO’S DISTRIBUTION SERVICES, LLC and
SOMA INTIMATES, LLC
as the Borrowers,
The Persons party hereto as the Guarantors,

The financial institutions party hereto as the Lenders,

SUNTRUST BANK,
as the Issuing Bank,

SUNTRUST BANK,
as the Administrative Agent,

and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger
November 24, 2008

 



--------------------------------------------------------------------------------



 



Execution Copy
INDEX

                              Page   ARTICLE 1. DEFINITIONS, ACCOUNTING
PRINCIPLES AND OTHER INTERPRETIVE MATTERS     1        Section 1.1  
Definitions
    1        Section 1.2  
Accounting Principles
    31        Section 1.3  
Other Interpretive Matters
    32          
 
        ARTICLE 2. THE LOANS AND THE LETTERS OF CREDIT     32        Section 2.1
 
Extension of Credit
    32        Section 2.2  
Manner of Borrowing and Disbursement of Loans
    35        Section 2.3  
Interest
    39        Section 2.4  
Fees
    41        Section 2.5  
Prepayment/Reduction of Commitment
    42        Section 2.6  
Repayment
    43        Section 2.7  
Notes; Loan Accounts
    44        Section 2.8  
Manner of Payment
    45        Section 2.9  
Reimbursement
    48        Section 2.10  
Pro Rata Treatment
    48        Section 2.11  
Application of Payments
    49        Section 2.12  
Use of Proceeds
    51        Section 2.13  
All Obligations to Constitute One Obligation
    51        Section 2.14  
Maximum Rate of Interest
    51        Section 2.15  
Letters of Credit
    52        Section 2.16  
Bank Products
    56        Section 2.17  
Additional Increase of Commitments; Additional Lenders
    56          
 
        ARTICLE 3. GUARANTY     58        Section 3.1  
Guaranty
    58        Section 3.2  
Special Provisions Applicable to Subsidiary Guarantors
    62          
 
        ARTICLE 4. CONDITIONS PRECEDENT     63        Section 4.1  
Conditions Precedent to Closing
    63  

 



--------------------------------------------------------------------------------



 



                       Section 4.2  
Conditions Precedent to Initial Advance
    65        Section 4.3  
Conditions Precedent to Each Advance
    66        Section 4.4  
Conditions Precedent to Each Letter of Credit
    67          
 
        ARTICLE 5. REPRESENTATIONS AND WARRANTIES     68        Section 5.1  
General Representations and Warranties
    68        Section 5.2  
Representations and Warranties Relating to Eligible Credit Card Receivables
    77        Section 5.3  
Representations and Warranties Relating to Inventory
    77        Section 5.4  
Survival of Representations and Warranties, etc.
    77          
 
        ARTICLE 6. GENERAL COVENANTS     77        Section 6.1  
Preservation of Existence and Similar Matters
    77        Section 6.2  
Compliance with Applicable Law
    78        Section 6.3  
Maintenance of Properties
    78        Section 6.4  
Accounting Methods and Financial Records
    78        Section 6.5  
Insurance
    78        Section 6.6  
Payment of Taxes and Claims
    79        Section 6.7  
Visits and Inspections
    79        Section 6.8  
Conduct of Business
    80        Section 6.9  
ERISA
    80        Section 6.10  
Lien Perfection
    80        Section 6.11  
Location of Collateral
    80        Section 6.12  
Protection of Collateral
    81        Section 6.13  
Assignments and Records of Accounts
    81        Section 6.14  
Administration of Accounts
    82        Section 6.15  
The Blocked Account
    83        Section 6.16  
Further Assurances
    83        Section 6.17  
Broker’s Claims
    84        Section 6.18  
Indemnity
    84        Section 6.19  
Environmental Matters
    84        Section 6.20  
Formation of Subsidiaries
    85          
 
        ARTICLE 7. INFORMATION COVENANTS     85  

     -2-     

 



--------------------------------------------------------------------------------



 



                       Section 7.1  
Monthly and Quarterly Financial Statements and Information
    86        Section 7.2  
Annual Financial Statements and Information; Certificate of No Default.
    86        Section 7.3  
Compliance Certificates
    87        Section 7.4  
Intentionally Omitted
    87        Section 7.5  
Additional Reports
    87        Section 7.6  
Notice of Litigation and Other Matters
    89          
 
        ARTICLE 8. NEGATIVE COVENANTS     91        Section 8.1  
Funded Debt
    91        Section 8.2  
Guaranties
    91        Section 8.3  
Liens
    92        Section 8.4  
Restricted Payments and Purchases
    92        Section 8.5  
Investments
    92        Section 8.6  
Affiliate Transactions
    93        Section 8.7  
Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc
    93        Section 8.8  
Intentionally Omitted
    95        Section 8.9  
Intentionally Omitted
    95        Section 8.10  
Fixed Charge Coverage Ratio
    95        Section 8.11  
Conduct of Business
    95        Section 8.12  
Sales and Leasebacks
    95        Section 8.13  
Amendment and Waiver
    95        Section 8.14  
ERISA Liability
    95        Section 8.15  
Prepayments
    96        Section 8.16  
Negative Pledge
    96        Section 8.17  
Inconsistent Agreements
    96          
 
        ARTICLE 9. DEFAULT     96        Section 9.1  
Events of Default
    96        Section 9.2  
Remedies
    99          
 
        ARTICLE 10. THE ADMINISTRATIVE AGENT     100        Section 10.1  
Appointment and Authorization
    100  

     -3-     

 



--------------------------------------------------------------------------------



 



                       Section 10.2  
Interest Holders
    101        Section 10.3  
Consultation with Counsel
    101        Section 10.4  
Documents
    101        Section 10.5  
Administrative Agent and Affiliates
    101        Section 10.6  
Responsibility of the Administrative Agent
    101        Section 10.7  
Action by Administrative Agent
    102        Section 10.8  
Notice of Default
    102        Section 10.9  
Responsibility Disclaimed
    102        Section 10.10  
Indemnification
    103        Section 10.11  
Credit Decision
    103        Section 10.12  
Successor Administrative Agent
    104        Section 10.13  
Administrative Agent May File Proofs of Claim
    104        Section 10.14  
Collateral
    105        Section 10.15  
Release of Collateral
    105          
 
        ARTICLE 11. MISCELLANEOUS     106        Section 11.1  
Notices
    106        Section 11.2  
Expenses
    107        Section 11.3  
Waivers
    108        Section 11.4  
Set-Off
    109        Section 11.5  
Assignment
    109        Section 11.6  
Counterparts
    112        Section 11.7  
Under Seal; Governing Law
    112        Section 11.8  
Severability
    112        Section 11.9  
Headings
    112        Section 11.10  
Source of Funds
    112        Section 11.11  
Entire Agreement
    112        Section 11.12  
Amendments and Waivers
    113        Section 11.13  
Other Relationships
    114        Section 11.14  
Pronouns
    114        Section 11.15  
Disclosure
    114        Section 11.16  
Replacement of Lender
    114  

     -4-     

 



--------------------------------------------------------------------------------



 



                       Section 11.17  
Confidentiality
    115        Section 11.18  
Revival and Reinstatement of Obligations
    115        Section 11.19  
Electronic Transmissions
    116          
 
        ARTICLE 12. YIELD PROTECTION     117        Section 12.1  
Eurodollar Rate Basis Determination
    117        Section 12.2  
Illegality
    117        Section 12.3  
Increased Costs
    117        Section 12.4  
Effect On Other Advances
    119        Section 12.5  
Capital Adequacy
    119          
 
        ARTICLE 13. JURISDICTION, VENUE AND WAIVER OF JURY TRIAL     120  
     Section 13.1  
Jurisdiction and Service of Process
    120        Section 13.2  
Consent to Venue
    121        Section 13.3  
Waiver of Jury Trial
    121        Section 13.4  
The Administrative Borrower
    121        Section 13.5  
All Obligations to Constitute Joint and Several Obligations
    122  

EXHIBITS

          Exhibit A   —  
Form of Assignment and Acceptance
Exhibit B   —  
Form of Borrowing Base Certificate
Exhibit C   —  
Form of Compliance Certificate
Exhibit D   —  
Form of Notice of Conversion/Continuation
Exhibit E   —  
Form of Request for Advance
Exhibit F   —  
Form of Request for Issuance of Letter of Credit
Exhibit G   —  
Form of Revolving Loan Note
Exhibit H   —  
Form of Guaranty Supplement
Exhibit I   —  
Form of Notice of Requested Commitment Increase

     -5-     

 



--------------------------------------------------------------------------------



 



SCHEDULES

          Schedule E-1   —  
Existing Letters of Credit
Schedule 1(a)   —  
Commitment Ratios
Schedule 1(b)   —  
Liens
Schedule 5.1(c)-1   —  
Subsidiaries
Schedule 5.1(c)-2   —  
Partnerships/Joint Ventures
Schedule 5.1(d)   —  
Outstanding Capital Stock Ownership
Schedule 5.1(h)   —  
Material Contracts
Schedule 5.1(i)   —  
Labor Matters
Schedule 5.1(j)   —  
Taxes
Schedule 5.1(m)   —  
Investments/Guaranties as of the Agreement Date
Schedule 5.1(n)   —  
Litigation
Schedule 5.1(o)      
ERISA
Schedule 5.1(p)   —  
Intellectual Property; Licenses and Certifications
Schedule 5.1(v)   —  
Insurance
Schedule 5.1(x)-1   —  
Leased Real Property
Schedule 5.1(x)-2   —  
Owned Real Property
Schedule 5.1(y)   —  
Environmental Matters
Schedule 5.1(aa)   —  
Name Change of Borrower Parties
Schedule 6.11   —  
Location of Collateral
Schedule 6.15   —  
Bank and Investment Accounts
Schedule 8.1   —  
Outstanding Indebtedness as of the Agreement Date
Schedule 8.5   —  
Existing Investments
Schedule 8.6   —  
Affiliate Transactions
Schedule 8.12   —  
Permitted Sale Leasebacks

  -6-  

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT dated as of November 24, 2008, is by and among
CHICO’S FAS, INC., a Florida corporation (“Parent”), WHITE HOUSE | BLACK MARKET,
INC., a Florida corporation (“WHBM”), CHICO’S RETAIL SERVICES, INC., a Florida
corporation (“Chico’s Retail”), CHICO’S DISTRIBUTION SERVICES, LLC, a Georgia
limited liability company (“Chico’s Distribution”), SOMA INTIMATES, LLC, a
Florida limited liability company (“Soma”; Parent, WHBM, Chico’s Retail, Chico’s
Distribution and Soma are referred to herein each individually as a “Borrower”
and, collectively, as the “Borrowers”), the Persons party hereto from time to
time as Guarantors, the financial institutions party hereto from time to time as
Lenders, SUNTRUST BANK, as the Issuing Bank, and SUNTRUST BANK, as the
Administrative Agent.
W I T N E S S E T H:
     WHEREAS, the Borrowers have requested that the Administrative Agent, the
Issuing Bank and the Lenders make available to it the Revolving Loan Commitment,
on the terms and conditions set forth herein, to, among other things, refinance
existing Funded Debt and to fund permitted acquisitions, transaction costs and
working capital needs of the Borrowers and to use borrowings thereunder for
other general corporate purposes; and
     WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders are
willing to make the Revolving Loan Commitment available to the Borrowers upon
the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE 1.
DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS
     Section 1.1 Definitions. For the purposes of this Agreement:
     “Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 



--------------------------------------------------------------------------------



 



     “Accounts” shall mean all “accounts,” as such term is defined in the UCC,
of each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a secondary obligation incurred
or to be incurred, arising out of the use of a credit card or charge card, or
for services rendered or to be rendered by such Borrower Party or in connection
with any other transaction (whether or not yet earned by performance on the part
of such Borrower Party), and (e) all collateral security of any kind, given by
any Account Debtor or any other Person with respect to any of the foregoing;
provided, however, under no circumstances shall the term Accounts include any
Excluded Accounts.
     “ACH Transactions” shall mean any cash management or related services
including the automated clearinghouse transfer of funds by the Administrative
Agent (or any Affiliate of the Administrative Agent) for the account of the
Borrower Parties pursuant to agreement or overdrafts.
     “Activation Event” shall have the meaning specified in Section 6.15.
     “Activation Notice” shall have the meaning specified in Section 6.15.
     “additional amounts” shall have the meaning specified in Section 2.8(b)(i).
     “Administrative Agent” shall mean SunTrust Bank, acting as administrative
agent for the Lender Group, and any successor Administrative Agent appointed
pursuant to Section 10.12.
     “Administrative Agent Indemnified Person” shall have the meaning specified
in Section 10.10.
     “Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 303 Peachtree Street, Twenty-Third Floor, Atlanta, Georgia
30308, Attention: Chico’s Account Manager, or such other office as may be
designated by the Administrative Agent pursuant to the provisions of
Section 11.1.
     “Administrative Borrower” shall have the meaning specified in Section 13.4.
     “Administrative Questionnaire” shall mean a questionnaire in form and
substance

2



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent.
     “Advance” or “Advances” shall mean amounts of the Loans advanced by the
Lenders to, or on behalf of, the Borrowers pursuant to Section 2.2 on the
occasion of any borrowing and shall include, without limitation, all Agent
Advances and Swing Loans.
     “Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person. For purposes of this definition, “control”, when used with respect
to any Person, shall mean the direct or indirect beneficial ownership of ten
percent (10%) (or, if such Person is the owner of outstanding Equity Interests
in Parent, fifteen percent (15%)) or more of the outstanding Equity Interests of
such Person. For purposes of this definition, “officer,” when used with respect
to any Person, shall mean its president, any vice president of such Person in
charge of a principal business unit, division or function (such as sales,
administration or finance) and any other Person who performs policy making
functions for such Person.
     “Agent Advances” shall have the meaning specified in Section 2.1(f).
     “Aggregate Commitment Ratio” shall mean, with respect to any Lender, the
ratio, expressed as a percentage, of (a) the unutilized portion of the Revolving
Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of such Lender, divided by (b) the sum of
the aggregate unutilized Revolving Loan Commitment plus Loans (other than Swing
Loans and Agent Advances) outstanding plus participation interests in Letter of
Credit Obligations, Swing Loans and Agent Advances of all Lenders, which, as of
the Agreement Date, are set forth (together with Dollar amounts thereof) on
Schedule 1(a).
     “Aggregate Revolving Credit Obligations” shall mean, as of any particular
time, the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate principal amount of all Letter of Credit
Obligations then outstanding.
     “Agreement” shall mean this Credit Agreement, together with all Exhibits
and Schedules hereto.
     “Agreement Date” shall mean the date as of which this Agreement is dated.
     “Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

3



--------------------------------------------------------------------------------



 



     “Applicable Margin” shall mean a per annum rate of interest determined as
follows: with respect to each Advance (except Swing Loans and Agent Advances)
and issuance of Letters of Credit, the applicable margin shall be (a) from the
Agreement Date through (and including) the date five (5) Business Days after the
fiscal quarter ending on or about January 31, 2009, 2.50% per annum (provided
that, if the results of the field audit required under Section 4.5(c) reduces
Availability such that a different pricing Level would then be applicable, then
the initial pricing level will be adjusted based on the table set forth below),
and (b) thereafter, the applicable margin determined by the Administrative Agent
based upon the Average Availability for the fiscal quarter most recently ended,
effective as of the fifth Business Day after the last day of such fiscal quarter
most recently ended, expressed as a per annum rate of interest as set forth in
the table below:

                      Level     Availability     Applicable Margin     I    
Less than $20,000,000
    3.00%     II    
Greater than or equal to $20,000,000 but
less than $40,000,000
    2.75%     III    
Greater than or equal to $40,000,000
    2.50%    

     In the event that the information contained in any Borrowing Base
Certificate is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher interest rate for any period (an
“Applicable Period”) than the applicable margin actually applied for such
Applicable Period, then (i) the Borrowers shall immediately deliver to the
Administrative Agent a corrected Borrowing Base Certificate for such Applicable
Period, (ii) such higher applicable margin shall be deemed to have been in
effect for such Applicable Period and (iii) the Borrowers shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Advances (except Swing Loans and Agent Advances) and
Letters of Credit as a result of such increased applicable margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.11 (it being understood that nothing
contained in this paragraph shall limit the rights of the Administrative Agent
and the other Lenders to exercise their rights under Section 2.3(b) or
Section 9.2).
     “Applicable Period” shall have the meaning specified in the definition of
Applicable Margin.
     “Approved Freight Handler” shall mean any Freight Handler that has
delivered a Lien Acknowledgement Agreement in favor of the Administrative Agent,
so long as such Lien Acknowledgement remains in full force and effect and the
Administrative Agent has not received any notice of termination with respect
thereto.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

4



--------------------------------------------------------------------------------



 



     “Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit A, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or Revolving Loan
Commitment.
     “Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.
     “Availability” shall mean, as of any date of determination, the amount (if
any) by which (a) the lesser of (i) the Revolving Loan Commitment, or (ii) the
Borrowing Base as most recently reported by the Borrower Parties on or prior to
such date of determination, exceeds (b) the Aggregate Revolving Credit
Obligations on such date of determination.
     “Availability Block” shall mean a block against Availability in an amount
equal to $20,000,000, which shall remain in effect from the Agreement Date until
such time as the Administrative Agent has completed an Inventory appraisal, in
form and substance reasonably satisfactory to the Administrative Agent in its
Permitted Discretion and completed by appraisers selected by the Administrative
Agent.
     “Available Letter of Credit Amount” shall mean, as of any particular time,
an amount equal to the lesser of (a) the Letter of Credit Commitment at such
time less the aggregate amount of all Letter of Credit Obligations then
outstanding or (b) Availability at such time minus the Availability Block, to
the extent in effect at such time of determination.
     “Average Availability” shall mean, as of any date of determination with
respect to any period, an amount equal to the sum of the actual amount of
Availability on each day during such period, as determined by the Administrative
Agent, divided by the number of days in such period.
     “Bank Product Reserves” shall mean all reserves that the Administrative
Agent, from time to time, establishes in its Permitted Discretion for Bank
Products then provided or outstanding.
     “Bank Products” shall mean any one or more of the following types of
services or facilities extended to the Borrower Parties by a Person who at the
time such services or facilities were extended was a Lender (or any Affiliate of
a Lender): (a) credit cards; (b) ACH Transactions; (c) cash management,
including controlled disbursement services; and (d) the Lender Hedge Agreements.
     “Bank Products Documents” shall mean all agreements entered into from time
to time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements.

5



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.
     “Base Rate” shall mean the higher of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (1/2%) per annum or (iii) the Eurodollar Rate determined
on a daily basis for a period of one (1) month (any changes in such rates to be
effective as of the date of any change in such rate). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate of interest actually charged to any customer of the
Administrative Agent. The Administrative Agent may make commercial loans or
other loans at rates of interest at, above, or below the Administrative Agent’s
prime lending rate
     “Base Rate Advance” shall mean an Advance which the Borrowers request to be
made as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2.
     “Blocked Account” shall have the meaning specified in Section 6.15.
     “Blocked Account Agreement” shall mean any agreement executed by a
depository bank and the Administrative Agent, for the benefit of the Lender
Group, and acknowledged and agreed to by the applicable Borrower Party, in form
acceptable to the Administrative Agent in its sole discretion.
     “Borrower” and “Borrowers” shall have the meanings specified in the
preamble.
     “Borrower Parties” shall mean, collectively, the Borrowers and the
Guarantors; and “Borrower Party” shall mean any one of the foregoing Borrower
Parties.
     “Borrower Payments” shall have the meaning specified in Section 2.8(b)(i).
     “Borrowing Base” shall mean, at any particular time, the sum of:

    (a)   up to 90% of Eligible Credit Card Receivables; plus       (b)   up to
60% of the Value of Eligible Inventory, unless Availability is less than the
greater of (i) 30% of the Revolving Loan Commitment or (ii) $20,000,000, then up
to the lesser of (A) 60% of the Value of Eligible Inventory or (B) 85% of the
NOLV of Eligible Inventory; plus       (c)   100% of Qualified Cash; minus      
(d)   any Reserves.

6



--------------------------------------------------------------------------------



 



     “Borrowing Base Certificate” shall mean a certificate of an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit B,
or in such form as otherwise agreed to by the Administrative Agent and the
Administrative Borrower.
     “Business Day” shall mean any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of Georgia or is a day on
which banking institutions located in such state are closed; provided, however,
that when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day in which banks are not open for dealings in
deposits of Dollars on the London interbank market.
     “Capital Expenditures” shall mean, for any period, on a consolidated basis
for the Borrower Parties, the aggregate of all expenditures made by the Borrower
Parties during such period that, in conformity with GAAP, are required to be
included in or reflected on the consolidated balance sheet as a capital asset of
the Borrower Parties, including, without limitation, Capitalized Lease
Obligations of the Borrower Parties, but, for the avoidance of doubt, excluding
EITF 97-10 Capital Lease Obligations.
     “Capitalized Lease Obligation” shall mean that portion of any obligation of
a Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP, other
than EITF 97-10 Capital Lease Obligations.
     “Cash Equivalents” shall mean, collectively, (a) marketable, direct
obligations of the US and its agencies maturing within three hundred sixty-five
(365) days of the date of purchase, (b) commercial paper issued by corporations,
each of which shall have a consolidated net worth of at least $500,000,000,
which commercial paper will mature within one hundred eighty (180) days from the
date of the original issue thereof and is rated “P-1” or better by Moody’s or
“A-1” or better by S&P, (c) certificates of deposit maturing within three
hundred sixty-five (365) days of the date of purchase and issued by a US
national or state bank having deposits totaling more than $500,000,000, and
whose short-term debt is rated “P-1” or better by Moody’s or “A-1” or better by
S&P, (d) up to $100,000 per institution and up to $1,000,000 in the aggregate in
(i) short-term obligations issued by any local commercial bank or trust company
located in those areas where any Borrower conducts its business, whose deposits
are insured by the Federal Deposit Insurance Corporation, or (ii) commercial
bank-insured money market funds, or any combination of the types of investments
described in this clause (d), and (e) overnight investments with such financial
institutions having a short term deposit rating of “P-1” or better by Moody’s,
or “A-1” or better by S&P.
     “Cash Management Bank” shall have the meaning specified in Section 6.15.

7



--------------------------------------------------------------------------------



 



     “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEA)
of thirty-five percent (35%) or more of the outstanding shares of the voting
Equity Interests of Parent; (b) as of any date a majority of the board of
directors of Parent consists (other than vacant seats) of individuals who were
not either (i) directors of Parent as of the Agreement Date, (ii) selected or
nominated to become directors by the board of directors of Parent of which a
majority consisted of individuals described in clause (i), or (iii) selected or
nominated to become directors by the board of directors of Parent of which a
majority consisted of individuals described in clause (i) and individuals
described in clause (ii), or (c) except as specifically permitted hereunder,
Parent ceases to directly or indirectly own and control one hundred percent
(100%) of the outstanding Equity Interests of all of its Subsidiaries who are
Borrower Parties.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.
     “Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, in form and
substance satisfactory to the Administrative Agent in its Permitted Discretion,
waiving or subordinating Liens or certain other rights or interests such Person
may hold in regard to the property of any of the Borrower Parties and providing
the Administrative Agent access to its Collateral.
     “Collateral Related Account” shall mean all deposit accounts into which any
proceeds of Credit Card Receivables or Inventory are deposited and any
concentration accounts related thereto (including all cash and other funds on
deposit therein).
     “Commercial Letter of Credit” shall mean a documentary Letter of Credit
issued by the Issuing Bank in respect of the purchase of goods or services by
the Borrower in the ordinary course of its business.
     “Commitment Increase” shall have the meaning specified in Section 2.17(a).
     “Commitment Increase Cap” shall have the meaning specified in
Section 2.17(a).
     “Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit C.

8



--------------------------------------------------------------------------------



 



     “Concentration Account” shall mean one or more deposit accounts established
by the Borrower Parties for the purpose of concentrating deposits made in the
Collateral Related Accounts in accordance with Section 6.15.
     “Confidential Information” shall have the meaning specified in
Section 11.17.
     “Credit Card Issuer” shall mean any Person (other than a Borrower Party)
who issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., or any proprietary card issuer reasonably
acceptable to the Administrative Agent.
     “Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.
     “Credit Card Receivables” shall mean each Account together with all income,
payments and proceeds thereof (net of any applicable reserves retained by a
Credit Card Issuer or a Credit Card Processor), owed by a Credit Card Issuer or
Credit Card Processor to a Borrower Party resulting from charges by a customer
of a Borrower Party on credit or debit cards issued or processed by such Credit
Card Issuer or Credit Card Processor in connection with the sale of goods by a
Borrower Party, or services performed by a Borrower Party, in each case in the
ordinary course of its business.
     “Date of Issue” shall mean the date on which the Issuing Bank issues (or,
at the direction of the Issuing Bank, a Foreign Issuer issues) a Letter of
Credit pursuant to Section 2.15.
     “Default” shall mean any Event of Default, and any of the events specified
in Section 9.1 regardless of whether there shall have occurred any passage of
time or giving of notice (or both) that would be necessary in order to
constitute such event an Event of Default.
     “Default Rate” shall mean a simple per annum interest rate equal to,
(a) with respect to all outstanding principal, the sum of (i) the applicable
Interest Rate Basis, plus (ii) the Applicable Margin then in effect, plus
(iii) two percent (2.00%), and (b) with respect to all other Obligations (other
than Obligations from Bank Products), the sum of (i) the Base Rate, plus (ii)
the Applicable Margin then in effect, plus (iii) two percent (2.00%); provided,
however, that (y) as to any Eurodollar Advance outstanding on the date that the
Default Rate becomes applicable, the Default Rate shall be based on the then

9



--------------------------------------------------------------------------------



 



applicable Eurodollar Basis until the end of the current Eurodollar Advance
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time and (z) as to any Base Rate Advance outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.
     “Defaulting Lender” shall have the meaning specified in Section 2.2(e).
     “Disbursement Account” shall mean account number 003601213648 maintained at
Bank of America, N.A., or as otherwise designated to the Administrative Agent by
the Administrative Borrower.
     “Dividends” shall mean any direct or indirect distribution, dividend, or
payment to any Person on account of any Equity Interests of any Borrower Party.
     “Dollars” or “$” shall mean the lawful currency of the United States of
America.
     “Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is
organized and existing under the laws of the US or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “E-Fax” shall mean any system used to receive or transmit faxes
electronically.
     “EBITDAR” shall mean, with respect to the Borrowers and their Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP, the
Net Income for such period, plus, without duplication and to the extent deducted
in determining Net Income for such period, (i) income taxes, (ii) Interest
Expense, (iii) depreciation and amortization expense, (iv) Lease Expense and
(iv) the amount of any non-cash compensation as the result of any grant of
Equity Interests or Equity Interest equivalents to employees, officers,
directors or consultants of the Borrowers and their Subsidiaries; provided,
however, that if any such calculation includes any period in which an
acquisition or sale of a Person or all or substantially all of the assets of a
Person occurred, then such calculation shall be made on a Pro Forma Basis.
     “EITF 97-10 Capital Lease Obligations” means obligations that are
classified as “Capital Lease Obligations” under GAAP due to the application of
Emerging Issues Task Force Regulation 97-10, and that, but for such regulation,
would not constitute Capital Lease Obligations.
     “Electronic Transmission” shall mean each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or E-Fax, or otherwise to or from an
E-System or other equivalent service.
     “Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an

10



--------------------------------------------------------------------------------



 



Approved Fund; or (d) any other Person approved by (i) the Administrative Agent,
(ii) with respect to any proposed assignee of the Revolving Loan Commitment, the
Issuing Bank and, (iii) unless (x) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (y) a Default exists, the Administrative Borrower, such approvals
not to be unreasonably withheld or delayed; provided, however, that if the
consent of the Administrative Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment thresholds specified in Section 11.5(b)), the
Administrative Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Administrative Borrower prior to such fifth (5th)
Business Day.
     “Eligible Credit Card Receivables” shall mean, at any particular date, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable (i) has been earned by performance, represents the bona
fide amounts due to a Borrower Party from a Credit Card Issuer or a Credit Card
Processor, and was originated in the ordinary course of business of such
Borrower Party, and (ii) is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (l) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, a
Credit Card Receivable shall indicate no Person other than a Borrower Party as
payee or remittance party. In determining the amount to be so included, the face
amount of a Credit Card Receivable shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower Party may be obligated to rebate to a customer, a
Credit Card Issuer or a Credit Card Processor pursuant to the terms of any
agreement or understanding) and (ii) the aggregate amount of all cash received
in respect of such Credit Card Receivable but not yet applied by the applicable
Borrower Party to reduce the amount of such Credit Card Receivable. Any Credit
Card Receivables meeting the foregoing criteria shall be deemed Eligible Credit
Card Receivables but only as long as such Credit Card Receivable is not included
within any of the following categories, in which case such Credit Card
Receivable shall not constitute an Eligible Credit Card Receivable:
     (a) Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);
     (b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale of goods or services giving rise to such
Credit Card Receivables;

11



--------------------------------------------------------------------------------



 



     (c) Credit Card Receivables with respect to which a Borrower Party does not
have good and valid title, free and clear of any Lien (other than Liens granted
to the Administrative Agent and other Permitted Liens);
     (d) Credit Card Receivables that are not subject to a first priority
security interest in favor of the Administrative Agent (other than Permitted
Liens having priority over the Lien of the Administrative Agent under Applicable
Law) (it being the intent that chargebacks in the ordinary course by such Credit
Card Processors and Credit Card Issuers shall not be deemed violative of this
clause);
     (e) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(but only to the extent of such claim, counterclaim, offset or chargeback);
     (f) Credit Card Receivables as to which the Credit Card Processor has the
right under certain circumstances to require a Borrower Party to repurchase the
Credit Card Receivables from such Credit Card Processor;
     (g) Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or Insolvency Proceedings;
     (h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer with respect thereto;
     (i) Credit Card Receivables which do not conform in all material respects
to all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables;
     (j) Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent and, to the extent necessary or
appropriate, endorsed to the Administrative Agent;
     (k) Credit Card Receivables arising from the use of a private label credit
card (i.e., any Credit Card Receivable where a Borrower Party or an Affiliate of
a Borrower Party is the Credit Card Issuer); or
     (l) Credit Card Receivables arising from the use of a “co-branded” credit
card which are deemed ineligible for inclusion in the Borrowing Base by the
Administrative Agent in the exercise of its Permitted Discretion.
     “Eligible Domestic Inventory” shall mean, as of any particular date, the
portion of the Inventory of the Borrowers that the Administrative Agent, in the
exercise of its Permitted Discretion, determines to be Eligible Inventory;
provided, however, that

12



--------------------------------------------------------------------------------



 



without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Inventory shall not include any of the
following Inventory:
     (a) Inventory that is not owned solely by a Borrower;
     (b) Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in this Agreement or any
of the other Loan Documents;
     (c) Inventory that is not located in the continental US either (i) on real
property owned by a Borrower Party or (ii) on leased premises; provided, that if
the landlord with respect to any leased premises thereof has a priming Lien
(statutory or otherwise) with respect to the Inventory at such location, then
the Inventory at such location shall not be deemed “Eligible Inventory” unless
(A) such Person, and any bailee, warehouseman or similar party that will be in
possession of such Inventory, shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement or (B) the Administrative
Agent has established a Rent Reserve with respect to such location, in each case
at the option of the Administrative Borrower;
     (d) Inventory at any location where the fair market value of the Inventory
stored or located at such location is $50,000 or less;
     (e) Inventory in the possession of any bailee, warehouseman or similar
party unless such Person shall have executed and delivered to the Administrative
Agent a Collateral Access Agreement;
     (f) Inventory that is subject to any claim of reclamation, Lien (other than
the Liens in favor of the Administrative Agent or Permitted Liens), adverse
claim, interest or right of any other Person;
     (g) Inventory that has been consigned to or by any Person;
     (h) Inventory that is not in good condition or does not meet all standards
imposed by any Person having regulatory authority over such goods or their use
and/or sale, or Inventory that is not currently saleable in the normal course of
a Borrower’s business;
     (i) Inventory that consists of work-in-process, fabric, trim, components or
raw materials;
     (j) Inventory scheduled for return to vendors, Inventory which is obsolete
or slow-moving (for purposes of this subsection, what constitutes “obsolete or
slow-moving” Inventory shall be determined by the Administrative Agent in its
Permitted Discretion), display items, packaging materials, labels or name plates
or similar supplies;

13



--------------------------------------------------------------------------------



 



     (k) Inventory that is not personal property in which a Borrower Party has
granted a valid and continuing first priority Lien in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents, or as to which all action necessary to perfect such security
interest has not been taken;
     (l) Inventory that is covered, in whole or in part, by any security
agreement, financing statement, equivalent security or Lien instrument or
continuation statement which is on file or of record in any public office,
except (i) such as may have been filed in favor of the Administrative Agent, for
the benefit of the Lender Group, pursuant to the Security Documents or (ii) such
as may have been filed with respect to Permitted Liens;
     (m) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party requiring the payment of
royalties or fees or requiring the consent of the licensor for a sale thereof by
the Administrative Agent and is not subject to a Licensor Consent Agreement that
has been requested by the Administrative Agent in its Permitted Discretion; or
     (n) Inventory that constitutes In-Transit Inventory.
     “Eligible In-Transit Inventory” shall mean all finished goods which
constitute In-Transit Inventory (without duplication of any Eligible Domestic
Inventory) owned any Borrower Party, which such Inventory is in transit to a
Borrower Party’s location in the US or to a customer of a Borrower Party that
will take delivery of such Inventory at the port of destination located in the
US and as to which such In-Transit Inventory: (i) shall be the subject of a bill
of lading or a cargo receipt that (A)(x) in the case of a negotiable bill of
lading or negotiable cargo receipt, is consigned to the Administrative Agent or
an Issuing Bank (either directly or by means of endorsement) or (y) in the case
of a non-negotiable bill of lading or non-negotiable cargo receipt, is consigned
to the Administrative Agent or an Issuing Bank (either directly or by means of
endorsements) or to a Borrower Party if such bill of lading or cargo receipt
shall state “[Name of applicable Borrower Party], subject to the security
interest of SunTrust Bank, as agent, 303 Peachtree Street, N.E., Atlanta,
Georgia 30308” thereon and (B) was issued by the carrier respecting the subject
In-Transit Inventory, (ii) is insured in accordance with Section 6.5, (iii) with
respect to In-Transit Inventory that is subject to a non-negotiable bill of
lading or non-negotiable cargo receipt, such In-Transit Inventory shall be in
the physical possession of an Approved Freight Handler and (iv) would not be
deemed ineligible for inclusion in the Borrowing Base under clauses (a), (b),
(f) (other than in respect of any possessory Lien of the related common carrier
or any Lien in favor of a related Approved Freight Handler), (g), (h), (i), (j),
(l) or (m) of the definition of Eligible Domestic Inventory, treating such
eligibility criteria as applicable to such In-Transit Inventory; provided,
however, the gross amount of Eligible In-Transit Inventory shall not, at any
time, exceed $15,000,000. Upon the request of the Administrative Agent, the
Borrower Parties shall promptly deliver to the Administrative Agent copies of
all such bills of lading or cargo receipts.

14



--------------------------------------------------------------------------------



 



     “Eligible Inventory” shall mean Eligible Domestic Inventory and Eligible
In-Transit Inventory.
     “Environmental Laws” shall mean, collectively, any and all applicable
federal, state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.
     “Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
in effect on the Agreement Date and as such Act may be amended thereafter from
time to time.
     “ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade
or business (whether or not incorporated) that together with such Borrower
Party, are treated as a single employer under Section 414 of the Code.
     “ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) any “reportable event” within the meaning of Section 4043 of
ERISA with respect to a Title IV Plan for which the thirty (30) day notice
period has not been waived; (b) the withdrawal of any Borrower Party or ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (c) the complete or partial withdrawal of any Borrower Party or any ERISA
Affiliate from any Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (e) the institution or threatened institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the reorganization or insolvency of a Multiemployer Plan under Section 4241
or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA Affiliate to
make when due required contributions to a Multiemployer Plan or Title IV Plan
unless such failure is cured within thirty (30) days; (h) any other event or
condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA, or (i) the revocation or any
action reasonably likely to threaten revocation of a Plan’s tax-qualified status
under Code Section 401(a).

15



--------------------------------------------------------------------------------



 



     “E-System” shall mean any electronic system, including Intralinks® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Affiliates or any
other Person, providing for access to data protected by passcodes or other
security system.
     “Eurodollar Advance” shall mean an Advance which the Administrative
Borrower requests to be made as a Eurodollar Advance or which is continued as or
converted to a Eurodollar Advance, in accordance with the provisions of
Section 2.2.
     “Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each
one (1), two (2), three (3) or six (6) month period, as selected by the
Administrative Borrower pursuant to Section 2.2, during which the applicable
Eurodollar Rate (but not the Applicable Margin) shall remain unchanged.
Notwithstanding the foregoing, however: (a) any applicable Eurodollar Advance
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case such Eurodollar Advance Period shall end
on the next preceding Business Day; (b) any applicable Eurodollar Advance Period
which begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Advance Period is to end shall
(subject to clause (a) above) end on the last day of such calendar month; and
(c) no Eurodollar Advance Period shall extend beyond the Maturity Date or such
earlier date as would interfere with the repayment obligations of the Borrowers
under Section 2.6.
     “Eurodollar Basis” shall mean, with respect to each Eurodollar Advance
Period, a simple per annum interest rate equal to the quotient of (a) the
Eurodollar Rate divided by (b) one minus the Eurodollar Reserve Percentage,
stated as a decimal. The Eurodollar Basis shall remain unchanged during the
applicable Eurodollar Advance Period, except for changes to reflect adjustments
in the Eurodollar Reserve Percentage.
     “Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the rate
per annum quoted on the display designated on that page of the Bloomberg
reporting service, or similar service as determined by the Administrative Agent,
that displays British Banker’s Association Interest Settlement Rates for Dollar
deposits as of 11:00 a.m. (London, England time) two (2) Business Days prior to
the applicable date of determination; provided, however, that if no such quoted
rate appears on such page, the rate used for such Eurodollar Advance Rate shall
be the per annum rate of interest determined by the Administrative Agent to be
the rate at which Dollar deposits for such Eurodollar Advance Period are offered
to the Administrative Agent as of 11:00 a.m. (London, England time) two
(2) business days prior to such date of determination.
     “Eurodollar Reserve Percentage” shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next one one-hundredth of one percent (1/100th of 1%)) in effect on any day
to which the Administrative Agent is subject with respect to the Eurodollar
Basis pursuant to

16



--------------------------------------------------------------------------------



 



regulations issued by the Board of Governors of the Federal Reserve System (or
any Governmental Authority succeeding to any of its principal functions)
(“Regulation D”) with respect to Eurocurrency Liabilities (as that term is
defined in Regulation D). Eurodollar Advances shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Administrative Agent under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage. The Eurodollar Basis for any
Eurodollar Advance shall be adjusted as of the effective date of any changes in
the Eurodollar Reserve Percentage.
     “Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.
     “Excluded Accounts” shall mean any Accounts related to (i) that certain
promissory note from J. McGarvey Construction Company, Inc. payable to Chico’s
Retail Services, Inc. dated as of August 1, 2007, (ii) receivables related to
builder or lessor paid tenant improvements and other tenant allowances,
(iii) tax refunds, (iv) amounts due with respect to employee relocation
advances, (v) insurance receivables existing as of the Agreement Date with
respect to property damage resulting from the named storm commonly known as
“Hurricane Ike”, and (vi) contingent receivable existing as of the Agreement
Date in connection with the disposition of Investments in lucy activeware, inc.
     “Executive Order No. 13224” shall mean Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Existing Credit Agreement” shall mean that certain Second Restated
Revolving Credit Loan Agreement made and entered into as of June 23, 2005, by
and among Parent, certain subsidiaries of Parent party thereto and Bank of
America, N.A., as amended, restated, supplemented or otherwise modified from
time to time.
     “Existing Letters of Credit” shall mean those certain letters of credit
issued pursuant to the Existing Credit Agreement outstanding on the Agreement
Date, all such letters of credit being listed on Schedule E-1.
     “Federal Funds Rate” shall mean, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 12:00 noon

17



--------------------------------------------------------------------------------



 



(Atlanta, Georgia time) on that day by each of three (3) leading brokers of
Federal funds transactions in New York, New York selected by the Administrative
Agent.
     “Fee Letter” shall mean that certain fee letter dated as of the Agreement
Date, executed by the Borrowers and addressed to SunTrust Bank.
     “Financial Covenant” shall mean the financial covenant applicable to the
Borrower Parties from time to time pursuant to Section 8.10.
     “Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) and (B) tax payments paid in cash during such period, or
(ii) zero, to (b) the sum of without duplication (i) scheduled payments of
principal made with respect to Funded Debt during such period (which, for
purposes of clarification, exclude (i) principal payments (other than scheduled
amortization payments, if any) made on any outstanding Funded Debt prior to its
maturity and (ii) prepayments under the Revolving Loans), (ii) Interest Expense
during such period, (iii) Restricted Purchases and Restricted Payments (other
than Dividends paid in kind) paid during such period and (iv) Lease Expense
during such period.
     “Foreign Issuer” shall mean any foreign bank engaged by the Issuing Bank to
issue Commercial Letters of Credit on behalf of the Issuing Bank so long as
(a) such foreign bank has agreed to hold any and all documents, instruments or
other Collateral in its possession in connection with the issuance of any
Commercial Letter of Credit as bailee on behalf of the Administrative Agent to
perfect the Administrative Agent’s security interest in such documents,
instruments or other Collateral and (b) the agreement between the Issuing Bank
and the Foreign Issuer is satisfactory to the Administrative Agent in its
reasonable discretion.
     “Foreign Lender” shall have the meaning specified in Section 2.8(b).
     “Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that
does not constitute a Domestic Subsidiary.
     “Freight Handler” shall mean any freight forwarder, customs broker, customs
agent, shipper, shipping company or similar Person utilized by a Borrower Party
from time to time in connection with the importation of Inventory.
     “Fund” shall mean any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

18



--------------------------------------------------------------------------------



 



     “Funded Debt” shall mean, with respect to the Borrowers and their
Subsidiaries on a consolidated basis and without duplication, as of any
calculation date, (a) any obligation of such Person for borrowed money,
including, without limitation, all of the Obligations; (b) any obligation of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(c) any obligation of such Person to pay the deferred purchase price of property
or for services (other than in the ordinary course of business); (d) any
Capitalized Lease Obligation; (e) any obligation or liability of others secured
by a Lien on property owned by such Person, whether or not such obligation or
liability is assumed; (f) any debt, liability or obligation of such Person
arising from or in connection with any Hedge Agreements and, without double
counting, any other debt, liability or obligation arising from or in connection
with any Bank Products; (g) any reimbursement obligations (contingent or
otherwise) of such Person with respect to letters of credit, bankers acceptances
and similar instruments issued for the account of such Person; (h) any Guaranty
(except items of shareholders’ equity or Equity Interests or surplus or general
contingency or deferred tax reserves); (i) any financial obligation of such
Person under purchase money mortgages; (j) any financial obligation of such
Person under asset securitization vehicles; (k) any obligations of such Person
under conditional sales contracts and similar title retention instruments with
respect to property acquired; and (l) any financial obligation of such Person as
issuer of Equity Interests redeemable in whole or in part at the option of a
Person other than such issuer, at a fixed and determinable date or upon the
occurrence of an event not solely within the control of such issuer; provided,
however, that notwithstanding anything in GAAP to the contrary, the amount of
all obligations shall be the full face amount of such obligations.
     “Funding Losses” shall mean expenses incurred by any Lender or any
participant of such Lender permitted hereunder in connection with the
re-employment of funds prepaid, repaid, not borrowed, or paid, as the case may
be, and any lost profit of such Lender or any participant of such Lender over
the remainder of the Eurodollar Advance Period for such prepaid Advance. For
purposes of calculating amounts payable to a Lender hereunder with respect to
Funding Losses, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided, however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable hereunder.
     “GAAP” shall mean generally accepted accounting principles and practices
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
US accounting profession).

19



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government.
     “Guarantors” shall mean, collectively, the Subsidiary Guarantors and any
other Person that has executed a Guaranty Supplement or other document
guaranteeing the Obligations; and “Guarantor” shall mean any one of the
foregoing Guarantors.
     “Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase any such
primary obligation or any property or asset constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner or holder
of any primary obligation of the ability of the primary obligor with respect to
such primary obligation to make payment thereof or (iv) otherwise to assure or
hold harmless the owner or holder of such primary obligation against loss in
respect thereof. All references in this Agreement to “this Guaranty” shall be to
the Guaranty provided for pursuant to the terms of Article 3.
     “Guaranty Supplement” shall have the meaning specified in Section 6.20.
     “Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.
     “Hedge Agreement” shall mean any and all transactions, agreements or
documents now existing or hereafter entered into between or among any Borrower
Party, on the one hand, and a third party, on the other hand, which provides for
an interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations.
     “Immaterial Subsidiary” means any Subsidiary of Parent that has been
designated by Parent in writing to the Administrative Agent as an “Immaterial
Subsidiary” for

20



--------------------------------------------------------------------------------



 



purposes of this Agreement and the other Loan Documents, provided that for
purposes of this Agreement, at no time shall (i) the book value of total assets
of any Immaterial Subsidiary equal or exceed $100,000 or the book value of total
assets of all Immaterial Subsidiaries, in the aggregate, exceed $500,000, or
(ii) any Immaterial Subsidiary own assets of the type included in the Borrowing
Base in excess of $100,000 or all Immaterial Subsidiaries own assets of the type
included in the Borrowing Base, collectively, in an aggregate amount in excess
of $500,000, or (iii) the gross revenues of any Immaterial Subsidiary for any
fiscal year equal or exceed $100,000 or the gross revenues of all Immaterial
Subsidiaries for any fiscal year equal or exceed, in the aggregate, $500,000. As
of the Agreement Date, Pazo, Inc. and FitAppCo, Inc. are the sole Subsidiaries
designated by Parent as Immaterial Subsidiaries for purposes of this Agreement
and the other Loan Documents.
     “Indemnified Person” shall mean each member of the Lender Group, each
Affiliate thereof and each of their respective employees, representatives,
officers, agents and directors.
     “Insolvency Proceeding” shall mean any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
     “Interest Expense” shall mean, for the Borrowers and their Subsidiaries,
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (i) interest expense and loan fees, including capitalized and
non-capitalized interest and the interest component of Capitalized Lease
Obligations (whether or not actually paid during such period) and (ii) the net
amount payable (or minus the net amount receivable) under any Hedge Agreement
during such period (whether or not actually paid or received during such
period).
     “Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
applicable.
     “In-Transit Inventory” shall mean Inventory of a Borrower Party that is
currently in transit (whether by vessel, air or land) from (i) a location
outside the United States to a location in the United States or (ii) a location
in the continental United States to another location in the continental Untied
States, but shall not include any Inventory from and after the date on which it
is delivered to a Borrower in the continental United States, even if such
Inventory is thereafter transported to another location of the Borrowers.
     “Inventory” shall mean all “inventory,” as such term is defined in the UCC,
of each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be

21



--------------------------------------------------------------------------------



 



furnished under a contract of service, goods that are leased by a Borrower Party
as lessor, or that constitute raw materials, samples, work-in-process, finished
goods, returned goods, promotional materials or materials or supplies of any
kind, nature or description used or consumed or to be used or consumed in such
Borrower Party’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software; provided, however, with respect to any embedded software, Inventory
shall not include any licensed software to the extent if and only for so long as
a grant of a security interest in accordance with the Loan Documents would
constitute or result in a breach, termination or default under any such lease,
license, permit, contract or agreement related thereto; provided, further, that
(a) in no event shall the foregoing be construed to apply if any described
prohibition is unenforceable under Section 9-406, 9-407, or 9-408 of the UCC or
other applicable law or principle of equity, and (b) such embedded software
shall immediately and automatically be included with respect to any portion of
such lease, license, permit, contract or agreement that does not result in any
of the consequences specified above.
     “Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person or all or substantially all of the assets, property or business of a
Person.
     “Issuing Bank” shall mean SunTrust Bank, or any other Person who hereafter
may be designated as the Issuing Bank pursuant to an Assignment and Acceptance
or otherwise.
     “Lease Expense” shall mean, for any period, the aggregate amount of fixed
and contingent rentals paid or payable by the Borrowers and their Subsidiaries
with respect to leases of real and personal property (excluding Capitalized
Lease Obligations) determined on a consolidated basis in accordance with GAAP
for such period.
     “Lender Agreement” shall mean a lender joinder agreement, in form and
substance satisfactory to the Administrative Agent.
     “Lender Group” shall mean, collectively, the Administrative Agent, the
Issuing Bank and the Lenders. In addition, if SunTrust Bank ceases to be the
Administrative Agent, then for any Lender Hedge Agreement entered into by any
Borrower Party with SunTrust Bank while it was the Administrative Agent,
SunTrust Bank shall be a deemed to be a member of the Lender Group for purposes
of determining the secured parties under any Security Documents.
     “Lender Hedge Agreement” shall mean any and all Hedge Agreements now
existing or hereafter entered into between or among any Borrower Party, on the
one hand,

22



--------------------------------------------------------------------------------



 



and any Person that is a Lender (or an Affiliate of a Lender) at the time such
Hedge Agreement was entered into, on the other hand.
     “Lenders” shall mean those lenders whose names are set forth on the
signature pages to this Agreement under the heading “Lenders” and any assignees
of the Lenders who hereafter become parties hereto pursuant to and in accordance
with Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.
     “Letter of Credit Commitment” shall mean the obligation of the Issuing Bank
to issue, or arrange for the issuance of, Letters of Credit in an aggregate face
amount from time to time not to exceed $10,000,000 pursuant to the terms of this
Agreement.
     “Letter of Credit Obligations” shall mean, at any time, the sum of (a) an
amount equal to one hundred percent (100%) of the aggregate undrawn and
unexpired stated amount (including the amount to which any such Letter of Credit
can be reinstated pursuant to its terms) of the then outstanding Letters of
Credit, plus (b) an amount equal to one hundred percent (100%) of the aggregate
drawn, but unreimbursed drawings of any Letters of Credit (excluding, for the
avoidance of doubt, such drawings that have been reimbursed with Advances made
pursuant to Section 2.15).
     “Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of the Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).
     “Letters of Credit” shall mean either Standby Letters of Credit or
Commercial Letters of Credit issued by the Issuing Bank for the account of any
of the Borrowers from time to time in accordance with Section 2.15.
     “License Agreement” shall mean any license agreement or other agreement
between a Borrower Party and a Person duly holding rights in a trademark, trade
name or service mark pursuant to which such Borrower Party is granted a license
to use such trademark, trade name or service mark on Inventory of such Borrower
Party.
     “Licensor Consent Agreement” shall mean an agreement among the applicable
Borrower Party, the Administrative Agent and the applicable licensor in form and
substance reasonably acceptable to the Administrative Agent pursuant to which,
among other things, the licensor acknowledges the Lien of the Administrative
Agent in the Inventory that is subject to the applicable License Agreement and
agrees to permit the Administrative Agent to sell the Inventory that is subject
to the License Agreement upon and during the continuance of an Event of Default.
     “Lien” shall mean, with respect to any property, any mortgage, lien,
pledge, negative pledge agreement, assignment for security purposes, charge,
option, security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment, any documents, notice, instruments or other filings
under the Federal Assignment of Claims

23



--------------------------------------------------------------------------------



 



Act of 1940 or other encumbrance of any kind in respect of such property,
whether or not choate, vested, or perfected.
     “Lien Acknowledgement Agreement” shall mean an agreement between a Freight
Handler and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, pursuant to which, among other things, the Freight Handler
(a) acknowledges the Lien of the Administrative Agent in the Collateral in the
possession of the Freight Handler and any documents evidencing same, (b) agrees
to hold any documents of title evidencing the Collateral as Administrative
Agent’s agent and bailee for purposes of perfecting the Administrative Agent’s
Lien on such Collateral and (c) if so instructed by the Administrative Agent,
agrees to return to the Administrative Agent or otherwise deliver at its
direction, all of the Collateral in its custody, control or possession.
     “Loan Account” shall have the meaning specified in Section 2.7.
     “Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Fee Letter, the Guaranty
Supplements, all reimbursement agreements relating to Letters of Credit issued
hereunder, all Collateral Access Agreements, all Compliance Certificates, all
Requests for Advance, all Requests for Issuance of Letters of Credit, all
Notices of Conversion/Continuation, all Borrowing Base Certificates, all
documents executed by a Borrower Party in connection with the Federal Assignment
of Claims Act of 1940 (if any), and all other documents, lockbox agreements,
instruments, certificates, and agreements executed or delivered by a Borrower
Party in connection with or contemplated by this Agreement, including, without
limitation, any security agreements or guaranty agreements from any Borrower’s
Subsidiaries to the Lender Group, or any of them; provided, however, that,
notwithstanding the foregoing, none of the Bank Product Documents shall
constitute Loan Documents.
     “Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and
the Agent Advances.
     “Majority Lenders” shall mean, as of any date of calculation, Lenders the
sum of whose unutilized portions of the Revolving Loan Commitment plus Loans
(other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding on such date of calculation equals or exceeds fifty percent (50%) of
the sum of the aggregate unutilized Revolving Loan Commitment plus Loans (other
than Swing Loans and Agent Advances) outstanding plus participation interests in
Letter of Credit Obligations, Swing Loans and Agent Advances outstanding of all
of the Lenders as of such date of calculation; provided, however, that so long
as there are only two Lenders party to this Agreement, Majority Lenders shall
mean both of such Lenders (other than a Defaulting Lender).
     “Margin Stock” shall have the meaning specified in Section 5.1(t).

24



--------------------------------------------------------------------------------



 



     “Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower Party or any Subsidiary of a Borrower Party is
or becomes a party and which are required to be filed with the U.S. Securities
and Exchange Commission under Item 601(b)(4) or 601(b)(10) of Regulation S-K
(other than those required to be filed as a result of Item 601(b)(10)(ii)(A),
601(b)(10)(iii)(A) or 601(b)(10)(iii)(B) of Regulation S-K).
     “Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, prospects, properties, condition (financial or otherwise), assets or
income of the Borrowers and their Subsidiaries, taken as a whole; (b) the
ability of the Borrowers and their Subsidiaries, taken as a whole, to perform
any material obligations under the Loan Documents, taken as a whole; or (c)
(i) the validity, binding effect or enforceability of the Loan Documents, taken
as a whole, (ii) the rights, remedies or benefits available to the
Administrative Agent, the Issuing Bank or any Lender under the Loan Documents,
taken as a whole, or (iii) the attachment, perfection or priority of any Lien of
the Administrative Agent under the Security Documents on a material portion of
the Collateral. In determining whether any individual event, act, condition or
occurrence of the foregoing types would result in a Materially Adverse Effect,
notwithstanding that a particular event, act, condition or occurrence does not
itself have such effect, a Materially Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event, act, condition or occurrence
and all other events, acts, conditions or occurrences of the foregoing types
which have occurred would result in a Materially Adverse Effect.
     “Maturity Date” shall mean November 24, 2011, or such earlier date as
payment of the Loans shall be due (whether by acceleration or otherwise).
     “Maximum Guaranteed Amount” shall have the meaning specified in Section
3.1(g).
     “Moody’s” shall mean Moody’s Investor Service, Inc., or any successor
thereto.
     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is obligated to make or has made or been obligated to make at any
time within the past five (5) years, contributions on behalf of participants who
are or were employed by any of them.
     “Necessary Authorizations” shall mean all material authorizations,
consents, permits, approvals, licenses, and exemptions from, and all filings and
registrations with, and all reports to, any Governmental Authority whether
federal, state, local, and all agencies thereof, which are required for the
transactions contemplated by the Loan

25



--------------------------------------------------------------------------------



 



Documents and the conduct of the businesses and the ownership (or lease) of the
properties and assets of the Borrower Parties.
     “Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.
     “Net Income” shall mean, for any period, the consolidated net income (or
loss) of the Borrowers and their Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets, (iii) any non-cash losses
attributable to write-downs of intangible assets, (iv) any Equity Interest of
any Borrower or any Subsidiary of any Borrower in the unremitted earnings of any
Person that is not a Subsidiary, and (v) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with any Borrower or any Subsidiary on the date that such Person’s
assets are acquired by such Borrower or such Subsidiary.
     “New Lender” shall have the meaning specified in Section 2.17(a).
     “NOLV” shall mean, as to any particular asset, the value that is estimated
to be recoverable in an orderly liquidation thereof, as determined from time to
time by a qualified appraiser selected by the Administrative Agent, net of all
liquidation costs and expenses.
     “Notice of Conversion/Continuation” shall mean a notice in substantially
the form of Exhibit D.
     “Notice of Requested Commitment Increase” shall mean a notice substantially
in the form of Exhibit I
     “Obligations” shall mean (a) all payment and performance obligations as
existing from time to time of the Borrower Parties to the Lender Group, or any
of them, under this Agreement and the other Loan Documents (including all Letter
of Credit Obligations and including any interest, fees and expenses that, but
for the provisions of the Bankruptcy Code, would have accrued), or as a result
of making the Loans or issuing the Letters of Credit, (b) the obligation to pay
an amount equal to the amount of any and all damages which the Lender Group, or
any of them, may suffer by reason of a breach by any

26



--------------------------------------------------------------------------------



 



Borrower Party of any obligation, covenant, or undertaking with respect to this
Agreement or any other Loan Document, and (c) any debts, liabilities and
obligations as existing from time to time of any Borrower Party to the
Administrative Agent (or an Affiliate of the Administrative Agent) arising from
or in connection with any Bank Products and, if SunTrust Bank ceases to be the
Administrative Agent, any debts, liabilities and obligations as existing from
time to time of any Borrower Party to SunTrust Bank (or an Affiliate of SunTrust
Bank) arising from or in connection with any Bank Products Documents entered
into at a time when SunTrust Bank was the Administrative Agent.
     “OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.
     “Other Taxes” shall have the meaning specified in Section 2.8(b)(ii).
     “Overadvance” shall have the meaning specified in Section 2.1(e).
     “Participant” shall have the meaning specified in Section 11.5(d).
     “Payment Date” shall mean the last day of each Eurodollar Advance Period
for a Eurodollar Advance.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion in accordance with the Administrative Agent’s
customary or generally applicable credit policies.
     “Permitted Liens” shall mean, as applied to any Person:
     (a) Any Lien in favor of the Administrative Agent or any other member of
the Lender Group given to secure the Obligations;
     (b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books;
     (c) Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

27



--------------------------------------------------------------------------------



 



     (d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;
     (e) Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;
     (f) Purchase money security interests and Liens securing Capitalized Lease
Obligations provided that such Lien attaches only to the asset (which asset
shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset, but only to the extent permitted by Section 8.1(e);
     (g) Deposits to secure the performance of bids, trade contracts, tenders,
sales, leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
     (h) Liens on assets of the Borrower Parties existing as of the Agreement
Date which are set forth on Schedule 1(b);
     (i) Liens of Bank of America, N.A. with respect to the cash
collateralization of (i) the Existing Letters of Credit in an amount not to
exceed $5,000,000 and (ii) additional letters of credit issued by Bank of
America, N.A. within ninety (90) days after the Agreement Date in an aggregate
amount not to exceed $10,000,000;
     (j) Statutory Liens in favor of landlords with respect to Inventory at
leased premises in a state that provides for statutory Liens in favor of
landlords or Liens arising under leases entered into by a Borrower Party in the
ordinary course of business; and
     (k) Liens on reserves retained by a Credit Card Issuer or a Credit Card
Processor.
     “Person” shall mean an individual, corporation, partnership, trust, joint
stock company, limited liability company, unincorporated organization, other
legal entity or joint venture or a government or any agency or political
subdivision thereof.
     “Plan” shall mean an employee benefit plan within the meaning of
Section 3(3) of ERISA that any Borrower Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

28



--------------------------------------------------------------------------------



 



     “Pro Forma Basis” shall mean for purposes of determining compliance with
the Financial Covenant and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by
Regulation S-X under the Securities Act or on a pro forma basis under GAAP, in
each case, as if such acquisition or sale and related transactions were realized
on the first day of the relevant period.
     “Property” shall mean any real property or personal property, plant,
building, facility, structure, underground storage tank or unit, equipment,
Inventory or other asset owned, leased or operated by the Borrower Parties,
their Subsidiaries or any of them (including, without limitation, any surface
water thereon or adjacent thereto, and soil and groundwater thereunder).
     “Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower Parties that is in
deposit accounts or in securities accounts, or any combination thereof,
maintained at SunTrust Bank and which such deposit account or securities account
is the subject of a Blocked Account Agreement; provided, however, the aggregate
amount of “Qualified Cash” shall not at any time exceed $5,000,000.
     “Register” shall have the meaning specified in Section 11.5(c).
     “Reimbursement Obligations” shall mean the payment obligations of the
Borrowers under Section 2.15(d).
     “Rent Reserve” shall mean, with respect to any leased real property an
amount equal to three (3) months rental expense for such leased real property
(or such other amount as the Administrative Agent may deem appropriate in its
Permitted Discretion based on the existence of any statutory Lien).
     “Replacement Event” shall have the meaning specified in Section 11.16.
     “Replacement Lender” shall have the meaning specified in Section 11.16.
     “Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Administrative Borrower requesting a new Advance hereunder,
which certificate shall be denominated a “Request for Advance,” and shall be in
substantially the form of Exhibit E. Each Request for Advance shall, among other
things, specify the date of the Advance, which shall be a Business Day, the
amount of the Advance, and the type of Advance.
     “Request for Issuance of Letter of Credit” shall mean any certificate
signed by an Authorized Signatory of the Administrative Borrower requesting that
the Issuing Bank

29



--------------------------------------------------------------------------------



 



issue a Letter of Credit hereunder, which certificate shall be in substantially
the form of Exhibit F, and shall, among other things, (a) specify that the
requested Letter of Credit is either a Commercial Letter of Credit or a Standby
Letter of Credit, (b) the stated amount of the Letter of Credit (which shall be
in Dollars), (c) the effective date (which shall be a Business Day) for the
issuance of such Letter of Credit, (d) the date on which such Letter of Credit
is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.
     “Reserves” shall mean reserves that the Administrative Agent may establish
from time to time in its Permitted Discretion for such purposes as the
Administrative Agent shall deem necessary (without duplication of any amounts
accounted for in the definitions of Eligible Credit Card Receivables, Eligible
Domestic Inventory, Eligible In-Transit Inventory or NOLV). Without limiting the
generality of the foregoing, the following reserves (without duplication) shall
be deemed an exercise of the Administrative Agent’s Permitted Discretion:
(a) reserves for accrued but unpaid ad valorem, excise and personal property tax
liability; (b) Bank Product Reserves; (c) reserves for warehousemen’s, bailees’,
shippers’, brokers’ or carriers’ charges; (d) with respect to Eligible
In-Transit Inventory, reserves for duties, customs brokers, insurance and other
incidental charges pertaining thereto; (e) with respect to Eligible Inventory,
reserves for any required royalty or similar licensing payments, (f) Rent
Reserves; and (g) reserves for any other matter that has a negative impact on
the value of the Collateral.
     “Restricted Payment” shall mean (a) Dividends, and (b) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission with respect to the Equity Interests of Parent.
     “Restricted Purchase” shall mean any payment on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
of Parent.
     “Retiree Welfare Plan” shall mean a Plan that is an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Code Section 4980B (or applicable
state law mandating health insurance continuation coverage for employees) and at
the sole expense of the participant or the beneficiary.
     “Revolving Commitment Ratio” shall mean, with respect to any Lender, the
ratio, expressed as a percentage, of (a) the portion of the Revolving Loan
Commitment of such Lender, divided by (b) the Revolving Loan Commitment of all
Lenders, which, as of the Agreement Date, are set forth (together with Dollar
amounts thereof) on Schedule 1(a).
     “Revolving Loan Commitment” shall mean the several obligations of the
Lenders to advance the aggregate amount of up to $55,000,000 to the Borrowers on
or after the

30



--------------------------------------------------------------------------------



 



Agreement Date, in accordance with their respective Revolving Commitment Ratios,
pursuant to the terms of this Agreement, as such amount may be reduced from time
to time pursuant to the terms of this Agreement or increased pursuant to
Section 2.17.
     “Revolving Loan Notes” shall mean those certain promissory notes issued by
the Borrowers to each of the Lenders that requests a promissory note, in
accordance with each such Lender’s Revolving Commitment Ratio of the Revolving
Loan Commitment, in substantially in the form of Exhibit G.
     “Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment, not to exceed the amount of the
Revolving Loan Commitment.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor thereto.
     “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
     “Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the Securities and Exchange Commission, as amended
from time to time or any similar Federal law then in force.
     “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.
     “Security Agreement” shall mean that certain Security Agreement dated as of
the Agreement Date among the Borrower Parties and the Administrative Agent, on
behalf of, and for the benefit of, the Lender Group.
     “Security Documents” shall mean, collectively, the Security Agreement, all
UCC-1 financing statements and any other document, instrument or agreement
granting Collateral for the Obligations, as the same may be amended or modified
from time to time.

31



--------------------------------------------------------------------------------



 



     “Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Commercial Letter of Credit.
     “Subsidiary” shall mean, as applied to any Person, (a) any corporation of
which more than fifty percent (50%) of the outstanding stock (other than
directors’ qualifying shares) having ordinary voting power to elect a majority
of its board of directors, regardless of the existence at the time of a right of
the holders of any class or classes of securities of such corporation to
exercise such voting power by reason of the happening of any contingency, or any
partnership or limited liability company of which more than fifty percent (50%)
of the outstanding partnership interests or membership interests, as the case
may be, is at the time owned by such Person, or by one or more Subsidiaries of
such Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person.
     “Subsidiary Guarantors” shall mean all Domestic Subsidiaries of the
Borrowers signatory to this Agreement as a “Guarantor” and all Domestic
Subsidiaries of the Borrowers that have executed and delivered a Guaranty
Supplement.
     “Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree
with the Administrative Agent to act as Swing Bank.
     “Swing Loans” shall mean, collectively, the amounts advanced from time to
time by the Swing Bank to the Borrowers under the Revolving Loan Commitment in
accordance with Section 2.2(g).
     “Swingline Rate” shall mean the rate offered to the Borrowers by the
Administrative Agent and accepted by the Administrative Borrower with respect to
Swing Loans; provided, however, the Administrative Borrower is under no
obligation to accept the rate offered by the Administrative Agent and the
Administrative Agent is under no obligation to fund any Swing Loans.
     “Taxes” shall have the meaning specified in Section 2.8(b)(i).
     “Title IV Plan” shall mean a Plan that is an “employee pension benefit
plan,” within the meaning of Section 3(2) of ERISA, that is covered by Title IV
of ERISA.
     “UCC” shall mean the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of Georgia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with

32



--------------------------------------------------------------------------------



 



respect to, the Administrative Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Georgia, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
     “Unfunded Pension Liability” shall mean at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Borrower Party or any ERISA Affiliate as a result of such transaction.
     “Uniform Customs” shall mean the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, as the same may be amended from time to time.
     “Unused Line Fee” shall have the meaning specified in Section 2.4(b).
     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same
has been, or shall hereafter be, renewed, extended, amended or replaced.
     “US” or “United States” shall mean the United States of America, including
the District of Columbia and its possessions and territories.
     “Value” shall mean, at any particular date, with respect to any item of
Inventory (a) such item of Inventory’s cost, valued in accordance with the
“Weighted Average Cost” method of accounting, minus (b) an amount which is equal
to the amount of reserves where such Inventory is reasonably estimated for GAAP
purposes to have a value below such Inventory’s cost, as so valued.
     “Voidable Transfer” shall have the meaning specified in Section 11.18.
     Section 1.2 Accounting Principles. The classification, character and amount
of all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are
inconsistent with the express requirements of this Agreement;

33



--------------------------------------------------------------------------------



 



provided that if because of a change in GAAP after the date of this Agreement
any Borrower or any of its Subsidiaries would be required to alter a previously
utilized accounting principle, method or policy in order to remain in compliance
with GAAP, such determination shall continue to be made in accordance with such
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies. All accounting terms used herein without definition shall be used as
defined under GAAP. All financial calculations hereunder shall, unless otherwise
stated, be determined for the Borrowers on a consolidated basis with their
Subsidiaries.
     Section 1.3 Other Interpretive Matters. Each definition of an agreement in
this Article 1 shall include such instrument or agreement as amended, restated,
supplemented or otherwise modified from time to time with, if required, the
prior written consent of the Majority Lenders, except as provided in
Section 11.12 and otherwise to the extent permitted under this Agreement and the
other Loan Documents. Except where the context otherwise requires, definitions
imparting the singular shall include the plural and vice versa. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless otherwise specifically provided herein.
References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. Except where otherwise
specifically restricted, reference to a party to a Loan Document includes that
party and its successors and assigns. An Event of Default, if one occurs, shall
“exist”, “continue” or be “continuing” until such Event of Default has been
waived in writing in accordance with Section 11.12. All terms used herein which
are defined in Article 9 of the UCC and which are not otherwise defined herein
shall have the same meanings herein as set forth therein.
     Section 1.4 Certain Provisions Cumulative. The permissive subsections and
clauses in each Section of Article 8 are intended to be and are to be construed
as cumulative provisions. To the extent that any item, transaction, event, fact
or circumstance would be permitted under more than one such subsection or clause
of any Section of Article 8, such item, transaction, event, fact or circumstance
shall be deemed permitted under one such subsection or clause without reducing
the amount permitted under or otherwise limiting any other subsection or clause
of such Section. In any such case, the Borrowers may elect which such subsection
or clause shall be deemed to permit any item, transaction, event, fact or
circumstance, and notwithstanding any such election, may thereafter elect that
such item, transaction, event, fact or circumstance be deemed

34



--------------------------------------------------------------------------------



 



permitted under another such subsection or clause that otherwise permits such
item, transaction, event, fact or circumstance.
ARTICLE 2.
THE LOANS AND THE LETTERS OF CREDIT
     Section 2.1 Extension of Credit. Subject to the terms and conditions of,
and in reliance upon the representations and warranties made in, this Agreement
and the other Loan Documents, the Lenders agree, severally in accordance with
their respective Revolving Commitment Ratios, and not jointly, to extend credit
to the Borrowers in an aggregate principal amount not to exceed the Revolving
Loan Commitment.
          (a) The Revolving Loans. Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrowers, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of (i) Availability minus (ii) the
Availability Block, to the extent in effect at such time of determination, as of
such Business Day. Subject to the terms and conditions hereof and prior to the
Maturity Date, Advances under the Revolving Loan Commitment may be repaid and
reborrowed from time to time on a revolving basis.
          (b) Intentionally Omitted.
          (c) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit (or to arrange
with a Foreign Issuer for the issuance of a Letter of Credit on behalf of the
Issuing Bank) for the account of the Borrowers, from time to time on any
Business Day prior to the date thirty (30) days prior to the Maturity Date,
pursuant to Section 2.15 in an aggregate outstanding face amount not to exceed
the Letter of Credit Commitment; provided, however, until such time that the
Administrative Agent has completed a satisfactory field exam, in form and
substance satisfactory to the Administrative Agent, the Borrowers shall be
permitted to request that the Issuing Bank issue, and the Issuing Bank shall
issue, Letters of Credit so long as (i) the Administrative Agent has received
cash collateral in an amount equal to one hundred and five percent (105%) of the
face amount of such Letters of Credit, together with such other documents,
instruments and information as the Administrative Agent or Issuing Bank may
reasonably request and (ii) the Borrowers have satisfied all conditions set
forth in Section 4.4.
          (d) The Swing Loans. Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Loans to the Borrowers (i) in an amount not to exceed (i) Availability minus
(ii) the Availability Block, to the extent in effect at such time of
determination, as of such

35



--------------------------------------------------------------------------------



 



Business Day and (ii) in an aggregate amount (including all Swing Loans
outstanding as of such Business Day) not to exceed the lesser of (A) the excess
of (1) the Swing Bank’s ratable share (in accordance with its Revolving
Commitment Ratio) of the Revolving Loan Commitment less (2) the sum of the
aggregate outstanding principal amount of Swing Loans and Revolving Loans made
by it and the Swing Bank’s ratable share (in accordance with its Revolving
Commitment Ratio) of the outstanding Letter of Credit Obligations and Agent
Advances, or (B) $5,000,000.
          (e) Overadvances. If at any time the amount of the Aggregate Revolving
Credit Obligations exceeds the Revolving Loan Commitment, the Borrowing Base or
any other applicable limitation set forth in this Agreement (including, without
limitation, the limitations on Swing Loans, Agent Advances and Letters of
Credit) such excess (an “Overadvance”) shall nevertheless constitute a portion
of the Obligations that are secured by the Collateral and are entitled to all
benefits thereof. In no event, however, shall the Borrowers have any right
whatsoever to (i) receive any Revolving Loan, (ii) receive any Swing Loan, or
(iii) request the issuance of any Letter of Credit if, before or after giving
effect thereto, there shall exist a Default. In the event that (1) the Lenders
shall make any Revolving Loans, (2) the Swing Bank shall make any Swing Loan,
(3) the Administrative Agent shall make any Agent Advances or (4) the Issuing
Bank shall agree to the issuance of any Letter of Credit, which in any such case
gives rise to an Overadvance, the Borrowers shall make, on demand, a payment on
the Obligations to be applied to the Revolving Loans, the Swing Loans, the Agent
Advances and the Letter of Credit Reserve Account, as appropriate, in an
aggregate principal amount equal to such Overadvance.
          (f) Agent Advances.
               (i) Subject to the limitations set forth below and
notwithstanding anything else in this Agreement to the contrary, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion, (A) at any time that a
Default exists, (B) at any time that any of the other conditions precedent set
forth in Article 4 have not been satisfied, or (C) at any time an Overadvance
exists or would result from any Agent Advance (as defined below), to make Base
Rate Advances to the Borrowers on behalf of the Lenders in an aggregate amount
outstanding at any time not to exceed (together with all other Aggregate
Revolving Credit Obligations) the lesser of (y) the Revolving Loan Commitment or
(z) $5,000,000, which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (3) to
pay any other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including costs, fees and expenses as provided under this Agreement
(any of such advances are herein referred to as “Agent Advances”); provided,
that (i) such amount shall not be outstanding more than

36



--------------------------------------------------------------------------------



 



30 days and (ii) the Majority Lenders may at any time revoke the Administrative
Agent’s authorization to make Agent Advances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof. The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Agent Advance.
               (ii) The Agent Advances shall be secured by the Collateral and
shall constitute Obligations hereunder. Each Agent Advance shall bear interest
as a Base Rate Advance. Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any Agent
Advance shall not require the consent of the Borrowers. The Administrative Agent
shall have no duty or obligation to make any Agent Advance hereunder.
               (iii) The Administrative Agent shall notify each Lender no less
frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Agent Advances outstanding as of 12:00 noon (Atlanta,
Georgia time) as of such date, and each Lender’s pro rata share thereof. Each
Lender shall before 2:00 p.m. (Atlanta, Georgia time) on such Business Day make
available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share of such principal amount of Agent Advances
outstanding. Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrowers, notwithstanding any failure of the
Borrowers to satisfy the conditions in Section 4.3. The Administrative Agent
shall use such funds to repay the principal amount of Agent Advances.
Additionally, if at any time any Agent Advances are outstanding, any of the
events described in Sections 9.1(g) or 9.1(h) shall have occurred, then each
Lender shall automatically, upon the occurrence of such event, and without any
action on the part of the Administrative Agent, the Borrowers or the Lenders, be
deemed to have purchased an undivided participation in the principal and
interest of all Agent Advances then outstanding in an amount equal to such
Lender’s Revolving Commitment Ratio and each Lender shall, notwithstanding such
Event of Default, immediately pay to the Administrative Agent in immediately
available funds, the amount of such Lender’s participation (and upon receipt
thereof, the Administrative Agent shall deliver to such Lender, a loan
participation certificate dated the date of receipt of such funds in such
amount). The disbursement of funds in connection with the settlement of Agent
Advances hereunder shall be subject to the terms and conditions of Section
2.2(e).
     Section 2.2 Manner of Borrowing and Disbursement of Loans.
          (a) Choice of Interest Rate, etc. Any Advance shall, at the option of
the Borrowers, be made either as a Base Rate Advance or as a Eurodollar Advance
(except for the first three (3) Business Days after the Agreement Date, during
which period the Loans shall bear interest as a Base Rate Advance); provided,
however, that (i)

37



--------------------------------------------------------------------------------



 



if the Administrative Borrower fails to give the Administrative Agent written
notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii), (ii) the
Administrative Borrower may not select a Eurodollar Advance (A) with respect to
Swing Loans, (B) with respect to an Advance, the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.15, or (C) if, at the time of
such Advance or at the time of the continuation of, or conversion to, a
Eurodollar Advance pursuant to Section 2.2(c), a Default exists and (iii) all
Agent Advances shall be made as Base Rate Advances. Any notice given to the
Administrative Agent in connection with a requested Advance hereunder shall be
given to the Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) in
order for such Business Day to count toward the minimum number of Business Days
required.
          (b) Base Rate Advances.
               (i) Initial and Subsequent Advances. The Administrative Borrower
shall give the Administrative Agent in the case of Base Rate Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) one Business Day prior to the date of such Base Rate Advance and shall
immediately confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given.
               (ii) Repayments and Conversions. The Borrowers may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or
(B) upon at least three (3) Business Days’ irrevocable prior written notice by
the Administrative Borrower to the Administrative Agent in the form of a Notice
of Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances. Upon the date indicated by the Administrative
Borrower, such Base Rate Advance shall be so repaid or converted.
          (c) Eurodollar Advances.
               (i) Initial and Subsequent Advances. The Administrative Borrower
shall give the Administrative Agent in the case of Eurodollar Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) three (3) days prior to the date of such Eurodollar Advance and shall
immediately confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given.
               (ii) Repayments, Continuations and Conversions. At least three
(3) Business Days prior to each Payment Date for a Eurodollar Advance, the
Administrative Borrower shall give the Administrative Agent written notice in
the form of a Notice of Conversion/Continuation specifying whether all or a
portion of such

38



--------------------------------------------------------------------------------



 



Eurodollar Advance outstanding on such Payment Date is to be continued in whole
or in part as one or more new Eurodollar Advances and also specifying the new
Eurodollar Advance Period applicable to each such new Eurodollar Advance (and
subject to the provisions of this Agreement, upon such Payment Date, such
Eurodollar Advance shall be so continued). Upon such Payment Date, any
Eurodollar Advance (or portion thereof) not so continued shall be converted to a
Base Rate Advance or, subject to Section 2.5, be repaid.
               (iii) Miscellaneous. Notwithstanding any term or provision of
this Agreement which may be construed to the contrary, at no time shall the
aggregate number of all Eurodollar Advances then outstanding exceed six (6).
          (d) Notification of Lenders. Upon receipt of a (i) Request for Advance
or a telephone or telecopy request for Advance, (ii) notification from the
Issuing Bank that a draw has been made under any Letter of Credit (unless the
Issuing Bank will be reimbursed through the funding of a Swing Loan), or
(iii) notice from the Administrative Borrower with respect to the prepayment of
any outstanding Eurodollar Advance prior to the Payment Date for such Advance,
the Administrative Agent shall promptly notify each Lender by telephone or
telecopy of the contents thereof and the amount of each Lender’s portion of any
such Advance. Each Lender shall, not later than 1:00 p.m. (Atlanta, Georgia
time) on the date specified for such Advance (under clause (i) or (ii) above) in
such notice, make available to the Administrative Agent at the Administrative
Agent’s Office, or at such account as the Administrative Agent shall designate,
the amount of such Lender’s portion of the Advance in immediately available
funds.
          (e) Disbursement. Prior to 3:00 p.m. (Atlanta, Georgia time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to the
Borrowers’ Disbursement Account or (ii) in the case of an Advance the proceeds
of which are to reimburse the Issuing Bank pursuant to Section 2.15,
transferring such amounts to such Issuing Bank. Unless the Administrative Agent
shall have received notice from a Lender prior to 12:00 Noon (Atlanta, Georgia
time) on the date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrowers or the Issuing Bank, as applicable,
on such date a corresponding amount. If and to the extent such Lender shall not
have so made such ratable portion available to the Administrative Agent (a
“Defaulting Lender”), such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrowers or the
Issuing Bank, as applicable, until the date such amount is repaid to the

39



--------------------------------------------------------------------------------



 



Administrative Agent, (x) for the first two (2) Business Days, at the Federal
Funds Rate for such Business Days, and (y) thereafter, at the Base Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s portion of the applicable
Advance for purposes of this Agreement and if both such Lender and the Borrowers
shall pay and repay such corresponding amount, the Administrative Agent shall
promptly relend to the Borrowers such corresponding amount. If such Lender does
not repay such corresponding amount immediately upon the Administrative Agent’s
demand therefor, the Administrative Agent shall notify the Administrative
Borrower and the Borrowers shall immediately pay such corresponding amount to
the Administrative Agent. The failure of any Lender to fund its portion of any
Advance shall not relieve any other Lender of its obligation, if any, hereunder
to fund its respective portion of the Advance on the date of such borrowing, but
no Lender shall be responsible for any such failure of any other Lender. In the
event that a Lender for any reason fails or refuses to fund its portion of an
Advance in violation of this Agreement, then, until such time as such Lender has
funded its portion of such Advance, or all other Lenders have received payment
in full (whether by repayment or prepayment) of the principal and interest due
in respect of such Advance, such non-funding Lender shall not (i) have the right
to vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Revolving Loan Commitment or Loans, as applicable, held by such
Lender shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder, and (ii) be entitled to receive any payments of principal,
interest or fees from the Borrowers or the Administrative Agent (or the other
Lenders) in respect of its Loans.
          (f) Deemed Requests for Advance. Unless payment is otherwise timely
made by the Borrowers, the becoming due of any amount required to be paid under
this Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance. The Lenders shall have no obligation
to the Borrowers to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.3 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.3, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrowers to satisfy any of the conditions set forth in Section 4.3. No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Advance under this
Section 2.2(f). The Administrative Agent shall promptly provide to

40



--------------------------------------------------------------------------------



 



the Administrative Borrower written notice of any Advance pursuant to this
Section 2.2(f).
          (g) Special Provisions Pertaining to Swing Loans.
               (i) The Administrative Borrower shall give the Swing Bank written
notice in the form of a Request for Advance, or notice by telephone no later
than 12:00 noon. (Atlanta, Georgia time) on the date on which the Borrowers wish
to receive an Advance of any Swing Loan followed immediately by a written
Request for Advance, with a copy to the Administrative Agent; provided, however,
that the failure by the Administrative Borrower to confirm any notice by
telephone with a written Request for Advance shall not invalidate any notice so
given; provided further, however, that any request by the Administrative
Borrower of a Base Rate Advance under the Revolving Loan Commitment shall be
deemed to be a request for a Swing Loan unless the Administrative Borrower
specifically requests otherwise. Each Swing Loan shall bear interest at the rate
equal to the Swingline Rate. If the Swing Bank, in its sole discretion, elects
to make the requested Swing Loan, the Swing Loan shall be made on the date
specified in the notice or the Request for Advance and such notice or Request
for Advance shall specify (i) the amount of the requested Swing Loan, and
(ii) instructions for the disbursement of the proceeds of the requested Swing
Loan. Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account. The Swing Bank shall have no duty
or obligation to make any Swing Loans hereunder. The Swing Bank shall not make
any Swing Loans if the Swing Bank has received written notice from any Lender
(or the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.3 will not be satisfied (or waived pursuant to
the last sentence of Section 4.3) on the requested Advance date. In the event
the Swing Bank in its sole and absolute discretion elects to make any requested
Swing Loan, the Swing Bank shall make the proceeds of such Swing Loan available
to the Borrowers by deposit of Dollars in same day funds by wire transfer to the
Disbursement Account. In the event that the Swing Bank informs the
Administrative Agent that it will not make the requested Advance as a Swing
Loan, then such request will be deemed a request for a Base Rate Advance under
the Revolving Loan Commitment.
               (ii) The Swing Bank shall notify the Administrative Agent and
each Lender no less frequently than weekly, as determined by the Administrative
Agent, of the principal amount of Swing Loans outstanding as of 3:00 p.m.
(Atlanta, Georgia time) as of such date and each Lender’s pro rata share (based
on its Revolving Commitment Ratio) thereof. Each Lender shall before 12:00 Noon
(Atlanta, Georgia time) on the next Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share (based on its Revolving Commitment Ratio) of such principal amount of
Swing Loans outstanding. Upon such payment by a Lender, such Lender shall be
deemed to have made a Revolving Loan to the Borrowers, notwithstanding any
failure of the Borrowers to satisfy the conditions in

41



--------------------------------------------------------------------------------



 



Section 4.3. The Administrative Agent shall use such funds to repay the
principal amount of Swing Loans to the Swing Bank. Additionally, if at any time
any Swing Loans are outstanding, any of the events described in Sections 9.1(g)
or 9.1(h) shall have occurred, then each Lender shall automatically upon the
occurrence of such event and without any action on the part of the Swing Bank,
the Borrowers, the Administrative Agent or the Lenders be deemed to have
purchased an undivided participation in the principal and interest of all Swing
Loans then outstanding in an amount equal to such Lender’s Revolving Commitment
Ratio of the principal and interest of all Swing Loans then outstanding and each
Lender shall, notwithstanding such Event of Default, immediately pay to the
Administrative Agent for the account of the Swing Bank in immediately available
funds, the amount of such Lender’s participation (and upon receipt thereof, the
Swing Bank shall deliver to such Lender a loan participation certificate dated
the date of receipt of such funds in such amount). The disbursement of funds in
connection with the settlement of Swing Loans hereunder shall be subject to the
terms and conditions of Section 2.2(e).
     Section 2.3 Interest.
          (a) On Loans. Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:
               (i) On Base Rate Advances and Swing Loans. Interest on each Base
Rate Advance and each Swing Loan shall be computed for the actual number of days
elapsed on the basis of a hypothetical year of three hundred sixty (360) days
and shall be payable monthly in arrears on the first day of each calendar month
for the prior calendar month, commencing on December 1, 2008. Interest on Base
Rate Advances and Swing Loans then outstanding shall also be due and payable on
the Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Base Rate Advance at
the simple per annum interest rate equal to the sum of (A) the Base Rate and
(B) the Applicable Margin. Interest shall accrue and be payable on each Swing
Loan at the simple per annum interest rate equal to the Swingline Rate.
               (ii) On Eurodollar Advances. Interest on each Eurodollar Advance
shall be computed for the actual number of days elapsed on the basis of a
hypothetical year of three hundred sixty (360) days and shall be payable in
arrears on (x) the Payment Date for such Advance, and (y) if the Eurodollar
Advance Period for such Advance is greater than three (3) months, on the last
day of such three (3) month period and on the last day of the applicable
Eurodollar Advance Period for such Advance. Interest on Eurodollar Advances then
outstanding shall also be due and payable on the Maturity Date (or the date of
any earlier prepayment in full of the Obligations). Interest shall accrue and be
payable on each Eurodollar Advance at a rate per annum equal to the sum of (A)
the Eurodollar Basis applicable to such Eurodollar Advance and (B) the
Applicable Margin.

42



--------------------------------------------------------------------------------



 



               (iii) If No Notice of Selection of Interest Rate. If the
Administrative Borrower fails to give the Administrative Agent timely notice of
its selection of a Eurodollar Basis, or if for any reason a determination of a
Eurodollar Basis for any Advance is not timely concluded, the Base Rate shall
apply to such Advance. If the Administrative Borrower fails to elect to continue
any Eurodollar Advance then outstanding prior to the last Payment Date
applicable thereto in accordance with the provisions of Section 2.2, as
applicable, the Base Rate shall apply to such Advance commencing on and after
such Payment Date.
          (b) Upon Default. Immediately upon the occurrence and during the
continuance of an Event of Default, interest on the outstanding Obligations
shall accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 11.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations. The Lenders shall not be required to (A) accelerate the maturity of
the Loans, (B) terminate the Revolving Loan Commitments, or (C) exercise any
other rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.
          (c) Computation of Interest. In computing interest on any Advance, the
date of making the Advance shall be included and the date of payment shall be
excluded; provided, however, that if an Advance is repaid on the date that it is
made, one (1) day’s interest shall be due with respect to such Advance.
     Section 2.4 Fees.
          (a) Fee Letter. The Borrowers jointly and severally agree to pay to
the Administrative Agent such fees as are set forth in the Fee Letter.
          (b) Unused Line Fee. The Borrowers jointly and severally agree to pay
to the Administrative Agent, for the account of the Lenders in accordance with
their respective Revolving Commitment Ratios, an unused line fee (“Unused Line
Fee”) on the aggregate amount by which the Revolving Loan Commitment exceeded
the sum of the average daily amount of Aggregate Revolving Credit Obligations
(other than with respect to any Swing Loans and Agent Advances) for each day
from the Agreement Date through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations), at a per annum rate equal to 0.50%. Such
Unused Line Fee shall be computed on the basis of a hypothetical year of three
hundred sixty (360) days for the actual number of days elapsed, shall be payable
in arrears on December 1, 2008, for the immediately preceding calendar month and
thereafter shall be payable monthly in arrears on the first day of each calendar
month thereafter for the immediately preceding calendar month, and if then
unpaid, on the Maturity Date (or the date of any earlier prepayment in full of
the Obligations), and shall be fully earned when due and non-refundable when
paid.

43



--------------------------------------------------------------------------------



 



          (c) Letter of Credit Fees.
               (i) The Borrowers shall pay to the Administrative Agent for the
account of the Lenders, in accordance with their respective Revolving Commitment
Ratios, a fee on the stated amount of each outstanding Letter of Credit for each
day such Letter of Credit is outstanding from the Date of Issue through the
Maturity Date (or the date of any earlier prepayment in full of the Obligations)
at a rate per annum on the amount of the Letter of Credit Obligations equal to
the Applicable Margin in effect from time to time. Such Letter of Credit fee
shall be computed on the basis of a hypothetical year of three hundred sixty
(360) days for the actual number of days elapsed, shall be payable monthly in
arrears for each calendar month on the first day of the immediately succeeding
calendar month, commencing on December 1, 2008, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations), and shall be fully earned when due and non-refundable when paid.
               (ii) The Borrowers shall also pay to the Administrative Agent,
for the account of the Issuing Bank, (A) a fee on the stated amount of each
outstanding Letter of Credit for each day such Letter of Credit is outstanding
from the Date of Issue through the expiration date of each such Letter of Credit
(or any earlier prepayment in full of the Obligations) at a rate of one-fourth
of one percent (0.25%) per annum which fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter, commencing on
January 1, 2008, and, if then unpaid on the Maturity Date (or any earlier
prepayment in full of the Obligations) and (B) any reasonable and customary fees
charged by the Issuing Bank for issuance and administration of such Letters of
Credit. The foregoing fees shall be fully earned when due, and non-refundable
when paid.
          (d) Computation of Fees. In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded.
     Section 2.5 Prepayment/Reduction of Commitment.
          (a) The principal amount of any Base Rate Advance may be repaid in
full or in part at any time, without penalty or prior notice; and the principal
amount of any Eurodollar Advance may be prepaid prior to the applicable Payment
Date, upon five (5) days’ prior written notice to the Administrative Agent,
provided that the Borrowers shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand or the Maturity Date, for any Funding Loss or
reasonable out-of-pocket expense incurred by the Lenders or the Administrative
Agent in connection with such prepayment, as set forth in Section 2.9. Each
notice of prepayment of any Eurodollar Advance shall be irrevocable, and each
prepayment or repayment made under this Section 2.5(a) shall include the accrued
interest on the amount so prepaid or repaid. Upon receipt of any notice of
repayment or prepayment, the Administrative Agent shall promptly notify each
Lender of

44



--------------------------------------------------------------------------------



 



the contents thereof by telephone or telecopy and of such Lender’s portion of
the repayment or prepayment. Notwithstanding the foregoing, the Borrowers shall
not make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans and the Agent Advances then outstanding is zero.
Except as provided in Section 2.5(b), any repayment and prepayment of Advances
outstanding under the Revolving Loan Commitment shall not reduce the Revolving
Loan Commitment. Any prepayment of the Loans shall not affect the Borrowers’
obligation to continue to make payments under any swap agreement (as defined in
11 U.S.C. §101), including, without limitation any such swap agreement that is a
Lender Hedge Agreement, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of the applicable swap
agreement.
          (b) The Borrowers shall have the right, at any time and from time to
time after the Agreement Date and prior to the Maturity Date, upon at least ten
(10) days’ prior written notice to the Administrative Agent, without premium or
penalty, to cancel or reduce permanently all or a portion of the Revolving Loan
Commitment on a pro rata basis among the Lenders in accordance with their
respective Revolving Commitment Ratios; provided, that (i) the Revolving Loan
Commitment may not be reduced to an amount below the then outstanding Letter of
Credit Obligations and (ii) after giving effect to any partial reduction in the
Revolving Loan Commitment, at least $20,000,000 of the Revolving Loan Commitment
shall remain in place. As of the date of cancellation or reduction set forth in
such notice, the Revolving Loan Commitment shall be permanently canceled or
reduced to the amount stated in the Administrative Borrower’s notice for all
purposes herein, and the Borrowers shall pay to the Administrative Agent for the
account of the Lenders the amount necessary to repay in full the principal
amount of the Revolving Loans, Swing Loans and Agent Advances or reduce the
principal amount of the Revolving Loans, Swing Loans and Agent Advances then
outstanding to not more than the amount of the Revolving Loan Commitment as so
reduced, together with accrued interest on the amount so prepaid and the Unused
Line Fee set forth in Section 2.4(b) accrued through the date of the reduction
with respect to the amount reduced, and shall reimburse the Administrative Agent
and the Lenders for any Funding Loss or reasonable out-of-pocket expense
incurred by any of them in connection with such payment as set forth in
Section 2.9 and, in the case of cancellation of the Revolving Loan Commitment,
shall secure the Letter of Credit Obligations through the delivery of cash
collateral in an amount equal to 105% of the Letters of Credit Obligations.
     Section 2.6 Repayment.
          (a) The Revolving Loans. All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity Date.
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrowers shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance, which
payment shall constitute a

45



--------------------------------------------------------------------------------



 



mandatory payment of the Revolving Loans, Agent Advances, Swing Loans and Letter
of Credit Reserve Account, as appropriate.
          (b) Intentionally Omitted.
          (c) Other Mandatory Repayments.
               (i) In the event that after the Agreement Date, any Borrower
Party shall issue any Equity Interests or shall incur any Funded Debt other than
Funded Debt permitted under Section 8.1, one hundred percent (100%) of the Net
Cash Proceeds received by such Borrower Party from such issuance or incurrence
shall be paid within one (1) Business Day of receipt of the proceeds thereof by
such Borrower Party to the Lenders as a mandatory payment of the Loans. Any
payment due hereunder shall be applied first to repay outstanding Agent
Advances, second to repay outstanding Swing Loans, third to repay outstanding
Revolving Loans, and fourth, if an Event of Default has occurred and is
continuing, to fund the Letter of Credit Reserve Account to the extent of one
hundred five percent (105%) of any Letter of Credit Obligations then
outstanding. So long as no Event of Default exists, all such other Net Cash
Proceeds shall be applied in the manner set forth in Section 2.11(a).
Notwithstanding the foregoing, if an Event of Default exists, all such Net Cash
Proceeds shall be applied in the manner set forth in Section 2.11(b). The
Revolving Loan Commitment shall not be permanently reduced by the amount of any
payment of the Agent Advances, Swing Loans or Revolving Loans due under this
Section 2.6(c)(i). Nothing in this Section shall authorize any Borrower Party to
incur any Funded Debt except as expressly permitted by this Agreement or to
issue any Equity Interests except to the extent not prohibited by this
Agreement.
               (ii) One hundred percent (100%) of the Net Cash Proceeds from the
sale (other than the sale of Inventory in the ordinary course of business and
other asset dispositions in a aggregate amount not to exceed $1,000,000 per
fiscal year), transfer, assignment or other disposition, or casualty or
condemnation loss of any Collateral or other assets of any Borrower Party shall
be paid within one (1) Business Day of receipt thereof by the Borrower Parties
as a mandatory payment of the Obligations. So long as no Event of Default
exists, all such Net Cash Proceeds (other than Net Cash Proceeds from the sale
of Inventory in the ordinary course of business or other asset dispositions in
an aggregate amount not to exceed $1,000,000 per fiscal year) shall be applied
first to repay outstanding Agent Advances, second to repay outstanding Swing
Loans, third to repay outstanding Revolving Loans, and fourth, if an Event of
Default has occurred and is continuing, to fund the Letter of Credit Reserve
Account to the extent of one hundred five percent (105%) of any Letter of Credit
Obligations then outstanding. So long as no Event of Default exists, all such
other Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(a). Notwithstanding the foregoing, if an Event of Default exists,
all such Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(b). The Revolving Loan Commitment shall not be

46



--------------------------------------------------------------------------------



 



permanently reduced by the amount of any payment of the Agent Advances, Swing
Loans or Revolving Loans due under this Section 2.6(c)(ii).
          (d) The Other Obligations. In addition to the foregoing, the Borrowers
hereby promise to pay all Obligations (other than Obligations in respect of Bank
Products), including, without limitation, the principal amount of the Loans,
amounts drawn under Letters of Credit and interest and fees on the foregoing, as
the same become due and payable hereunder and, in any event, on the Maturity
Date.
     Section 2.7 Notes; Loan Accounts.
          (a) The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes. A Revolving Loan Note
shall be payable to the order of each Lender requesting such a Note in
accordance with the Revolving Commitment Ratio of such Lender. Each such Note
shall be issued by the Borrowers to the applicable Lender and shall be duly
executed and delivered by an Authorized Signatory of each Borrower.
          (b) The Administrative Agent shall open and maintain on its books in
the name of the Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”). The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrowers pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrowers shall make in respect to the Obligations.
The records of the Administrative Agent with respect to such Loan Account shall
be conclusive evidence of the Loans and accrued interest thereon, absent
manifest error.
     Section 2.8 Manner of Payment.
          (a) When Payments Due.
               (i) Each payment (including any prepayment) by the Borrowers on
account of the principal of or interest on the Loans, fees, and any other amount
owed to any member of the Lender Group under this Agreement or the other Loan
Documents shall be made not later than 12:00 noon (Atlanta, Georgia time) on the
date specified for payment under this Agreement or any other Loan Document to
the Administrative Agent at the Administrative Agent’s Office, for the account
of the Lenders, the Issuing Bank or the Administrative Agent, as the case may
be, in Dollars in immediately available funds. Any payment received by the
Administrative Agent after 12:00 noon (Atlanta, Georgia time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. In the case of a payment for the
account of the Issuing Bank, the Administrative Agent will

47



--------------------------------------------------------------------------------



 



promptly thereafter distribute the amount so received in like funds to the
Issuing Bank. If the Administrative Agent shall not have received any payment
from the Borrowers as and when due, the Administrative Agent will promptly
notify the Lenders accordingly.
               (ii) Except as provided in the definition of Eurodollar Advance
Period, if any payment under this Agreement or any other Loan Document shall be
specified to be made on a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.
          (b) No Deduction.
               (i) Any and all payments of principal and interest, or of any
fees or indemnity or expense reimbursements by the Borrowers hereunder or under
any other Loan Documents (the “Borrower Payments”) shall be made without setoff
or counterclaim and free and clear of and without deduction for any and all
current or future taxes, levies, imposts, deductions, charges or withholdings
with respect to such Borrower Payments and all interest, penalties or similar
liabilities with respect thereto, excluding taxes imposed on the net income of
any member of the Lender Group by the jurisdiction under the laws of which such
member of the Lender Group is organized or conducts business or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges or withholdings and liabilities collectively or individually “Taxes”).
If any Borrower shall be required to deduct any Taxes from or in respect of any
sum payable to any member of the Lender Group hereunder or under any other Loan
Document, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.8(b)(i))
such member of the Lender Group shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions, and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.
               (ii) In addition, the Borrowers shall pay to the relevant
Governmental Authority in accordance with Applicable Law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (such taxes being “Other Taxes”).
               (iii) The Borrowers shall indemnify the members of the Lender
Group for the full amount of Taxes and Other Taxes with respect to Borrower
Payments paid by such Person, and any liability (including penalties, interest
and expenses (including reasonable attorney’s fees and expenses)) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority. A
certificate setting forth and containing an

48



--------------------------------------------------------------------------------



 



explanation in reasonable detail of the manner in which such amount shall have
been determined and the amount of such payment or liability prepared by a member
of the Lender Group or the Administrative Agent on its behalf, absent manifest
error, shall be final, conclusive and binding for all purposes. Such
indemnification shall be made within thirty (30) days after the date the
Administrative Agent or such member, as the case may be, makes written demand
therefor. If any Taxes or Other Taxes for which the Administrative Agent or any
member of the Lender Group has received indemnification from the Borrowers
hereunder shall be finally determined to have been incorrectly or illegally
asserted and are refunded to the Administrative Agent or such member, the
Administrative Agent or such member, as the case may be, shall promptly forward
to the Borrowers any such refunded amount (after deduction of any Tax or Other
Tax paid or payable by any member of the Lender Group as a result of such
refund), not exceeding the increased amount paid by the Borrowers pursuant to
this Section 2.8(b).
               (iv) As soon as practicable after the date of any payment of
Taxes or Other Taxes by the Borrowers to the relevant Governmental Authority,
the Administrative Borrower will deliver to the Administrative Agent, at its
address, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.
               (v) On or prior to the Agreement Date (or, in the case of any
Lender that becomes a party to this Agreement pursuant to an Assignment and
Acceptance, on or prior to the effective date of such Assignment and
Acceptance), each Lender which is organized in a jurisdiction other than the
United States or a political subdivision thereof (a “Foreign Lender”) shall
provide each of the Administrative Agent and the Administrative Borrower with
either (A) two (2) properly executed originals of Form W-8ECI or Form W-8BEN (or
any successor forms) prescribed by the Internal Revenue Service or other
documents satisfactory to the Administrative Borrower and the Administrative
Agent, as the case may be, certifying (1) as to such Foreign Lender’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to such Foreign Lender hereunder and under
any other Loan Documents or Bank Products Documents or (2) that all payments to
be made to such Foreign Lender hereunder and under any other Loan Documents and
Bank Products Documents are subject to such taxes at a rate reduced to zero by
an applicable tax treaty, or (B)(1) a certificate executed by such Lender
certifying that such Lender is not a “bank” and that such Lender qualifies for
the portfolio interest exemption under Section 881(c) of the Code, and (2) two
(2) properly executed originals of Internal Revenue Service Form W-8BEN (or any
successor form), in each case, certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made hereunder or under any other Loan Documents or Bank Products
Documents. Each such Foreign Lender agrees to provide the Administrative Agent
and the Administrative Borrower with new forms prescribed by the Internal
Revenue Service upon the expiration or obsolescence of any previously delivered
form, or after the

49



--------------------------------------------------------------------------------



 



occurrence of any event requiring a change in the most recent forms delivered by
it to the Administrative Agent and the Administrative Borrower.
               (vi) The Borrowers shall not be required to indemnify any Foreign
Lender, or to pay any additional amounts to such Foreign Lender pursuant to
Section 2.8(b)(i) or (b)(iii) to the extent that (A) the obligation to withhold
amounts with respect to United States Federal, state or local withholding tax
existed on the date such Foreign Lender became a party to this Agreement (or, in
the case of a transferee, on the effective date of the Assignment and Acceptance
pursuant to which such transferee became a Lender) or, with respect to payments
to a new lending office, the date such Foreign Lender designated such new
lending office; provided, however, that this clause (A) shall not apply to any
Foreign Lender that became a Lender or new lending office that became a new
lending office as a result of an assignment or designation made at the request
of the Administrative Borrower; and provided further, however, that this clause
(A) shall not apply to the extent the indemnity payment or additional amounts,
if any, that any member of the Lender Group through a new lending office would
be entitled to receive (without regard to this clause (A)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment or
transfer to such member of the Lender Group making the designation of such new
lending office would have been entitled to receive in the absence of such
assignment, transfer or designation or (B) the obligation to pay such additional
amounts or such indemnity payments would not have arisen but for a failure by
such member of the Lender Group to comply with the provisions of
Section 2.8(b)(v).
               (vii) Nothing contained in this Section 2.8(b) shall require any
member of the Lender Group to make available to the Borrowers any of its tax
returns (or any other information) that it deems confidential or proprietary.
     Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any
Funding Losses (including losses of anticipated profits) or reasonable
out-of-pocket expenses in connection with (a) failure by the Borrowers to borrow
or continue any Eurodollar Advance, or convert any Advance to a Eurodollar
Advance, in each case, after having given notice of their intention to do so in
accordance with Section 2.2 (whether by reason of the election of the Borrowers
not to proceed or the non-fulfillment of any of the conditions set forth in this
Agreement), or (b) prepayment of any Eurodollar Advance in whole or in part for
any reason or (c) failure by the Borrowers to prepay any Eurodollar Advance
after giving notice of its intention to prepay such Advance, the Borrowers agree
to pay to such Lender, promptly upon such Lender’s demand therefor, an amount
sufficient to compensate such Lender for all such Funding Losses and reasonable
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such Funding Losses and reasonable out-of-pocket expenses, absent manifest
error, shall be binding and conclusive. Losses subject to reimbursement
hereunder shall include, without limitation, expenses incurred by any Lender or
any participant of such Lender permitted hereunder in connection with the
re-employment of funds prepaid, repaid, not borrowed,

50



--------------------------------------------------------------------------------



 



or paid, as the case may be, and any lost profit of such Lender or any
participant of such Lender over the remainder of the Eurodollar Advance Period
for such prepaid Advance. For purposes of calculating amounts payable to a
Lender under this paragraph, each Lender shall be deemed to have actually funded
its relevant Eurodollar Advance through the purchase of a deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of that
Eurodollar Advance and having a maturity and repricing characteristics
comparable to the relevant Eurodollar Advance Period; provided, however, that
each Lender may fund each of its Eurodollar Advances in any manner it sees fit,
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section.
     Section 2.10 Pro Rata Treatment.
          (a) Advances. Each Advance with respect to the Revolving Loans from
the Lenders under this Agreement shall be made pro rata on the basis of their
respective Revolving Commitment Ratios.
          (b) Payments. Each payment and prepayment of the principal of the
Revolving Loans and each payment of interest on the Revolving Loans received
from the Borrowers shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts thereof
outstanding immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to
Section 2.2(e)). If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Loans in excess of its ratable share of Loans under its Aggregate Commitment
Ratio (or in violation of any restriction set forth in Section 2.2(e)), such
Lender shall forthwith purchase from the other Lenders such participation in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery without interest thereon unless the Lender obligated to repay such
amount is required to pay interest. The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.10(b)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation.
     Section 2.11 Application of Payments.
          (a) Payments Prior to Event of Default. Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrowers (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(c) (which shall be applied as earmarked
or, with respect to payments under

51



--------------------------------------------------------------------------------



 



Section 2.6(c), as set forth in Section 2.6(c))), shall be distributed by the
Administrative Agent in the following order of priority:
               FIRST, pro rata, to the payment of (i) out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Administrative Agent
incurred by the Administrative Agent in connection with the enforcement of the
rights of the Lender Group under the Loan Documents and (ii) any Agent Advances
made by the Administrative Agent under or pursuant to the terms of the Loan
Documents and interest accrued thereon;
               SECOND, pro rata, to the payment of any fees then due and payable
to the Administrative Agent, the Issuing Bank or the Swing Bank hereunder or
under any other Loan Documents;
               THIRD, pro rata, to the payment of all Obligations consisting of
accrued fees and interest then due and payable to the Lenders hereunder;
               FOURTH, to the payment of principal then due and payable on the
Swing Loans;
               FIFTH, to the payment of principal then due and payable on the
Revolving Loans;
               SIXTH, to the payment of the Obligations arising in respect of
Bank Products then due and payable; and
               SEVENTH, to the payment of all other Obligations not otherwise
referred to in this Section 2.11(a) then due and payable.
          (b) Payments Subsequent to Event of Default. Notwithstanding anything
in this Agreement or any other Loan Document which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):
               FIRST, pro rata, to the payment of (i) out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Administrative Agent
incurred in connection with the enforcement of the rights of the Lender Group
under the Loan Documents, and (ii) any Agent Advances made by the Administrative
Agent under or pursuant to the terms of the Loan Documents (including any costs
incurred in connection with the sale or disposition of any Collateral);

52



--------------------------------------------------------------------------------



 



               SECOND, pro rata, to payment of any fees owed to the
Administrative Agent, the Issuing Bank or the Swing Bank hereunder or under any
other Loan Document;
               THIRD, to the payment of out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Lenders incurred in connection
with the enforcement of their respective rights under the Loan Documents;
               FOURTH, to the payment of all obligations consisting of accrued
fees and interest payable to the Lenders hereunder;
               FIFTH, to the payment of the principal of the Swing Loans then
outstanding;
               SIXTH, pro rata, to (i) the payment of principal on the Revolving
Loans then outstanding, and (ii) the Letter of Credit Reserve Account to the
extent of one hundred five percent (105%) of any Letter of Credit Obligations
then outstanding;
               SEVENTH, to the payment of any Obligation arising in respect of
the Bank Products;
               EIGHTH, to any other Obligations not otherwise referred to in
this Section 2.11(b); and
               NINTH, upon satisfaction in full of all Obligations, to the
Borrowers or as otherwise required by law.
     Section 2.12 Use of Proceeds. The proceeds of the Loans shall be used by
the Borrowers to refinance existing Funded Debt, to fund transaction costs, to
fund future acquisitions permitted hereunder, to provide for working capital and
for the Borrowers’ general corporate purposes.
     Section 2.13 All Obligations to Constitute One Obligation. All Obligations
shall constitute one general obligation of the Borrowers and shall be secured by
the Administrative Agent’s security interest (on behalf of, and for the benefit
of, the Lender Group) and Lien upon all of the Collateral, and by all other
security interests and Liens heretofore, now or at any time hereafter granted by
any Borrower Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.
     Section 2.14 Maximum Rate of Interest. The Borrowers and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrowers for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan Document.
Notwithstanding the foregoing, the Borrowers and the Lender Group further agree
and stipulate that all closing

53



--------------------------------------------------------------------------------



 



fees, agency fees, syndication fees, facility fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by any member of
the Lender Group to third parties or for damages incurred by the Lender Group,
or any of them, are charges to compensate the Lender Group for underwriting and
administrative services and costs or losses performed or incurred, and to be
performed and incurred, by the Lender Group in connection with this Agreement
and the other Loan Documents and shall under no circumstances be deemed to be
charges for the use of money pursuant to Official Code of Georgia Annotated
Sections 7-4-2 and 7-4-18 or any other Applicable Law. In no event shall the
amount of interest and other charges for the use of money payable under this
Agreement exceed the maximum amounts permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable. The
Borrowers and the Lender Group, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and other charges for
the use of money and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if the amount
of such interest and other charges for the use of money or manner of payment
exceeds the maximum amount allowable under Applicable Law, then, ipso facto as
of the Agreement Date, the Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from the
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Revolving Loans to the extent of such
excess.
     Section 2.15 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, the Issuing
Bank, on behalf of the Lenders, and in reliance on the agreements of the Lenders
set forth in Section 2.15(c) below, hereby agrees to issue (or arrange with a
Foreign Issuer for the issuance of) one or more Letters of Credit up to an
aggregate face amount equal to the Letter of Credit Commitment; provided,
however, that, except as described in the last sentence of Section 4.4, the
Issuing Bank shall not issue (or arrange with a Foreign Issuer for the issuance
of) any Letter of Credit unless the conditions precedent to the issuance thereof
set forth in Section 4.4 have been satisfied. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) expire no later than the earlier to occur of
(A) the date thirty (30) days prior to the Maturity Date, and (B) three hundred
sixty (360) days after its date of issuance (but may contain provisions for
automatic renewal provided that no Default exists on the renewal date or would
be caused by such renewal and provided no such renewal shall extend beyond the
date thirty (30) days prior to the Maturity Date). Each Letter of Credit shall
be subject to the Uniform Customs and, to the extent not inconsistent therewith,
the laws of the State of Georgia. The Issuing Bank shall not at any time be
obligated to issue, or cause to be issued, any Letter of Credit if such issuance
would conflict with, or cause the Issuing Bank to exceed any limits imposed by,
any Applicable Law.

54



--------------------------------------------------------------------------------



 



          (b) The Administrative Borrower may from time to time request that the
Issuing Bank issue (or arrange with a Foreign Issuer for the issuance of) a
Letter of Credit. The Administrative Borrower shall execute and deliver to the
Administrative Agent and the Issuing Bank a Request for Issuance of Letter of
Credit for each Letter of Credit to be issued by the Issuing Bank, not later
than 11:00 a.m. (Atlanta, Georgia time) on the third (3rd) Business Day
preceding the date on which the requested Letter of Credit is to be issued, or
such shorter notice as may be acceptable to the Issuing Bank and the
Administrative Agent. Upon receipt of any such Request for Issuance of Letter of
Credit, subject to satisfaction of all conditions precedent thereto as set forth
in Section 4.4 or waiver of such conditions pursuant to the last sentence of
Section 4.4, the Issuing Bank shall process such Request for Issuance of Letter
of Credit and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue (or arrange with a Foreign Issuer for the
issuance of) the Letter of Credit requested thereby. The Issuing Bank shall
furnish a copy of such Letter of Credit to the Administrative Borrower and the
Administrative Agent following the issuance thereof. In addition to the fees
payable pursuant to Section 2.4(c)(ii), the Borrowers shall pay or reimburse the
Issuing Bank for normal and customary costs and expenses incurred by the Issuing
Bank in issuing, effecting payment under, amending or otherwise administering
the Letters of Credit.
          (c) Immediately upon the issuance by the Issuing Bank of a Letter of
Credit and in accordance with the terms and conditions of this Agreement, the
Issuing Bank shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Revolving Commitment
Ratio, in such Letter of Credit and the obligations of the Borrowers with
respect thereto (including, without limitation, all Letter of Credit Obligations
with respect thereto). The Issuing Bank shall promptly notify the Administrative
Agent of any draw under a Letter of Credit. At such time as the Administrative
Agent shall be notified by the Issuing Bank that the beneficiary under any
Letter of Credit has drawn on the same, the Administrative Agent shall promptly
notify the Administrative Borrower and the Swing Bank (or, at its option, all
Lenders), by telephone or telecopy, of the amount of the draw and, in the case
of each Lender, such Lender’s portion of such draw amount as calculated in
accordance with its Revolving Commitment Ratio.
          (d) The Borrowers hereby agree to immediately reimburse the Issuing
Bank for amounts paid by the Issuing Bank in respect of draws under each Letter
of Credit. In order to facilitate such repayment, the Borrowers hereby
irrevocably request the Lenders, and the Lenders hereby severally agree, on the
terms and conditions of this Agreement (other than as provided in Article 2 with
respect to the amounts of, the timing of requests for, and the repayment of
Advances hereunder and in Article 4 with respect to conditions precedent to
Advances hereunder), with respect to any drawing under a Letter of Credit, to
make a Base Rate Advance on each day on which a draw is made under any

55



--------------------------------------------------------------------------------



 



Letter of Credit and in the amount of such draw, and to pay the proceeds of such
Advance directly to the Issuing Bank to reimburse the Issuing Bank for the
amount paid by it upon such draw. Each Lender shall pay its share of such Base
Rate Advance by paying its portion of such Advance to the Administrative Agent
in accordance with Section 2.2(e) and its Revolving Commitment Ratio, without
reduction for any set-off or counterclaim of any nature whatsoever and
regardless of whether any Default exists or would be caused thereby. The
disbursement of funds in connection with a draw under a Letter of Credit
pursuant to this Section shall be subject to the terms and conditions of
Section 2.2(e). The obligation of each Lender to make payments to the
Administrative Agent, for the account of the Issuing Bank, in accordance with
this Section 2.15 shall be absolute and unconditional and no Lender shall be
relieved of its obligations to make such payments by reason of noncompliance by
any other Person with the terms of the Letter of Credit or for any other reason
(other than the gross negligence or willful misconduct of the Issuing Bank in
paying such Letter of Credit, as determined by a final non-appealable judgment
of a court of competent jurisdiction). The Administrative Agent shall promptly
remit to the Issuing Bank the amounts so received from the other Lenders. Any
overdue amounts payable by the Lenders to the Issuing Bank in respect of a draw
under any Letter of Credit shall bear interest, payable on demand, (x) for the
first two (2) Business Days, at the Federal Funds Rate, and (y) thereafter, at
the Base Rate. Notwithstanding the foregoing, at the request of the
Administrative Agent, the Swing Bank may, at its option and subject to the
conditions set forth in Section 2.2(g) other than the condition that the
applicable conditions precedent set forth in Article 4 be satisfied, make Swing
Loans to reimburse the Issuing Bank for amounts drawn under Letters of Credit.
          (e) The Borrowers agree that each Advance by the Lenders to reimburse
the Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances of Revolving Loans.
          (f) The Borrowers agree that any action taken or omitted to be taken
by the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of such Issuing Bank as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall be binding on the Borrowers
as between the Borrowers and the Issuing Bank, and shall not result in any
liability of the Issuing Bank to the Borrowers. The obligation of the Borrowers
to reimburse the Issuing Bank for a drawing under any Letter of Credit or the
Lenders for Advances made by them to the Issuing Bank on account of draws made
under the Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances whatsoever (except if arising from the gross negligence or
willful misconduct on the part of such Issuing Bank as determined by a final
non-appealable

56



--------------------------------------------------------------------------------



 



judgment of a court of competent jurisdiction), including, without limitation,
the following circumstances:
               (i) Any lack of validity or enforceability of any Loan Document;
               (ii) Any amendment or waiver of or consent to any departure from
any or all of the Loan Documents;
               (iii) Any improper use which may be made of any Letter of Credit
or any improper acts or omissions of any beneficiary or transferee of any Letter
of Credit in connection therewith;
               (iv) The existence of any claim, set-off, defense or any right
which any Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or Persons for whom any such beneficiary or
any such transferee may be acting), any Lender or any other Person, whether in
connection with any Letter of Credit, any transaction contemplated by any Letter
of Credit, this Agreement, or any other Loan Document, or any unrelated
transaction;
               (v) Any statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever;
               (vi) The insolvency of any Person issuing any documents in
connection with any Letter of Credit;
               (vii) Any breach of any agreement between any Borrower and any
beneficiary or transferee of any Letter of Credit;
               (viii) Any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit;
               (ix) Any errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, wireless or
otherwise, whether or not they are in code;
               (x) Any act, error, neglect or default, omission, insolvency or
failure of business of any of the correspondents of the Issuing Bank;
               (xi) Any other circumstances arising from causes beyond the
control of the Issuing Bank;

57



--------------------------------------------------------------------------------



 



               (xii) Payment by the Issuing Bank under any Letter of Credit
against presentation of a sight draft or a certificate which does not comply
with the terms of such Letter of Credit, provided that such payment shall not
have constituted gross negligence or willful misconduct of the Issuing Bank as
determined by a final non-appealable judgment of a court of competent
jurisdiction; and
               (xiii) Any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
          (g) The Borrowers will indemnify and hold harmless each Indemnified
Person from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on, incurred by or asserted against such Indemnified Person in
any way relating to or arising out of the issuance of a Letter of Credit, except
that the Borrowers shall not be liable to an Indemnified Person for any portion
of such claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final non-appealable judgment of a court of competent jurisdiction. This
Section 2.15(g) shall survive termination of this Agreement.
          (h) Each Lender shall be responsible (to the extent the Borrowers are
obligated to reimburse the Issuing Bank under the Loan Documents and the Issuing
Bank is not reimbursed by the Borrowers) for its pro rata share (based on such
Lender’s Revolving Commitment Ratio) of any and all reasonable out-of-pocket
costs, expenses (including reasonable legal fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, any Borrower’s or any Guarantor’s
obligations to reimburse draws thereunder or otherwise. In the event the
Borrowers shall fail to pay such expenses of the Issuing Bank within fifteen
(15) days of demand for payment by the Issuing Bank, each Lender shall thereupon
pay to the Issuing Bank its pro rata share (based on such Lender’s Revolving
Commitment Ratio) of such expenses within ten (10) days from the date of the
Issuing Bank’s notice to the Lenders of the Borrowers’ failure to pay; provided,
however, that if the Borrowers shall thereafter pay such expenses, the Issuing
Bank will repay to each Lender the amounts received from such Lender hereunder.
          (i) Unless otherwise expressly agreed by the Issuing Bank and the
Borrowers when a Letter of Credit is issued and subject to Applicable Laws,
(i) each Standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and (ii) each Commercial Letter of Credit shall be
governed by the Uniform Customs and (iii) in both

58



--------------------------------------------------------------------------------



 



cases, to the extent not inconsistent therewith, the governing law of this
Agreement set forth in Section 11.7.
     Section 2.16 Bank Products. Any Borrower Party may request and any Lender
may, in its sole and absolute discretion, arrange for such Borrower Party to
obtain from such Lender or any Affiliate of such Lender, Bank Products although
no Borrower Party is required to do so. If any Bank Products are provided by an
Affiliate of any Lender, the Borrower Parties agree to indemnify and hold the
Lender Group, or any of them, harmless from any and all costs and obligations
now or hereafter incurred by the Lender Group, or any of them, which arise from
any indemnity given by such Lender to any of its Affiliates, as applicable,
related to such Bank Products; provided, however, nothing contained herein is
intended to limit the Borrower Parties’ rights, with respect to such Lender or
any of its Affiliates, as applicable, if any, which arise as a result of the
execution of documents by and between the Borrower Parties and such Person which
relate to any Bank Products. The agreement contained in this Section shall
survive termination of this Agreement. The Borrower Parties acknowledge and
agree that the obtaining of Bank Products from any Lender or its Affiliates
(a) is in the sole and absolute discretion of such Lender or such Affiliates,
and (b) is subject to all rules and regulations of such Lender or such
Affiliates.
     Section 2.17 Additional Increase of Commitments; Additional Lenders.
          (a) Increase of the Revolving Loan Commitment.
               (i) So long as no Event of Default has occurred and is
continuing, Parent, on behalf of Borrowers, may request the right to effectuate
increases in the Revolving Loan Commitment (any such increase, a “Commitment
Increase”), by an aggregate additional amount of up to $45,000,000 for all such
Commitment Increases (the “Commitment Increase Cap”), during the term of this
Agreement by delivering a Notice of Requested Commitment Increase to the
Administrative Agent substantially in the form of Exhibit I (a “Notice of
Requested Commitment Increase”), provided that, in each case: (A) each
Commitment Increase shall be in minimum increments of $15,000,000; (B) the
proposed Commitment Increase shall have been consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld), each Lender
(if any) who is increasing its portion of the Revolving Loan Commitment and any
other bank or financial institution acceptable to the Borrowers and the
Administrative Agent that has agreed to become a Lender in respect of all or a
portion of the Commitment Increase (a “New Lender”); and (C) the proposed
Commitment Increase, together with any prior Commitment Increase, shall not
exceed the Commitment Increase Cap. Each Notice of Requested Commitment Increase
shall specify: (1) the amount of the proposed Commitment Increase and (2) the
requested date of the proposed Commitment Increase (which shall be at least
thirty (30) days from the date of delivery of the Notice of Requested Commitment
Increase). Each Notice of Requested Commitment Increase shall be binding on all
Borrowers. Upon the effective

59



--------------------------------------------------------------------------------



 



date of any Commitment Increase, Parent shall deliver to the Administrative
Agent a certificate of the chief financial officer of Parent certifying that no
Default or Event of Default then exists or would be caused thereby. No
Commitment Increase shall be effective until the Administrative Agent shall have
received amendments to this Agreement and the other Loan Documents, commitments
of Lenders or New Lenders in an aggregate amount equal to such Commitment
Increase, Lender Agreements for each Lender or New Lender committing to such
Commitment Increase, any upfront fees to be paid to the Lenders committing to
such Commitment Increase, and, if requested, opinion letters, Revolving Loan
Notes and such other agreements, documents and instruments requested by and
reasonably satisfactory to the Administrative Agent in its Permitted Discretion
evidencing and setting forth the conditions of such Commitment Increase.
               (ii) If the Administrative Agent approves a proposed Commitment
Increase, the Administrative Agent shall deliver a copy of the Notice of
Requested Commitment Increase relating thereto to each Lender. No Lender (or any
successor thereto) shall have any obligation to increase its portion of the
Revolving Loan Commitment or its other obligations under this Agreement or the
other Loan Documents, and any decision by a Lender to increase its portion of
the Revolving Loan Commitment shall be made in its sole discretion independently
from any other Lender. If the Administrative Agent receives commitments from the
Lenders or the New Lenders in excess of the amount of the proposed Commitment
Increase, the Administrative Agent shall have the right, in its sole discretion,
to reduce and reallocate (within the minimum and maximum amounts specified by
each such Lender or New Lender in its notice to the Administrative Agent) the
shares of such Commitment Increase of the Lenders or New Lenders willing to fund
the proposed Commitment Increase so that the total committed shares of the
proposed Commitment Increase equals the proposed Commitment Increase. The
Administrative Agent shall notify each Lender or New Lender, as the case may be,
whether its proposed share of the proposed Commitment Increase has been accepted
and, if so, the amount of its share of such Commitment Increase, and such Lender
shall thereafter execute and deliver a Lender Agreement with respect to its
respective share of such Commitment Increase.
               (iii) Notwithstanding anything to the contrary contained herein,
each Commitment Increase meeting the conditions set forth in Section 2.17(a)(i)
shall not require the consent of any Lender other than those Lenders, if any,
which have agreed to increase their portions of the Revolving Loan Commitment in
connection with such Commitment Increase and shall not constitute an amendment,
modification or waiver that is subject to Section 11.12 and shall be effective
as of the later of (a) the date specified in the applicable Notice of Requested
Commitment Increase and (b) the date upon which the foregoing conditions shall
have been satisfied or waived by the Administrative Agent and the Lenders which
have agreed to increase their portions of the Revolving Loan Commitment, or by
the requisite Lenders in accordance with Section 11.12 in the case of a waiver
of an Event of Default, as applicable.

60



--------------------------------------------------------------------------------



 



          (b) Effect of Commitment Increase. After giving effect to any
Commitment Increase, the outstanding Revolving Loans may not be held pro rata in
accordance with the new Revolving Loan Commitment. In order to remedy the
foregoing, on the effective date of each Commitment Increase, the Lenders
(including any New Lenders) shall reallocate the Revolving Loans owed to them
among themselves so that, after giving effect thereto, the Revolving Loans will
be held by the Lenders (including any New Lenders) on a pro rata basis in
accordance with their respective Revolving Commitment Ratios (after giving
effect to such Commitment Increase). Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing.
Notwithstanding the provisions of Section 11.5, the reallocations so made by
each Lender whose Revolving Commitment Ratio has increased shall be deemed to be
a purchase of a corresponding amount of the Revolving Loans of the Lender or
Lenders whose Revolving Commitment Ratio have decreased and shall not be
considered an assignment for purposes of Section 11.5
ARTICLE 3.
GUARANTY
     Section 3.1 Guaranty.
          (a) Each Guarantor hereby guarantees to the Administrative Agent, for
the benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest therein (including, without
limitation, interest as provided in this Agreement, accruing after the filing of
a petition initiating any Insolvency Proceedings, whether or not such interest
accrues or is recoverable against the Borrowers after the filing of such
petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding), plus reasonable attorneys’ fees and expenses if the obligations
represented by this Guaranty are collected by law, through an attorney-at-law,
or under advice therefrom.
          (b) Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Group, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Group, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash (or in the case of
Letter of Credit Obligations, secured through delivery of cash collateral in an
amount equal to one hundred and five percent (105%) of the Letter of Credit
Obligations) and the Revolving Loan Commitment shall have been terminated.

61



--------------------------------------------------------------------------------



 



          (c) Each Guarantor absolutely, unconditionally and irrevocably waives
any and all right to assert any defense (other than the defense of payment in
cash in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), set-off,
counterclaim or cross-claim of any nature whatsoever with respect to this
Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.
          (d) The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Lender Group, or any of them, or (iii) amend, modify, extend, accelerate or
waive in any manner any of the provisions, terms, or conditions of the Loan
Documents, all as they may consider expedient or appropriate in their sole
discretion. Without limiting the generality of the foregoing, or of
Section 3.1(e), it is understood that the Lender Group, or any of them, may,
without exonerating or releasing any Guarantor, give up, modify or abstain from
perfecting or taking advantage of any security for the Obligations and accept or
make any compositions or arrangements, and realize upon any security for the
Obligations when, and in such manner, and with or without notice, all as such
Person may deem expedient.
          (e) Each Guarantor acknowledges and agrees that no change in the
nature or terms of the Obligations or any of the Loan Documents, or other
agreements, instruments or contracts evidencing, related to or attendant with
the Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings

62



--------------------------------------------------------------------------------



 



between the Borrowers, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.
          (f) The Lender Group, or any of them, may, without demand or notice of
any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor following and during
the continuance of an Event of Default, if the Borrowers shall not have timely
paid any of the Obligations (or in the case of Letter of Credit Obligations,
secured through delivery of cash collateral in an amount equal to one hundred
and five percent (105%) of the Letter of Credit Obligations), set-off and
appropriate and apply to any portion of the Obligations hereby guaranteed, and
in such order of application as the Administrative Agent may from time to time
elect in accordance with this Agreement, any deposits, property, balances,
credit accounts or moneys of any Guarantor in the possession of any member of
the Lender Group or under their respective control for any purpose. If and to
the extent that any Guarantor makes any payment to the Administrative Agent or
any other Person pursuant to or in respect of this Guaranty, any claim which
such Guarantor may have against any Borrower by reason thereof shall be subject
and subordinate to the prior payment in full of the Obligations to the
satisfaction of the Lender Group.
          (g) The creation or existence from time to time of Obligations in
excess of the amount committed to or outstanding on the date of this Guaranty is
hereby authorized, without notice to any Guarantor, and shall in no way impair
or affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined). The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.
          (h) Upon the bankruptcy or winding up or other distribution of assets
of any Borrower, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrowers to the Lender Group, or any of
them, the rights of the Administrative Agent against any Guarantor shall not be
affected or impaired by the omission of any member of the Lender Group to prove
its claim, or to prove the full claim, as appropriate, against the Borrowers, or
any such other guarantor or surety, and the Administrative Agent may prove such
claims as it sees fit and may refrain from proving any claim and in its
discretion may value as it sees fit or refrain from valuing any

63



--------------------------------------------------------------------------------



 



security held by it without in any way releasing, reducing or otherwise
affecting the liability to the Lender Group of each of the Guarantors.
          (i) Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following: (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations,
(iii) presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing,
(v) all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower, (vi) until the Obligations shall have been paid in
full in cash (or in the case of a Letter of Credit Obligations, secured through
delivery of cash collateral in an amount equal to one hundred and five percent
(105%) of the Letter of Credit Obligations), all rights of subrogation,
indemnification, contribution and reimbursement from any Borrower for amounts
paid hereunder and any benefit of, or right to participate in, any collateral or
security now or hereinafter held by the Lender Group, or any of them, in respect
of the Obligations, and (vii) any and all rights under Official Code of Georgia
Sections 10-7-23 and 10-7-24. If a claim is ever made upon any member of the
Lender Group for the repayment or recovery of any amount or amounts received by
such Person in payment of any of the Obligations and such Person repays all or
part of such amount by reason of (A) any judgment, decree or order of any court
or administrative body having jurisdiction over such Person or any of its
property, or (B) any settlement or compromise of any such claim effected by such
Person with any such claimant, including any Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.
          (j) This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof. No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

64



--------------------------------------------------------------------------------



 



          (k) This is a guaranty of payment and not of collection. In the event
the Administrative Agent makes a demand upon any Guarantor in accordance with
the terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed. All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.
          (l) Each Subsidiary Guarantor is a direct or indirect wholly owned
Domestic Subsidiary of a Borrower. Each Guarantor expressly represents and
acknowledges that any financial accommodations by the Lender Group to the
Borrowers, including, without limitation, the extension of credit, are and will
be of direct interest, benefit and advantage to such Guarantor.
          (m) Each Guarantor shall be entitled to subrogation and contribution
rights from and against the Borrowers to the extent any Guarantor is required to
pay to any member of the Lender Group any amount in excess of the Loans advanced
directly to, or other Obligations incurred directly by, such Guarantor or as
otherwise available under Applicable Law; provided, however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of this Section 3.1 and Section 13.5. The payment obligation of a
Guarantor to any other Guarantor under any Applicable Law regarding contribution
rights among co-obligors or otherwise shall be subordinate and subject in right
of payment to the prior payment in full of the obligations of such Guarantor
under the other provisions of this Guaranty, and such Guarantor shall not
exercise any right or remedy with respect to such rights until payment and
satisfaction in full of all such obligations.
     Section 3.2 Special Provisions Applicable to Subsidiary Guarantors.
          (a) Pursuant to Section 6.20 of this Agreement, any new Domestic
Subsidiary of any Borrower is required to enter into this Agreement by executing
and delivering to the Administrative Agent a Guaranty Supplement. Upon the
execution and delivery of a Guaranty Supplement by such new Domestic Subsidiary,
such Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder
with the same force and effect as if originally named as a Guarantor or Borrower
Party herein. The execution and delivery of any Guaranty Supplement (or any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other Applicable
Loan Document shall not require the consent of any other party hereto. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

65



--------------------------------------------------------------------------------



 



ARTICLE 4.
CONDITIONS PRECEDENT
     Section 4.1 Conditions Precedent to Closing. The obligations of the Lenders
to undertake the Revolving Loan Commitments and to make any initial Advance
hereunder, and the obligation of the Issuing Bank to issue (or arrange for the
issuance of) any initial Letter of Credit hereunder, are subject to the prior
fulfillment of each of the following conditions:
          (a) The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:
               (i) This duly executed Agreement;
               (ii) A duly executed Revolving Loan Note to the order of each
Lender requesting a promissory note in the amount of such Lender’s Revolving
Commitment Ratio of the Revolving Loan Commitment;
               (iii) The Security Agreement duly executed by the Borrower
Parties, together with Uniform Commercial Code financing statements related
thereto;
               (iv) The Fee Letter duly executed by the Borrowers;
               (v) The legal opinion of in-house counsel of Parent, addressed to
the Lender Group;
               (vi) The legal opinion of Trenam, Kemker, Scharf, Barkin, Frye,
O’Neill & Mullis, P.A, Florida counsel to the Borrower Parties, addressed to the
Lender Group;
               (vii) A loan certificate signed by an Authorized Signatory of
each Borrower Party, including a certificate of incumbency with respect to each
Authorized Signatory of such Borrower Party, together with appropriate
attachments which shall include, without limitation, the following: (A) a copy
of Certificate of Incorporation or Formation of such Borrower Party certified to
be true, complete and correct by the Secretary of State of the State of such
Borrower Party’s incorporation or formation, (B) a true, complete and correct
copy of the By-Laws of such Borrower Party, (C) a true, complete and correct
copy of the resolutions of such Borrower Party authorizing the execution,
delivery and performance by such Borrower Party of the Loan Documents and the
Bank Products Documents and authorizing the borrowings or guaranty, as
applicable, hereunder, (D) certificates of active status or good standing from
the jurisdiction where such Borrower Party was organized or incorporated,
(E) copies of employment contracts for key management level employees of such
Borrower Party, and

66



--------------------------------------------------------------------------------



 



(F) copies of all agreements among the shareholders of such Borrower Party to
which such Borrower Party is a party and plans and agreements (other than
agreements entered into pursuant to or in connection with a disclosed plan)
providing for the grant, issuance or sale of Equity Interests of such Borrower
Party;
               (viii) Parent and its Subsidiaries (a) projected financial
statements for the remainder of fiscal year 2008 and 2009, including its income
statement, balance sheet, statement of cash flows and availability forecast, on
a quarter by quarter basis, and (b) projected financial statements, including
income statement, balance sheet and statement of cash flows, for fiscal year
2010 on an annual basis;
               (ix) Certificates of insurance and loss payable endorsements with
respect to the Borrower Parties and certified copies of all insurance policies
of the Borrower Parties, in each case, meeting the requirements of Section 6.5;
               (x) Pay-off letters, termination statements, canceled mortgages
and the like required by the Administrative Agent in connection with the removal
of any Liens (other than Permitted Liens), including, without limitation, all
tax liens, against the assets of the Borrower Parties;
               (xi) Lien search results with respect to the Borrower Parties
from all appropriate jurisdictions and filing offices;
               (xii) Evidence satisfactory to the Administrative Agent that the
Liens granted pursuant to the Security Documents will be first priority
perfected Liens on the Collateral (subject only to Permitted Liens);
               (xiii) Payment of all fees and expenses payable to the
Administrative Agent, the Affiliates of the Administrative Agent, and the
Lenders in connection with the execution and delivery of this Agreement,
including, without limitation, fees and expenses of counsel to the
Administrative Agent;
               (xiv) (A) An affidavit by an Authorized Signatory of each
Borrower Party that the Loan Documents executed by such Borrower Party have been
executed and delivered outside of the State of Florida or (B) evidence that all
applicable stamp tax or other tax related to the Loan Documents have been paid;
and
               (xv) All such other documents as the Administrative Agent may
reasonably request, certified by an appropriate governmental official or an
Authorized Signatory if so requested.
          (b) The Lender Group shall have received evidence satisfactory to them
that no change in the business assets, management, operations, financial
condition or prospects of the Borrower Parties shall have occurred since
August 2, 2008, which change has had or would be reasonably expected to have a
Materially Adverse Effect,

67



--------------------------------------------------------------------------------



 



and the Lender Group shall have received a certificate of an Authorized
Signatory of the Administrative Borrower so stating.
          (c) The Lender Group shall have received the financial statements
described in Section 5.1(k), each in form and substance to the members of the
Lender Group.
          (d) The Lender Group shall have received evidence satisfactory to them
that all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, that no other
consents or approvals are required and that no Default exists, after giving
effect to the initial Advance hereunder, and the Lender Group shall have
received a certificate of an Authorized Signatory of the Administrative Borrower
so stating.
          (e) The Administrative Agent shall have received confirmation that the
original Uniform Commercial Code financing statements as debtor and naming the
Administrative Agent as secured party have been duly filed in all appropriate
jurisdictions, in such form as shall be satisfactory to the Administrative
Agent.
          (f) The Administrative Agent shall have completed such other business
and legal due diligence with respect to the Borrowers and the results thereof
shall be acceptable to the Administrative Agent, in its sole discretion.
     Section 4.2 Conditions Precedent to Initial Advance. The obligations of the
Lenders to undertake the Revolving Loan Commitments and to make the initial
Advance hereunder, and the obligation of the Issuing Bank to issue the initial
Letter of Credit hereunder, are subject to the prior fulfillment of each of the
following conditions:
          (a) The Administrative Agent shall have received duly executed Blocked
Account Agreements for each Concentration Account and, to the extent required by
Section 6.15, each Collateral Related Account.
          (b) The Administrative Agent shall have received a duly executed
Request for Advance for the initial Advance of the Loans.
          (c) The Administrative Agent shall have received a Borrowing Base
Certificate, in form and substance satisfactory to the Lender Group, reflecting
that, among other things, as of such date, after giving effect to any borrowings
hereunder on such date and any issuance of any Letters of Credit hereunder on
such date, Availability shall not be less than $25,000,000 (with trade payables,
expenses and liabilities being paid in the ordinary course of business).
          (d) The Lender Group shall have received evidence satisfactory to them
that no change in the business assets, management, operations, financial
condition or prospects of the Borrower Parties shall have occurred since
August 2, 2008, which

68



--------------------------------------------------------------------------------



 



change has had or would be reasonably expected to have a Materially Adverse
Effect, and the Lender Group shall have received a certificate of an Authorized
Signatory of the Administrative Borrower so stating.
          (e) The Administrative Agent shall have completed background checks
with respect to certain key officers of the Borrower Parties and such background
checks shall be satisfactory to the Administrative Agent.
          (f) The Administrative Agent shall have received evidence satisfactory
to it that the field audit of all Credit Card Receivables and Inventory has been
completed by auditors and appraisers selected by the Administrative Agent and
such audit is in form and substance reasonably satisfactory to the
Administrative Agent.
     Section 4.3 Conditions Precedent to Each Advance. The obligation of the
Lenders to make each Advance, including the initial Advance hereunder (but
excluding Advances, the proceeds of which are to reimburse (i) the Swing Bank
for Swing Loans, (ii) the Administrative Agent for Agent Advances or (iii) the
Issuing Bank for amounts drawn under a Letter of Credit), is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:
          (a) All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to
Section 5.4, are made at and as of the time of such Advance, shall be true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) at such time, both before and after giving effect
to the application of the proceeds of the Advance;
          (b) Since August 2, 2008, there shall have been no change that has had
or would be reasonably expected to have a Materially Adverse Effect;
          (c) There shall not exist on the date of such Advance and after giving
effect thereto, a Default; and
          (d) The Administrative Agent and the Lenders shall have received all
such other certificates, reports, statements, opinions of counsel, or other
documents as the Administrative Agent or Lenders may reasonably request and all
other conditions to the making of such Advance which are set forth in this
Agreement shall have been fulfilled.
          The Borrowers hereby agree that the delivery of any Request for
Advance hereunder or any telephonic request for an Advance hereunder shall be
deemed to be the certification of the Authorized Signatory thereof that all of
the conditions set forth in this Section 4.3 have been satisfied.
Notwithstanding the foregoing, if the conditions, or any of them, set forth
above are not satisfied, such conditions may be waived by the requisite Lenders
under Section 11.12, and, in any event the Majority Lenders may waive the
condition set forth in Section 4.3(c).

69



--------------------------------------------------------------------------------



 



     Section 4.4 Conditions Precedent to Each Letter of Credit. The obligation
of the Issuing Bank to issue (or arrange for the issuance of) each Letter of
Credit (including the initial Letter of Credit) hereunder is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with the issuance of such Letter of Credit:
          (a) All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to
Section 5.4, are made at and as of the time of the issuance of such Letter of
Credit, shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) at such time, both before and
after giving effect to the issuance of such Letter of Credit;
          (b) Since August 2, 2008, there shall have been no change that has had
or would be reasonably expected to have a Materially Adverse Effect;
          (c) There shall not exist on the date of issuance of such Letter of
Credit, and after giving effect thereto, a Default; and
          (d) The Administrative Agent and the Issuing Bank shall have received
all such other certificates, reports, statements, opinions of counsel, or other
documents as the Administrative Agent or the Issuing Bank may reasonably request
and all other conditions to the issuance of such Letter of Credit which are set
forth in this Agreement shall have been fulfilled.
     Notwithstanding anything to the contrary contained herein, if Borrowers
shall have failed to satisfy any condition precedent contained in Section 4.2,
then Borrowers shall nonetheless be entitled to have Letters of Credit issued
hereunder so long as the conditions in this Section 4.4 have been satisfied and
the Administrative Agent has received cash collateral in an amount equal to one
hundred and five percent (105%) of the face amount of such Letters of Credit.
     Subject to the immediately preceding sentence, the Borrowers hereby agree
that the delivery of any Request for Issuance of a Letter of Credit hereunder
shall be deemed to be the certification of the Authorized Signatory thereof that
all of the conditions set forth in this Section 4.4 have been satisfied.
Notwithstanding the foregoing, if the conditions, or any of them, set forth
above are not satisfied, such conditions may be waived by the requisite Lenders
under Section 11.12, and, in any event the Majority Lenders may waive the
condition set forth in Section 4.4(c).
     Section 4.5 Conditions Subsequent to Closing. The following conditions
subsequent shall have been satisfied within the time frames set forth below (as
may be extended by the Administrative Agent in its sole discretion):
          (a) Within 45 days after the Agreement Date, the Administrative

70



--------------------------------------------------------------------------------



 



Agent shall have received duly executed Blocked Account Agreements for each
Concentration Account and, to the extent required by Section 6.15, each
Collateral Related Account.
          (b) Within 45 days after the Agreement Date, the Administrative Agent
shall have completed background checks with respect to certain key officers of
the Borrower Parties and such background checks shall be satisfactory to the
Administrative Agent.
          (c) Within 60 days after the Agreement Date, the Administrative Agent
shall have received evidence satisfactory to it that the field audit of all
Credit Card Receivables and Inventory has been completed by auditors and
appraisers selected by the Administrative Agent and such audit is in form and
substance reasonably satisfactory to the Administrative Agent.
     With respect to the conditions subsequent in items (b) and (c) above, the
Administrative Agent shall be diligent in its efforts to complete each such
condition within the required timeframe and the Borrowers will diligently
cooperate with the Administrative Agent to help facilitate the completion of
each such condition subsequent.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 General Representations and Warranties. In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit for the benefit of the Borrowers, each Borrower Party hereby
represents, and warrants that:
          (a) Organization; Power; Qualification. Each Borrower Party and each
Subsidiary of a Borrower Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing, and in active status or good
standing under the laws of its state of incorporation or formation, (ii) has the
corporate or other company power and authority to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted, and (iii) is duly qualified and is in active status or good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except in
each case where the failure to have such power and authority described in clause
(ii) above or to be so qualified as described in clause (iii) above would not
reasonably be expected to have a Materially Adverse Effect.

71



--------------------------------------------------------------------------------



 



          (b) Authorization; Enforceability. Each Borrower Party has the power
and has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform its obligations under this Agreement and each of
the other Loan Documents to which it is a party in accordance with the terms
thereof and to consummate the transactions contemplated hereby and thereby. Each
of this Agreement and each other Loan Document to which a Borrower Party is a
party has been duly executed and delivered by such Borrower Party, and (except
for Requests for Advance, Requests for Issuance of Letters of Credit, Notices of
Conversion/Continuation, Notices of Requested Commitment Increases and Uniform
Commercial Code financing statements solely to the extent they do not contain
any affirmative obligations of the Borrower Parties) is a legal, valid and
binding obligation of such Borrower Party, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
          (c) Partnerships; Joint Ventures; Subsidiaries. Except as disclosed on
Schedule 5.1(c)-1, as of the Agreement Date, no Borrower Party or any Subsidiary
of a Borrower Party has any Subsidiaries, which Subsidiaries are identified on
such Schedule as Domestic Subsidiaries or Foreign Subsidiaries. As of the
Agreement Date, no Borrower Party or any Subsidiary of a Borrower Party is a
partner or joint venturer in any partnership or joint venture other than (i) the
Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the partnerships and joint
ventures (that are not Subsidiaries) listed on Schedule 5.1(c)-2.
Schedule 5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set forth
thereon, a complete and accurate statement of (i) the percentage ownership of
each such Person by the applicable Borrower Party or Subsidiary of a Borrower
Party as of the Agreement Date, (ii) the state or other jurisdiction of
incorporation or formation, as appropriate, of each such Person as of the
Agreement Date, (iii) each state in which each such Person is qualified to do
business as of the Agreement Date and (iv) all of each such Person’s trade
names, trade styles or doing business forms which such Person has used or under
which such Person has transacted business during the five (5) year period
immediately preceding the Agreement Date.
          (d) Capital Stock and Related Matters. The authorized Equity Interests
as of the Agreement Date of each Borrower Party and each Subsidiary of a
Borrower Party that is a corporation and the number of shares of such Equity
Interests that are issued and outstanding as of the Agreement Date are as set
forth on Schedule 5.1(d). All of the shares of such Equity Interests in each
Borrower Party (other than Parent) and each Domestic Subsidiary that are issued
and outstanding as of the Agreement Date have been duly authorized and validly
issued and are fully paid and non-assessable. None of such Equity Interests in
each Borrower Party (other than Parent) and each Domestic Subsidiary have been
issued in violation of the Securities Act, or the securities, “Blue Sky” or
other Applicable Laws of any applicable jurisdiction. As of the Agreement Date,
the Equity Interests of each such Borrower Party (other than Parent) and

72



--------------------------------------------------------------------------------



 



each such Subsidiary of a Borrower Party are owned by the parties listed on
Schedule 5.1(d) in the amounts set forth on such schedule and a description of
the Equity Interests of each such party is listed on Schedule 5.1(d). As of the
Agreement Date, except as described on Schedule 5.1(d), no Borrower Party (other
than Parent) or any Subsidiary of a Borrower Party has outstanding any stock or
securities convertible into or exchangeable for any shares of its Equity
Interests, nor are there any preemptive or similar rights to subscribe for or to
purchase, or any other rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments, or claims of any character relating
to, any Equity Interests or any stock or securities convertible into or
exchangeable for any Equity Interests. Except as set forth on Schedule 5.1(d),
as of the Agreement Date, no Borrower Party or any Subsidiary of any Borrower
Party is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or to register
any shares of its Equity Interests, and there are no agreements restricting the
transfer of any shares of such Borrower Party’s or such Subsidiary’s Equity
Interests or restricting the ability of any Subsidiary of any Borrower from
making distributions, dividends or other Restricted Payments to such Borrower.
          (e) Compliance with Law, Loan Documents, and Contemplated
Transactions. The execution, delivery, and performance of this Agreement and
each of the other Loan Documents and the Bank Products Documents in accordance
with their respective terms and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate any Applicable
Law, (ii) conflict with, result in a breach of, or constitute a default under
the certificate of incorporation or formation or by-laws, partnership agreement
or operating agreement of any Borrower Party or under any indenture, agreement,
or other instrument to which any Borrower Party is a party or by which any
Borrower Party or any of its properties may be bound, or (iii) result in or
require the creation or imposition of any Lien upon or with any assets or
property of any Borrower Party except Permitted Liens.
          (f) Necessary Authorizations. Each Borrower Party and each Subsidiary
of a Borrower Party has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect except, other than with
respect to the transactions contemplated by the Loan Documents, where failure to
obtain such Necessary Authorizations, or the failure of such Necessary
Authorizations to be in full force and effect, could not reasonably be expected
to have a Materially Adverse Effect. None of such Necessary Authorizations is
the subject of any pending or, to the best of each Borrower Party’s knowledge,
threatened attack or revocation, by the grantor of the Necessary Authorization
except, other than with respect to the transactions contemplated by the Loan
Documents, where the revocation by the grantor of such Necessary Authorizations
could not reasonably be expected to have a Materially Adverse Effect.
          (g) Title to Properties. Each Borrower Party has good, marketable and
legal title to, or a valid leasehold interest in, all of its properties and
assets except as

73



--------------------------------------------------------------------------------



 



could not, individually or in the aggregate, be expected to have a Materially
Adverse Effect, and none of such properties or assets is subject to any Liens,
other than Permitted Liens.
          (h) Material Contracts. Schedule 5.1(h) contains a complete list, as
of the Agreement Date, of each Material Contract, true, correct and complete
copies of which have been delivered to the Administrative Agent. Schedule 5.1(h)
further identifies, as of the Agreement Date, each Material Contract that
requires consent to the granting of a Lien in favor of the Administrative Agent
on the rights of any Borrower Party thereunder, with the exception of consents
from one of the other Borrower Parties, which consent is granted by virtue of
execution of this Agreement. No Borrower Party or any Subsidiary of a Borrower
Party is in default under or with respect to any Material Contract to which it
is a party or by which it or any of its properties are bound which default gives
rise to a right of termination by the non-defaulting party and which Material
Contract, if terminated, could reasonably be expected to have a Materially
Adverse Effect.
          (i) Labor Matters. Except as disclosed on Schedule 5.1(i): as of the
Agreement Date, (i) no Borrower Party is engaged in any unfair labor practice;
(ii) there is no unfair labor practice complaint pending against any Borrower
Party before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Borrower Party; and (iii) no strike or work stoppage is
in existence involving any employees of any Borrower Party, except (with respect
to any matter specified in clause (i) or (ii) above) such as could not
reasonably be expected to have a Materially Adverse Effect.
          (j) Taxes. Except as set forth on Schedule 5.1(j), all federal, state
and other material tax returns of each Borrower Party and each Subsidiary of a
Borrower Party required by law to be filed have been duly filed, all such tax
returns are true, complete and correct in all material respects, and all
federal, state, and other material taxes (including without limitation, all real
estate and personal property, income, franchise, transfer and gains taxes), all
general or special assessments, and other governmental charges or levies upon
each Borrower Party and each Subsidiary of a Borrower Party and any of their
respective properties, income, profits, and assets, which are shown thereon as
due and payable, have been paid, except any payment of any of the foregoing
which such Borrower Party or such Subsidiary, as applicable, is currently
contesting in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such
Borrower Party or such Subsidiary, as the case may be. As of the Agreement Date,
no adjustment relating to any tax returns has been proposed formally or
informally by any Governmental Authority and, to the knowledge of each Borrower
Party no basis exists for any such adjustment, except as reflected in the
charges, accruals and reserves on the books of the Borrower Parties and their
Subsidiaries or except such as could not reasonably be expected to have a
Materially Adverse Effect. The charges, accruals, and reserves on the books of
the

74



--------------------------------------------------------------------------------



 



Borrower Parties and their Subsidiaries in respect of taxes are, in the
reasonable judgment of the Borrower Parties, adequate. Except as set forth on
Schedule 5.1(j), as of the Agreement Date, no Borrower Party or any Subsidiary
of a Borrower Party has been audited, or has knowledge of any pending audit, by
the Internal Revenue Service or any other taxing authority. Except as described
in Schedule 5.1(j), no Borrower Party has executed or filed with the Internal
Revenue Service or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any taxes. Except as set forth on Schedule 5.1(j), as of the
Agreement Date, none of the Borrower Parties and their respective predecessors
are liable for any taxes: (i) under any agreement (including any tax sharing
agreements) or (ii) to each Borrower Party’s knowledge, as a transferee. As of
the Agreement Date, no Borrower Party has agreed, or been requested, to make any
adjustment under Code Section 481(a), by reason of a change in accounting method
or otherwise, which would have a Materially Adverse Effect.
          (k) Financial Statements. The Borrowers have furnished, or have caused
to be furnished, to the Lenders (i) the consolidated audited financial
statements of the Borrowers which are complete and correct in all material
respects and present fairly in accordance with GAAP the respective financial
positions of the Borrowers for fiscal years ending on January 28, 2006,
February 3, 2007 and February 2, 2008, and the results of operations for the
fiscal year then ended, (ii) the unaudited interim financial statements of the
Borrowers which are complete and correct in all material respects and present
fairly in accordance with GAAP, subject to normal year end adjustments, the
respective financial positions of the Borrowers as at August 2, 2008, and the
results of operations for the six month period then ended, and (iii) draft
management prepared financial statements of the Borrowers for the fiscal quarter
ended on November 1, 2008. Except as disclosed in such financial statements, no
Borrower Party has any material liabilities, contingent or otherwise, and there
are no material unrealized or anticipated losses of such Borrower Party which
have not heretofore been disclosed in writing to the Lenders.
          (l) No Adverse Change. Since August 2, 2008, there has occurred no
event which has had or could reasonably be expected to have a Materially Adverse
Effect.
          (m) Investments and Guaranties. As of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party owns any Equity Interests of any
Person except as disclosed on Schedules 5.1(c)-1 and 5.1(c)-2, or has
outstanding loans or advances to, or guaranties of the obligations of, any
Person, except as reflected in the financial statements referred to in
Section 5.1(k) or disclosed on Schedule 5.1(m).
          (n) Liabilities, Litigation, etc. As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Borrower Party or any
Subsidiary of any Borrower Party has any material (individually or in the
aggregate) liabilities, direct or contingent, except as disclosed or referred to
in the financial statements referred to in

75



--------------------------------------------------------------------------------



 



Section 5.1(k) or with respect to the Obligations. As of the Agreement Date,
except as described on Schedules 5.1(n) and 5.1(y), there is no litigation,
legal or administrative proceeding, investigation, or other action of any nature
pending or, to the knowledge of the Borrower Parties, threatened against or
affecting any Borrower Party, any Subsidiary of any Borrower Party or any of
their respective properties which could reasonably be expected to result in any
judgment against or liability of such Borrower Party or Subsidiary in excess of
$1,000,000 individually or in the aggregate with respect to all Borrower Parties
and their Subsidiaries, or the loss of any certification or license material to
the operation of such Borrower Party’s or Subsidiary’s business. None of such
litigation disclosed on Schedules 5.1(n) and 5.1(y), individually or
collectively, could reasonably be expected to have a Materially Adverse Effect.
          (o) ERISA. Schedule 5.1(o) lists (i) all ERISA Affiliates and (ii) all
Plans and separately identifies all Title IV Plans, Multiemployer Plans, and
Retiree Welfare Plans. Copies of all such listed Plans, together with a copy of
the latest IRS/DOL 5500-series form for each such Plan, have been delivered to
the Administrative Agent. Except with respect to Multiemployer Plans, each Plan
intended to be qualified under Code Section 401 has been determined by the
Internal Revenue Service to qualify under Section 401 of the Code, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Sections 501 of the Code, and nothing has occurred that would
cause the loss of such qualification or tax-exempt status. Each Borrower Party
and each ERISA Affiliate and each of their respective Plans are in compliance in
all material respects with ERISA and the Code and no Borrower Party nor any of
its ERISA Affiliates has incurred any accumulated funding deficiency with
respect to any such Plan within the meaning of ERISA or the Code. No Borrower
Party or, to each Borrower Party’s knowledge, any of its ERISA Affiliates has
made any promises of retirement or other benefits to employees, except as set
forth in the Plans. No Borrower Party or ERISA Affiliate has incurred any
material liability to the PBGC in connection with any such Plan (other than the
payment of premiums that are not past due). No Title IV Plan has any Unfunded
Pension Liability. No ERISA Event or event described in Section 4062(e) of ERISA
has occurred and is continuing with respect to any such Plan. There are no
pending, or to the knowledge of any Borrower Party, threatened claims (other
than claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary (as defined
in Section 3(21) of ERISA) or sponsor of any Plan. No such Plan or trust created
thereunder, or party in interest (as defined in Section 3(14) of ERISA), or any
fiduciary (as defined in Section 3(21) of ERISA), has engaged in a non-exempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject such Plan or any other Plan of any
Borrower Party or any of its ERISA Affiliates, any trust created thereunder, or
any such party in interest or fiduciary, or any party dealing with any such Plan
or any such trust to any material penalty or tax on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code.

76



--------------------------------------------------------------------------------



 



          (p) Intellectual Property; Licenses; Certifications. As of the
Agreement Date, the Borrower Parties own or otherwise have the right to use all
patents, trademarks, service marks or copyrights necessary for the operation of
the business of the Borrower Parties and their Subsidiaries as currently
conducted, except for any such the failure to so own or have the right to use
could not reasonably be expected to have a Materially Adverse Effect. Except as
set forth on Schedule 5.1(p), as of the Agreement Date, the Borrower Parties
have all material licenses or certifications necessary for the operation of the
Borrower Parties’ and their Subsidiaries’ business as currently conducted,
except for any such the failure where the failure to so have could not
reasonably be expected to have a Materially Adverse Effect.
          (q) Compliance with Law; Absence of Default. Each Borrower Party and
each Subsidiary of a Borrower Party is in compliance with all Applicable Laws
and with all of the provisions of its certificate of incorporation or formation
and by-laws or other governing documents except where the failure to be in
compliance could not reasonably be expected to have a Materially Adverse Effect,
and no event has occurred or has failed to occur which has not been remedied or
waived, the occurrence or non-occurrence of which constitutes (i) a Default, or
(ii) except with respect to Funded Debt in an aggregate principal amount equal
to or less than $1,000,000, a default under any other indenture, agreement, or
other instrument, or any judgment, decree, or order to which such Borrower Party
or such Subsidiary is a party or by which such Borrower Party or such Subsidiary
or any of their respective properties may be bound.
          (r) Intentionally Omitted.
          (s) Accuracy and Completeness of Information. All written information,
reports, other papers and data relating to the Borrower Parties and their
Subsidiaries furnished by or at the direction of the Borrower Parties to the
Lender Group were, at the time furnished, complete and correct in all material
respects. No fact is currently known to any Borrower Party which has, or could
reasonably be expected to have, a Materially Adverse Effect. With respect to
projections, estimates and forecasts given to the Lender Group, such
projections, estimates and forecasts are based on the Borrower Parties’ good
faith assessment of the future of the business at the time made. The Borrower
Parties had a reasonable basis for such assessment at the time made.
          (t) Compliance with Regulations T, U, and X. No Borrower Party or any
Subsidiary of a Borrower Party is engaged principally in the business of or has
as one of its important activities in the business of extending credit for the
purpose of purchasing or carrying, and no Borrower Party or any Subsidiary of a
Borrower Party owns or presently intends to acquire, any “margin security” or
“margin stock” as defined in Regulations T, U and X of the Board of Governors of
the Federal Reserve System (herein called “Margin Stock”). None of the proceeds
of the Loans will be used, directly or indirectly, for the purpose of purchasing
or carrying any Margin Stock or for the purpose of reducing or retiring any
Funded Debt which was originally incurred to purchase or

77



--------------------------------------------------------------------------------



 



carry Margin Stock or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of said Regulations T, U and
X. None of any Borrower Party, any Subsidiary of a Borrower Party or any bank
acting on its behalf has taken or will take any action which might cause this
Agreement or any other Loan Documents to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the SEA, in each case as now in effect or as the same may hereafter be
in effect. If so requested by the Administrative Agent, the Borrower Parties and
their Subsidiaries will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations reasonably requested by
the Administrative Agent, including without limitation an opinion of counsel in
form and substance reasonably satisfactory to the Administrative Agent. Neither
the making of the Loans nor the use of proceeds thereof will violate, or be
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.
          (u) Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the property of each
Borrower, at a fair valuation on a going concern basis, will exceed its debt;
(ii) the capital of each Borrower will not be unreasonably small to conduct its
business; and (iii) no Borrower will have incurred debts, or have intended to
incur debts, beyond its ability to pay such debts as they mature. For purposes
of this Section, “debt” shall mean any liability on a claim, and “claim” shall
mean (A) the right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, undisputed,
legal, equitable, secured or unsecured, or (B) the right to an equitable remedy
for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.
          (v) Insurance. The Borrower Parties and their Subsidiaries have
insurance meeting the requirements of Section 6.5, and such insurance policies
are in full force and effect. As of the Agreement Date, all insurance maintained
by the Borrower Parties and their Subsidiaries is fully described on
Schedule 5.1(v).
          (w) Broker’s or Finder’s Commissions. No broker’s or finder’s fee or
commission will be payable with respect to the execution and delivery of this
Agreement and the other Loan Documents (except to the extent such claim for such
fees arises out of any utilization or engagement by the Administrative Agent or
by any Lender of such broker or finder), and no other similar fees or
commissions will be payable by the Borrower Parties for any other services
rendered to the Borrower Parties ancillary to the credit transactions
contemplated herein.
          (x) Real Property. All real property leased by each Borrower Party as
of the Agreement Date where Collateral is located is set forth in Schedule
5.1(x)-1. All

78



--------------------------------------------------------------------------------



 



real property owned by each Borrower Party as of the Agreement Date is set forth
in Schedule 5.1(x)-2.
          (y) Environmental Matters.
               (i) Except as specifically disclosed in Schedule 5.1(y) or as
could not, individually or in the aggregate, reasonably be expected to have a
Materially Adverse Effect, no Borrower Party or any Subsidiary thereof (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(B) has received notice of any claim with respect to any Environmental Law or
(C) knows of any basis for any liability under any Environmental Law.
               (ii) Except in each case, as could not, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect or as
otherwise set forth in Schedule 5.1(y), (A) there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or, to the
knowledge of any Borrower Party, operated by any Borrower Party; (B) there is no
asbestos or asbestos-containing material on any property currently owned or, to
the knowledge of any Borrower Party, operated by any Borrower Party or; and
(C) to the knowledge of the Borrower Parties, Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Borrower Party or any Subsidiary thereof.
               (iii) Except in each case, as could not, individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect or as
otherwise set forth on Schedule 5.1(y), (i) no Borrower Party or any Subsidiary
thereof is undertaking, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and (ii) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by any Borrower Party or any Subsidiary thereof have
been disposed of in a manner not reasonably expected to result in liability to
any Borrower Party or any Subsidiary thereof.
          (z) Intentionally Omitted.
          (aa) Name of Borrower Party. Except as set forth on Schedule 5.1(aa),
no Borrower Party or any Subsidiary of any Borrower Party has changed its name
within the preceding five (5) years from the Agreement Date, nor has any
Borrower Party or any Subsidiary of a Borrower Party transacted business under
any other name or trade name.

79



--------------------------------------------------------------------------------



 



          (bb) Investment Company Act; Public Utility Holding Company Act. No
Borrower Party or any Subsidiary of a Borrower Party is required to register
under the provisions of the Investment Company Act of 1940, as amended, and
neither the entering into or performance by the Borrower Parties of this
Agreement nor the issuance of any Revolving Loan Notes violates any provision of
such Act or requires any consent, approval, or authorization of, or registration
with, any governmental or public body or authority pursuant to any of the
provisions of such Act.
          (cc) Patriot Act. Neither any Borrower Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation or executive
order relating thereto. Neither any Borrower Party nor any or its Subsidiaries
is in violation of (a) the Trading with the Enemy Act, as amended, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the USA Patriot Act. None of the
Borrower Parties (i) is a blocked person described in section 1 of the Executive
Order No. 13224 or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.
          (dd) OFAC. None of the Borrower Parties, any Subsidiary of Parent, any
Affiliate of the Borrower Parties (other than an Affiliate that is a shareholder
of Parent) or, to the knowledge of any Borrower Party as of the Agreement Date,
any Affiliate that is a shareholder of Parent (i) is a Sanctioned Person,
(ii) has more than 15% of its assets in Sanctioned Countries, or (iii) derives
more than 15% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any Loans
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     Section 5.2 Representations and Warranties Relating to Eligible Credit Card
Receivables. As to each Account that is identified by such Borrower Party as an
Eligible Credit Card Receivables in the most recent Borrowing Base Certificate
submitted to the Administrative Agent by the Administrative Borrower, such
Account is not ineligible (to the Administrative Borrower’s knowledge with
respect to any Credit Card Receivable deemed ineligible by the Administrative
Agent in the exercise of its Permitted Discretion) by virtue of one or more of
the excluding criteria set forth in the definition of Eligible Credit Card
Receivables.

80



--------------------------------------------------------------------------------



 



     Section 5.3 Representations and Warranties Relating to Inventory. With
respect to all Eligible Inventory, the Administrative Agent may rely upon all
statements, warranties, or representations made in any Borrowing Base
Certificate in determining the classification of such Inventory and in
determining which items of Inventory listed in such Borrowing Base Certificate
meet the requirements of eligibility.
     Section 5.4 Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct, at and as
of the Agreement Date and the date of each Advance or issuance of a Letter of
Credit hereunder, except to the extent previously fulfilled in accordance with
the terms of this Agreement or the other Loan Documents and to the extent
subsequently inapplicable. All representations and warranties made under this
Agreement and the other Loan Documents shall survive, and not be waived by, the
execution hereof by the Lender Group, or any of them, any investigation or
inquiry by any member of the Lender Group, or the making of any Advance or the
issuance of any Letter of Credit under this Agreement.
ARTICLE 6.
GENERAL COVENANTS
     Until the later of the date the Obligations are repaid in full or the date
the Borrowers no longer have the right to borrow, or have Letters of Credit
issued, hereunder (whether or not the conditions to borrowing have been or can
be fulfilled), and unless the Majority Lenders shall otherwise give their prior
consent in writing:
     Section 6.1 Preservation of Existence and Similar Matters. Each Borrower
Party will, and will cause each of its Subsidiaries to (i) except as expressly
permitted by Section 8.7, preserve and maintain its existence, and, solely with
respect to its Domestic Subsidiaries, maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization except where the
failure to be so qualified would not reasonably be expected to have a Materially
Adverse Effect, and (iii) maintain all Necessary Authorizations except where the
failure to maintain such Necessary Authorizations could not reasonably be
expected to have a Materially Adverse Effect.
     Section 6.2 Compliance with Applicable Law. Each Borrower Party will, and
will cause each of its Subsidiaries to, comply with the requirements of all
Applicable Law, except where the failure to so comply could not reasonably be
expected to have a Materially Adverse Effect.

81



--------------------------------------------------------------------------------



 



     Section 6.3 Maintenance of Properties. Each Borrower Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in the
ordinary course of business in good repair, working order and condition, normal
wear and tear and disposal of obsolete equipment excepted, all properties used
or useful in its business (whether owned or held under lease), and from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements, additions, betterments, and improvements thereto, except where the
failure to do so could not reasonably be expected to have a Materially Adverse
Effect.
     Section 6.4 Accounting Methods and Financial Records. Parent and its
Subsidiaries shall maintain, on a consolidated basis, a system of accounting
established and administered in accordance with GAAP (other than with respect to
standalone financial information for any Foreign Subsidiary; provided that the
financial information for any such Foreign Subsidiary will be converted to GAAP
for consolidated financial reporting purposes) and will keep adequate records
and books of account in which complete entries will be made in accordance with
such accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.
     Section 6.5 Insurance. Each Borrower Party will, and will cause each of its
Subsidiaries to, maintain insurance including, but not limited to, property
insurance, comprehensive general liability with respect to losses and claims in
excess of $50,000 individually, or $2,000,000 in the aggregate during any policy
year, business interruption and fidelity coverage insurance, in such amounts and
against such risks as would be customary for companies in the same industry and
of comparable size as the Borrower Parties and their Subsidiaries from
financially sound and reputable insurance companies having and maintaining an
A.M. Best rating of “A minus” or better and being in a size category of VI or
larger or otherwise acceptable to the Administrative Agent. In addition to the
foregoing, each Borrower Party further agrees to maintain and pay for insurance
upon all goods constituting Collateral wherever located, in storage or in
transit in vehicles, vessels or aircraft, including goods evidenced by
documents, covering casualty, hazard, public liability and such other risks and
in such amounts as would be customary for companies in the same industry and of
comparable size as the Borrower Parties, from financially sound and reputable
insurance companies having and maintaining an A.M. Best rating of “A minus” or
better and being in a size category of VI or larger or otherwise acceptable to
the Administrative Agent to insure the Lender Group’s interest in such
Collateral. All such property insurance policies covering goods that constitute
Collateral shall name the Administrative Agent as loss payee and all liability
insurance policies shall name the Administrative Agent as additional insured.
Each Borrower Party shall deliver the original certificates of insurance
evidencing that the required insurance is in force together with satisfactory
lender’s loss payable and additional insured, as applicable, endorsements. Each
policy of insurance or endorsement shall contain a clause requiring the insurer
to give not less than thirty (30) days’ prior written notice to the
Administrative Agent in the event of cancellation or modification of the policy
for any

82



--------------------------------------------------------------------------------



 



reason whatsoever and a clause that the interest of the Administrative Agent
shall not be impaired or invalidated by any act or neglect of any Borrower Party
or owner of the Collateral nor by the occupation of the premises for purposes
more hazardous than are permitted by said policy. If any Borrower Party fails to
provide and pay for such insurance, the Administrative Agent may, at the
Borrowers’ expense, procure the same, but shall not be required to do so. Each
Borrower Party agrees to deliver to the Administrative Agent, promptly as
rendered, true copies of all reports made in any reporting forms to insurance
companies.
     Section 6.6 Payment of Taxes and Claims. Each Borrower Party will, and will
cause each of its Subsidiaries to, pay and discharge all taxes, assessments, and
governmental charges or levies imposed upon it or its income or profit or upon
any properties belonging to it prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which have
become due and payable and which by law have or may become a Lien upon any of
its Property; except that, no such tax, assessment, charge, levy, or claim need
be paid which is being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on the appropriate books,
but only so long as such tax, assessment, charge, levy, or claim does not become
a Lien or charge other than a Permitted Lien and no foreclosure, distraint,
sale, or similar proceedings shall have been commenced and remain unstayed for a
period thirty (30) days after such commencement. Each Borrower Party shall, and
shall cause each of its Subsidiaries to, timely file all information returns
required by federal, state, or local tax authorities.
     Section 6.7 Visits and Inspections. Each Borrower Party will, and will
permit each of its Subsidiaries to, permit representatives of the Administrative
Agent to (a) visit and inspect the properties of the Borrower Parties and their
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of the Borrower Parties’ and their Subsidiaries’ books and records,
(c) conduct appraisals, field examinations and audits of Credit Card
Receivables, Inventory and other personal property of the Borrower Parties and
their Subsidiaries and (d) discuss with the Borrower Parties’ and their
Subsidiaries’ respective principal officers the Borrower Parties’ or such
Subsidiaries’ businesses, assets, liabilities, financial positions, results of
operations, and business prospects relating to the Borrower Parties or such
Subsidiaries; provided, however, (i) if there are no outstanding Advances and
the aggregate amount of all outstanding Letters of Credit is $5,000,000 or less,
then the Borrowers shall only be obligated to pay the Administrative Agent for
one (1) field audit every twelve (12) months, (ii) if there are outstanding
Advances but Availability is greater than $20,000,000, then the Borrowers shall
only be obligated to pay the Administrative Agent for up to two (2) field audits
every twelve (12) months and (iii)(A) if there are outstanding Advances and
Availability is less than or equal to $20,000,000 or (B) an Event of Default has
occurred and is continuing, then the Borrowers shall pay for as many field
audits and appraisals that the Administrative Agent requests in its Permitted
Discretion. Any other member of the Lender Group may, at its expense, accompany
the Administrative Agent on any regularly

83



--------------------------------------------------------------------------------



 



scheduled visit (or at any time that a Default exists any visit regardless of
whether it is regularly scheduled) to the Borrower Parties and their
Subsidiaries’ properties.
     Section 6.8 Intentionally Omitted.
     Section 6.9 ERISA. Each Borrower Party shall at all times make, or cause to
be made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Plans that are subject to such funding requirements; furnish to the
Administrative Agent, promptly upon the Administrative Agent’s request therefor,
copies of any annual report required to be filed pursuant to ERISA in connection
with each such Plan of each Borrower Party and its ERISA Affiliates; notify the
Administrative Agent as soon as practicable of any ERISA Event regarding any
such Plan that could reasonably be expected to have a Materially Adverse Effect;
and furnish to the Administrative Agent, promptly upon the Administrative
Agent’s request therefor, such additional information concerning any such Plan
as may be reasonably requested by the Administrative Agent.
     Section 6.10 Lien Perfection. Each Borrower Party agrees to take such
action as may be reasonably requested by the Administrative Agent to perfect or
continue the perfection of the Administrative Agent’s (on behalf of, and for the
benefit of, the Lender Group) security interest in the Collateral.
     Section 6.11 Location of Collateral. All tangible property owned by a
Borrower Party constituting Collateral, other than Inventory in transit,
Inventory sold in the ordinary course of business and raw materials and
work-in-process located at manufacturing sites operated by a third party, will
at all times be kept by the Borrower Parties at one or more of the business
locations of the Borrower Parties set forth in Schedule 6.11. The Inventory
shall not, without the prior written approval of the Administrative Agent, be
moved from the locations set forth on Schedule 6.11 except as permitted in the
immediately preceding sentence and except for, prior to an Event of Default,
(a) sales or other dispositions of assets permitted pursuant to Section 8.7 and
(b) the storage of Inventory at locations within the continental US other than
those specified in the first sentence of this Section 6.11 if (i) the
Administrative Borrower gives the Administrative Agent written notice of the new
storage location at least thirty (30) days prior to storing Inventory at such
location, (ii) the Lender Group’s security interest in such Inventory is and
continues to be a duly perfected, first priority Lien thereon, (iii) neither any
Borrower Party’s nor the Administrative Agent’s right of entry upon the premises
where such Inventory is stored or its right to remove the Inventory therefrom,
is in any way restricted, (iv) either (A) the owner of such premises, and any
bailee, warehouseman or similar party that will be in possession of such
Inventory, shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement or (B) the Administrative Agent shall have
established a Rent Reserve, in each case, to the extent such Person has a
statutory priming Lien with respect to the Inventory at such location, and
(v) all negotiable documents and receipts in respect of any

84



--------------------------------------------------------------------------------



 



Collateral maintained at such premises are promptly delivered to the
Administrative Agent and any non-negotiable documents and receipts in respect of
any Collateral maintained at such premises are issued to the Administrative
Agent and promptly delivered to the Administrative Agent.
     Section 6.12 Protection of Collateral. All insurance expenses and expenses
of protecting, storing, warehousing, insuring, handling, maintaining and
shipping the Collateral (including, without limitation, all rent payable by any
Borrower Party to any landlord of any premises where any of the Collateral may
be located), and any and all excise, property, sales, and use taxes imposed by
any state, federal, or local authority on any of the Collateral or in respect of
the sale thereof, shall be borne and paid by the Borrower Parties. If the
Borrower Parties fail to promptly pay any portion thereof when due, the Lenders
may, at their option during the existence of an Event of Default, but shall not
be required to, make a Base Rate Advance for such purpose and pay the same
directly to the appropriate Person. The Borrowers agree to reimburse the Lenders
promptly therefor with interest accruing thereon daily at the Default Rate
provided in this Agreement. All sums so paid or incurred by the Lenders for any
of the foregoing and all reasonable costs and expenses (including attorneys’
fees, legal expenses, and court costs) which the Lenders may incur in enforcing
or protecting the Lien on or rights and interest in the Collateral or any of
their rights or remedies under this or any other agreement between the parties
hereto or in respect of any of the transactions to be had hereunder until paid
by the Borrowers to the Lenders with interest at the Default Rate, shall be
considered Obligations owing by the Borrowers to the Lenders hereunder. Such
Obligations shall be secured by all Collateral and by any and all other
collateral, security, assets, reserves, or funds of the Borrower Parties in or
coming into the hands or inuring to the benefit of the Lenders. Neither the
Administrative Agent nor the Lenders shall be liable or responsible in any way
for the safekeeping of any of the Collateral or for any loss or damage thereto
(except for reasonable care in the custody thereof while any Collateral is in
the Lenders’ actual possession) or for any diminution in the value thereof, or
for any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the Borrower Parties’ sole risk.
     Section 6.13 Assignments and Records of Accounts and Credit Card
Receivables. If so requested by the Administrative Agent following and during
the continuance of an Event of Default, each Borrower Party shall execute and
deliver to the Administrative Agent, for the benefit of the Lender Group, formal
written assignments of all of the Accounts and Credit Card Receivables daily,
which shall include all Accounts and Credit Card Receivables that have been
created since the date of the last assignment, together with copies of invoices
or invoice registers related thereto. Each Borrower Party shall keep in all
material respects accurate and complete records of the Accounts and Credit Card
Receivables and all payments and collections thereon.
     Section 6.14 Administration of Accounts and Credit Card Receivables.

85



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent retains the right after the occurrence
and during the continuance of an Event of Default to notify the Account Debtors,
Credit Card Processors and Credit Card Issuers that the Accounts and Credit Card
Receivables have been assigned to the Administrative Agent, for the benefit of
the Lender Group, and to collect the Accounts and Credit Card Receivables
directly in its own name and to charge the collection costs and expenses,
including attorneys’ fees, to the Borrowers. The Administrative Agent has no
duty to protect, insure, collect or realize upon the Accounts and Credit Card
Receivables or preserve rights in them. Each Borrower Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower Party’s true
and lawful attorney and agent-in-fact to endorse such Borrower Party’s name on
any checks, notes, drafts or other payments relating to, the Accounts and Credit
Card Receivables which come into the Administrative Agent’s possession or under
the Administrative Agent’s control as a result of its taking any of the
foregoing actions. Additionally, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent, for the benefit of the Lender
Group, shall have the right to collect and settle or adjust all disputes and
claims directly with the Account Debtor, Credit Card Processors and Credit Card
Issuers and to compromise the amount or extend the time for payment of the
Accounts and Credit Card Receivables upon such terms and conditions as the
Administrative Agent may deem advisable, and to charge the deficiencies,
reasonable costs and expenses thereof, including attorney’s fees, to the
Borrowers.
          (b) If an Account or a Credit Card Receivable includes a charge for
any tax payable to any governmental taxing authority, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent on
behalf of the Lenders is authorized, in its sole discretion, to pay the amount
thereof to the proper taxing authority for the account of the applicable
Borrower Party and to make a Base Rate Advance to the Borrowers to pay therefor.
The Borrower Parties shall notify the Administrative Agent if any Account or
Credit Card Receivable includes any tax due to any governmental taxing authority
and, in the absence of such notice, the Administrative Agent shall have the
right to retain the full proceeds of the Account or Credit Card Receivable and
shall not be liable for any taxes to any governmental taxing authority that may
be due by any Borrower Party by reason of the sale and delivery creating the
Account or Credit Card Receivable.
          (c) Whether or not a Default has occurred, any of the Administrative
Agent’s officers, employees or agents shall have the right after prior notice to
the Administrative Borrower (provided no prior notice shall be required if an
Event of Default shall have occurred and be continuing), at any time or times
hereafter, in the name of the Lenders, or any designee of the Lenders or the
Borrower Parties, to verify the validity, amount or other matter relating to any
Accounts or Credit Card Receivables by mail, telephone, telegraph or otherwise.
The Borrower Parties shall cooperate fully with the Administrative Agent and the
Lenders in an effort to facilitate and promptly conclude any such verification
process.

86



--------------------------------------------------------------------------------



 



     Section 6.15 The Blocked Account.
          (a) Each Collateral Related Account for which a Blocked Account is
required to be in place pursuant to this Section 6.15 and each Concentration
Account owned or maintained by the Borrower Parties shall be maintained at a
bank or financial institution which is reasonably acceptable to the
Administrative Agent (each such bank, a “Cash Management Bank”). As of the
Agreement Date, each deposit account of the Borrower Parties is listed on
Schedule 6.15 and such schedule designates which accounts are Collateral Related
Accounts and Concentration Accounts. Each (i) Concentration Account and
(ii) Collateral Related Account maintained by any Borrower Party shall be
subject to a control agreement (a “Blocked Account Agreement”) in form and
substance satisfactory to the Administrative Agent and such bank or financial
institution (each such account, a “Blocked Account”); provided, however, so long
as the Borrower Parties have established and maintain a cash management system
in which each store level depository account (“Store Level Account”) is swept
(subject to maintaining nominal balances in such account in an amount not to
exceed $1,000 per account) to a Concentration Account that is a Blocked Account
no less frequently than once every five (5) Business Days (or at any time after
an Activation Event, on a daily basis), then the Borrower Parties shall not be
required to enter into a Blocked Account Agreement with respect to any such
Store Level Account. Each such Blocked Account Agreement shall provide, among
other things, that from and after the Agreement Date, the relevant Cash
Management Bank, agrees, from and after the receipt of a notice (an “Activation
Notice”) from the Administrative Agent (which Activation Notice shall be given
by the Administrative Agent at any time at which (i) an Event of Default has
occurred and is continuing or (ii) Availability for three (3) consecutive
Business Days is less than the greater of (A) $20,000,000 or (B) thirty percent
(30%) of the amount of the Revolving Loan Commitment then outstanding (the
foregoing being referred to herein as an “Activation Event”)), to forward
immediately all amounts in each Blocked Account, as the case may be to the
Administrative Agent per its instructions and to commence the process of daily
sweeps from such account to the Administrative Agent.
          (b) Notwithstanding anything to the contrary contained herein, upon
and at all times after an Activation Event, all amounts deposited in the
Collateral Related Accounts and the Concentration Accounts, all other proceeds
of Collateral and all proceeds of Loans shall be used solely for (i)
expenditures made in connection with the operations of the business of the
Borrower Parties, (ii) repayment of outstanding Obligations, and/or
(iii) Investments made in any account which is subject to a Blocked Account
Agreement.
          (c) The Borrower Parties shall take all steps to ensure that all of
their Credit Card Processors forward all items of payment to a Blocked Account
including, without limitation, irrevocably instructing the Credit Card
Processors to forward all payments owing to the Borrower Parties directly to a
Blocked Account.

87



--------------------------------------------------------------------------------



 



          (d) In the event that any Borrower Party shall at any time after an
Activation Event receive any remittances of any of the foregoing directly or
shall receive any other funds representing proceeds of the Collateral, such
Borrower Party shall hold the same as trustee for the Administrative Agent,
shall segregate such remittances from its other assets, and shall promptly
deposit the same into a Blocked Account.
     Section 6.16 Further Assurances. Upon the request of the Administrative
Agent, each Borrower Party will promptly cure, or cause to be cured, defects in
the creation and issuance of any Revolving Loan Notes and the execution and
delivery of the Loan Documents (including this Agreement) and any Bank Products
Documents, resulting from any act or failure to act by any Borrower Party or any
employee or officer thereof. Each Borrower Party at its expense will promptly
execute and deliver to the Administrative Agent and the Lenders, or cause to be
executed and delivered to the Administrative Agent and the Lenders, all such
other and further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement) and the Bank Products Documents, or to
correct any omissions in the Loan Documents or any Bank Products Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents or the Bank Products Documents, or to obtain any consents, all as may
be necessary or appropriate in connection therewith as may be reasonably
requested.
     Section 6.17 Broker’s Claims. Each Borrower Party hereby indemnifies and
agrees to hold each member of the Lender Group harmless from and against any and
all losses, liabilities, damages, costs and expenses which may be suffered or
incurred by such member of the Lender Group in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or Bank Products
Document or the consummation of the transactions contemplated herein or therein;
provided, however, no Borrower Party shall be responsible for any such claim
that arises out of any utilization or engagement by the Administrative Agent or
by any Lender of such a broker or any Person acting in a similar capacity. This
Section 6.17 shall survive termination of this Agreement.
     Section 6.18 Indemnity. Each Borrower Party will indemnify and hold
harmless each Indemnified Person from and against any and all claims,
liabilities, investigations, losses, damages, actions, demands, penalties,
judgments, suits, investigations and costs, expenses (including reasonable fees
and expenses of experts, agents, consultants and counsel) and disbursements, in
each case, of any kind or nature (whether or not the Indemnified Person is a
party to any such action, suit or investigation) whatsoever which may be imposed
on, incurred by, or asserted against an Indemnified Person resulting from any
breach or alleged breach by the Borrower Parties of any representation or
warranty made hereunder, or otherwise in any way relating to or arising out of
the Revolving Loan Commitments, this Agreement, the other Loan Documents, the
Bank Products Documents or any other document contemplated by this Agreement,
the

88



--------------------------------------------------------------------------------



 



making, administration or enforcement of the Loan Documents and the Loans or any
Bank Products Documents, any transaction contemplated hereby or any related
matters unless, with respect to any of the above, such Indemnified Person is
determined by a final non-appealable judgment of a court of competent
jurisdiction to have acted or failed to act with gross negligence or willful
misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. This Section 6.18 shall survive
termination of this Agreement.
     Section 6.19 Environmental Matters. Each Borrower Party shall (a) conduct
its operations and keep and maintain its Properties in compliance with all
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Materially Adverse Effect; (b) obtain and renew all
environmental permits necessary for its operations and Properties, except where
the failure to do so could not reasonably be expected to have a Materially
Adverse Effect; and (c) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to maintain the
value and marketability of its Properties or to otherwise comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Properties, provided, however, that
no Borrower Party shall be required to undertake any such investigation,
remediation, removal or response action to the extent that (i) its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Borrower Parties
with respect to such circumstances in accordance with GAAP, or (ii) failure to
undertake any investigation, remediation, removal or response action could not
reasonably be expected to have a Materially Adverse Effect.
     Section 6.20 Formation of Subsidiaries. At the time of the formation of any
direct or indirect Subsidiary of any Borrower after the Agreement Date or the
acquisition of any direct or indirect Subsidiary of any Borrower after the
Agreement Date or any Immaterial Subsidiary ceases to satisfy the requirements
of the definition of an “Immaterial Subsidiary”, the Borrower Parties, as
appropriate, shall (a) cause such Domestic Subsidiary to provide to the
Administrative Agent, for the benefit of the Lender Group, a joinder and
supplement to this Agreement substantially in the form of Exhibit H (each, a
“Guaranty Supplement”), pursuant to which such Domestic Subsidiary shall agree
to join as a Guarantor of the Obligations under Article 3 and as a Borrower
Party under this Agreement, a supplement to the Security Agreement, and such
other security

89



--------------------------------------------------------------------------------



 



documents, together with appropriate Uniform Commercial Code financing
statements, all in form and substance reasonably satisfactory to the
Administrative Agent, (b) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or Uniform Commercial Code financing statements, pledging all direct or
beneficial ownership interest in any new Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent, provided,
however, such pledge will only be required to the extent the Equity Interests of
such Foreign Subsidiary are directly owned and held by a Borrower Party or a
Domestic Subsidiary of a Borrower Party, and such pledge shall be limited to
sixty-five percent (65%) of the Equity Interests of such Foreign Subsidiary, and
(c) provide to the Administrative Agent, for the benefit of the Lender Group,
all other documentation, including one or more opinions of counsel satisfactory
to the Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation and the execution and delivery of the applicable
documentation referred to above. Nothing in this Section 6.20 shall authorize
any Borrower Party or any Subsidiary of a Borrower Party to form or acquire any
Subsidiary absent express authorization to so form or acquire such Subsidiary
pursuant to Article 8. Any document, agreement or instrument executed or issued
pursuant to this Section 6.20 shall be a “Loan Document” for purposes of this
Agreement.
ARTICLE 7.
INFORMATION COVENANTS
     Until the earlier of the date the Obligations are repaid in full or the
date the Borrowers no longer have a right to borrow, or have Letters of Credit
issued, hereunder (whether or not the conditions to borrowing have been or can
be fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing, the Borrower Parties will furnish or cause to be furnished
to each member of the Lender Group provided, however, that the Administrative
Borrower, at its option, may deliver such items described in Sections 7.1, 7.2,
7.3, 7.5 and 7.6 to the Administrative Agent with instructions to post such
items on “IntraLinks” or any similar website for viewing by the Lenders or to
send such items to the Lenders via electronic mail and the Administrative Agent
shall post or send via electronic mail such items within a reasonable period of
time after delivery thereby by the Administrative Borrower to it and such
posting or sending via electronic mail shall constitute delivery of such items
to the Lenders:
     Section 7.1 Monthly and Quarterly Financial Statements and Information.
(a) Within thirty (30) days (or forty-five (45) days with respect to the last
month of any fiscal quarter) after the last day of each fiscal month in each
fiscal year of the Borrowers, the balance sheet of Parent and its Subsidiaries
as at the end of such fiscal month, and the related statement of income and
retained earnings and related statement of cash flows for such fiscal month and
for the fiscal year to date period ended with the last day of such fiscal month,
which financial statements shall set forth in comparative form such figures

90



--------------------------------------------------------------------------------



 



(i) as at the end of such month during the previous fiscal year and for such
month during the previous fiscal year and (ii) as contained in Parent’s and its
Subsidiaries’ budget most recently delivered to the Administrative Agent for
such periods, all of which shall be on a consolidated basis, and shall include
information regarding “brand” sales and gross margin, and shall be certified by
an Authorized Signatory of the Administrative Borrower to be, in his or her
opinion, complete and correct in all material respects and to present fairly in
accordance with GAAP the financial position of Parent and its Subsidiaries, as
at the end of such period and the results of operations for such period, and for
the elapsed portion of the year ended with the last day of such period, subject
only to normal year-end adjustments and lack of footnotes.
          (b) Within forty-five (45) days after the last day of each fiscal
quarter in each fiscal year of the Borrowers, the balance sheet of Parent and
its Subsidiaries as at the end of such fiscal quarter, and the related statement
of income and retained earnings and related statement of cash flows for such
fiscal quarter which financial statements shall set forth in comparative form
(i) such figures as at the end of such quarter during the previous fiscal year
and for such quarter during the previous fiscal year and (ii) as contained in
Parent’s and its Subsidiaries’ budget most recently delivered to the
Administrative Agent for such periods, all of which shall be on a consolidated
basis, and shall include information regarding “brand” sales and gross margin,
and shall be certified by an Authorized Signatory of the Administrative Borrower
to be, in his or her opinion, complete and correct in all material respects and
to present fairly in accordance with GAAP the financial position of Parent and
its Subsidiaries, as at the end of such period and the results of operations for
such period, subject only to normal year-end adjustments and lack of footnotes.
     Section 7.2 Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of Parent,
the audited balance sheet of Parent and its Subsidiaries as at the end of such
year and the related audited statements of income and retained earnings and
related audited statements of cash flows for such year, all of which shall be on
a consolidated basis, which financial statements shall set forth in comparative
form such figures as at the end of and for the previous year, and shall be
accompanied by an opinion of independent certified public accountants of
recognized standing satisfactory to the Administrative Agent, stating that such
financial statements are unqualified and prepared in all material respects in
accordance with GAAP, without any explanatory paragraphs.
     Section 7.3 Compliance Certificates.
          (a) Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 7.1 and Section 7.2, a Compliance Certificate:
          (b) Setting forth as at the end of such period, the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenant, to the extent
applicable;

91



--------------------------------------------------------------------------------



 



          (c) Stating whether any material change in GAAP or the application
thereof has occurred since the date of the Borrowers’ audited financial
statements delivered on the Agreement Date, and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and
          (d) Stating that, to the best of his or her knowledge, no Default has
occurred as at the end of such period, or, if a Default has occurred, disclosing
each such Default and its nature, when it occurred and whether it is continuing.
     Section 7.4 Intentionally Omitted.
     Section 7.5 Additional Reports.
          (a) Within three (3) Business Days after the end of each fiscal week,
if Availability is less than the greater of (i) thirty percent (30%) of the
Revolving Loan Commitment or (ii) $20,000,000, then prior to 2:00 p.m. (Atlanta,
Georgia time), the Administrative Borrower shall deliver to the Administrative
Agent, (A) a Borrowing Base Certificate as of the close of business on the
immediately preceding Business Day, which shall be in such form as shall be
reasonably satisfactory to the Administrative Agent, including (without
limitation) a roll-forward of all origination and collection activity for
Eligible Credit Card Receivables, (B) an Inventory status report with respect to
“on hand” Inventory, (C) a categorical breakdown of all Inventory and Credit
Card Receivables and (D) account statements with respect to each Concentration
Account as reasonably requested by the Administrative Agent, in each case in
form and substance reasonably satisfactory to the Administrative Agent, together
with such other reports and supporting documentation as the Administrative Agent
may reasonably request regarding the calculation of the Borrowing Base.
          (b) Within (i) thirty (30) days after the end of each fiscal month, if
the Aggregate Revolving Credit Obligations are less than $5,500,000 and
(ii) twenty (20) days after the end of each fiscal month, if the Aggregate
Revolving Credit Obligations are equal to or greater than $5,500,000, then prior
to 2:00 p.m. (Atlanta, Georgia time), the Administrative Borrower shall deliver
to the Administrative Agent, (A) a Borrowing Base Certificate as of the last day
of the prior fiscal month, which shall be in such form as shall be reasonably
satisfactory to the Administrative Agent, including (without limitation) a
roll-forward of all origination and collection activity for Eligible Credit Card
Receivables, (B) an Inventory status report, (C) a categorical breakdown of all
Inventory and Credit Card Receivables and (D) account statements with respect to
each Concentration Account as reasonably requested by the Administrative Agent,
in each case in form and substance reasonably satisfactory to the Administrative
Agent, together with such other reports and supporting documentation as the
Administrative Agent may reasonably request regarding the calculation of the
Borrowing Base; provided, however, so long as there are no outstanding Advances
during the applicable fiscal month, Borrowers shall only be required to deliver
the Borrowing Base Certificate without such supporting documentation.

92



--------------------------------------------------------------------------------



 



          (c) Promptly upon receipt thereof, the Borrower Parties shall deliver
to the Lender Group copies of all final reports, if any, submitted to any
Borrower Party or any Subsidiary of a Borrower Party by the Borrower Parties’
and their Subsidiaries’ independent public accountants in connection with any
annual or interim audit of the Borrower Parties and their Subsidiaries,
including, without limitation, any final management report prepared in
connection with the annual audit referred to in Section 7.2;
          (d) Within forty-five (45) days after the end of each fiscal year, the
Borrower Parties shall deliver to the Lender Group an annual budget approved by
the board of directors of Parent including, without limitation, a 12 month
income statement, balance sheet, statement of cash flows and availability
forecast on a month-by-month basis;
          (e) To the extent not covered elsewhere in this Article 7, promptly
after the sending thereof, the Borrower Parties shall, and shall cause their
Subsidiaries to, deliver to the Administrative Agent and the Lenders copies of
all financial statements, reports and other information which any Borrower Party
or any such Subsidiary sends to any holder of its Funded Debt (or its securities
or which any Borrower Party or any such Subsidiary files with the Securities and
Exchange Commission or any national securities exchange (other than periodic
reports filed on Form 10-Q or Form 10-K or current reports filed on Form 8-K));
          (f) If there is a material change in GAAP after February 2, 2008, that
affects the presentation of the financial statements referred to in Section 7.1
and 7.2, then, in addition to delivery of such financial statements, and on the
date such financial statements are required to be delivered, the Borrower
Parties shall furnish the adjustments and reconciliations necessary to enable
the Borrowers and each Lender to determine compliance with the Financial
Covenant, if at such time the Financial Covenant is applicable, all of which
shall be determined in accordance with GAAP consistently applied; and
          (g) From time to time and promptly upon each request, the Borrower
Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of the Borrower Parties, such
Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.
     Section 7.6 Notice of Litigation and Other Matters.
          (a) Promptly upon (and in any event within three (3) Business Days of)
any Borrower Party’s obtaining knowledge of the institution of, or a written
threat of, any action, suit, governmental investigation or arbitration
proceeding against any

93



--------------------------------------------------------------------------------



 



Borrower Party, any Subsidiary of a Borrower Party or any Property, which
action, suit, governmental investigation or arbitration proceeding, if adversely
determined, would expose, in such Borrower Party’s reasonable judgment, any
Borrower Party or any Subsidiary of a Borrower Party to liability in an
aggregate amount in excess of $5,000,000, such Borrower Party shall notify the
Lender Group of the occurrence thereof, and the Borrower Parties shall provide
such additional information with respect to such matters as the Lender Group, or
any of them, may reasonably request.
          (b) Promptly upon (and in any event within three (3) Business Days of)
any Borrower Party’s obtaining knowledge of the occurrence of any default
(whether or not any Borrower Party has received notice thereof from any other
Person) on Funded Debt of any Borrower Party or any Subsidiary of a Borrower
Party which singly, or in the aggregate, exceeds $2,500,000, such Borrower Party
shall notify the Lender Group of the occurrence thereof;
          (c) Promptly upon (and in any event within three (3) Business Days of)
any Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any material Property (excluding any
condemnation or other taking that does not have a material impact on the use or
value of such Property) of any Borrower Party or any Subsidiary of a Borrower
Party, such Borrower Party shall notify the Lender Group of the occurrence
thereof;
          (d) Promptly upon (and in any event within three (3) Business Days of)
any Borrower Party’s receipt of notice of any event that could reasonably be
expected to result in a Materially Adverse Effect, such Borrower Party shall
notify the Lender Group of the occurrence thereof;
          (e) Promptly (and in any event within three (3) Business Days)
following any material amendment or change approved by the board of directors of
any Borrower to the budget submitted to the Lender Group pursuant to
Section 7.5(d), the Borrower Parties shall notify the Lender Group of the
occurrence thereof;
          (f) Promptly upon (and in any event within three (3) Business Days of)
any officer of Parent becoming aware of any (i) Default under any Loan Document,
or (ii) default under any other agreement (other than those referenced in clause
(i) of this Section 7.6(f) above or in Section 7.6(b)) to which any Borrower
Party or any Subsidiary of a Borrower Party is a party or by which any Borrower
Party’s or any such Subsidiary’s properties is bound which could reasonably be
expected to have a Materially Adverse Effect, then the Borrower Parties shall
notify the Lender Group of the occurrence thereof giving in each case the
details thereof and specifying the action proposed to be taken with respect
thereto;
          (g) Promptly (but in any event within three (3) Business Days)
following the occurrence of (i) any ERISA Event or (ii) a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) with respect

94



--------------------------------------------------------------------------------



 



to any Plan of any Borrower Party or any of its ERISA Affiliates which would
subject any Borrower Party to any penalty or tax on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code or the commencement
or threatened commencement of any litigation regarding any such Plan or naming
it or the trustee of any such Plan with respect to such Plan (other than claims
for benefits in the ordinary course of business), the Borrower Parties shall
notify the Administrative Agent and the Lenders of the occurrence thereof,
provided such occurrence, proceeding, or failure exposes such Borrower Party or
ERISA Affiliate to liability in an aggregate amount in excess of $2,500,000.
          (h) The Administrative Borrower shall deliver updates or supplements
to the following schedules (i) within sixty (60) days after the end of the end
of each fiscal year, as of the last day of such fiscal year: Schedule 5.1(c)-1,
Schedule 5.1(c)-2, Schedule 5.1(d), Schedule 5.1(h), Schedule 5.1(p),
Schedule 5.1(aa), Schedule 6.11 and Schedule 6.15, in each case, as may be
required to render correct the representations and warranties contained in the
applicable sections to which such schedules relate as of the last day of such
fiscal year without giving effect to any references therein to the “Agreement
Date” in each case, appropriately marked to show the changes made therein;
provided that no such supplement to any such Schedules or representation shall
be deemed a waiver of any Default resulting from the matters disclosed therein,
except as consented to by the Majority Lenders in writing.
ARTICLE 8.
NEGATIVE COVENANTS
     Until the earlier of the date the Obligations are repaid in full or the
date the Borrowers no longer have a right to borrow, or have Letters of Credit
issued, hereunder (whether or not the conditions to borrowing have been or can
be fulfilled) and unless the Majority Lenders shall otherwise give their prior
consent in writing:
     Section 8.1 Funded Debt. No Borrower Party will, or will permit any of its
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:
          (a) Funded Debt under this Agreement and the other Loan Documents and
the Bank Products Documents;
          (b) The Funded Debt existing on the Agreement Date and described on
Schedule 8.1;
          (c) Reimbursement obligations with respect to (i) Existing Letters of
Credit listed on Schedule E-1 in an aggregate amount not to exceed $5,000,000
and (ii) additional letters of credit issued by Bank of America, N.A. within
ninety (90) days after the Agreement Date in an aggregate amount not to exceed
$10,000,000;

95



--------------------------------------------------------------------------------



 



          (d) Trade or accounts payable and/or similar obligations, and accrued
expenses, incurred in the ordinary course of business, other than for borrowed
money;
          (e) Funded Debt of a Borrower Party or any Subsidiary of a Borrower
Party that is unsecured or secured by Permitted Liens described in clause (f) of
the definition of Permitted Liens set forth in Article 1 (including, without
limitation, Capitalized Lease Obligations), collectively, not to exceed the
aggregate principal amount of $20,000,000 at any time;
          (f) Guaranties permitted by Section 8.2;
          (g) Unsecured Funded Debt of any Borrower Party owed to another
Borrower Party;
          (h) Obligations under Hedge Agreements not entered into for
speculative purposes approved by the Administrative Agent;
          (i) Funded Debt with respect to any sale and lease transaction
permitted under Section 8.12.
     Section 8.2 Guaranties. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, at any time guarantee or enter into or assume
any Guaranty, or be obligated with respect to, or permit to be outstanding, any
Guaranty, other than (a) guaranties of the Obligations, (b) guaranties by any
Borrower Party of obligations under agreements of any other Borrower Party
entered into in connection with the acquisition of services, supplies, and
equipment in the ordinary course of business of such Borrower Party,
(c) endorsements of instruments in the ordinary course of business,
(d) guaranties by any Borrower Party of any obligation of any other Borrower
Party and (e) guaranties of any Funded Debt permitted by Section 8.1.
     Section 8.3 Liens. No Borrower Party will, or will permit any Subsidiary of
a Borrower Party to, create, assume, incur, or permit to exist or to be created,
assumed, or permitted to exist, directly or indirectly, any Lien on any of its
property, real or personal, now owned or hereafter acquired, except for
Permitted Liens.
     Section 8.4 Restricted Payments and Purchases. No Borrower Party shall, or
shall permit any Subsidiary of a Borrower Party to, directly or indirectly
declare or make any Restricted Payment or Restricted Purchase, or set aside any
funds for any such purpose, other than Dividends on common stock which accrue
(but are not paid in cash) or are paid in kind or Dividends on preferred stock
which accrue (but are not paid in cash) or are paid in kind; provided, however,
that (a) any Borrower’s Subsidiaries may make Restricted Payments to any
Borrower or a wholly owned Domestic Subsidiary of any Borrower that is a
Borrower Party, (b) Parent may make Restricted Payments to the holders of the
Equity Interests of Parent for and in the amount of Federal and state taxes
payable by such holders which are attributable to the operations or assets of
Parent and,

96



--------------------------------------------------------------------------------



 



to the extent Parent has received a distribution in such amount from the
Subsidiaries of Parent, the Subsidiaries of Parent and (c) Parent may make
Restricted Payments and Restricted Purchases after the Agreement Date if, before
and after giving effect to such Restricted Payment, no Default has occurred and
is continuing or would result from the making of such Restricted Payment, so
long as (i) there are no outstanding Advances and aggregate face amount of all
outstanding Letters of Credit are less than $5,000,000 or (ii) if there are
outstanding Advances or aggregate face amount of all outstanding Letters of
Credit are equal to or greater than $5,000,000, Parent, on behalf of the
Borrower Parties, delivers to the Administrative Agent a certificate, together
with supporting documents in form and substance reasonably satisfactory to the
Administrative Agent, executed by an Authorized Signatory certifying that as of
such date of such proposed Restricted Payment or Restricted Purchase:
(A) Availability is not less than the greater of (1) thirty percent (30%) of the
amount of the Revolving Loan Commitment then in effect or (2) $20,000,000 and
(B)(1) Availability is not projected to be less than the greater of (x) twenty
percent (20%) of the amount of the Revolving Loan Commitment then in effect or
(y) $15,000,000, at all times during the twelve (12) month period immediately
following such Restricted Payment or Restricted Purchase and (2) Borrower
Parties and their Subsidiaries have, on a consolidated bases, a Fixed Charge
Coverage Ratio of at least 1.10:1.00 as of such date of determination.
     Section 8.5 Investments. No Borrower Party will, or will permit any
Subsidiary of a Borrower Party to, make Investments, except that (a) any
Borrower may purchase or otherwise acquire and own and may permit any of its
Subsidiaries to purchase or otherwise acquire and own Cash Equivalents; (b) the
Borrowers may hold the Investments in existence on the Agreement Date and
described on Schedule 5.1(c)-2; (c) the Borrowers may hold the Investments in
existence on the Agreement Date and described on Schedule 8.5 or any other
Investments made after the Agreement Date that are substantially similar to the
Investments listed on Schedule 8.5; (d) so long as no Default exists, the
Borrowers may convert any of its Accounts that are in excess of ninety (90) days
past due into notes or Equity Interests from the applicable Account Debtor so
long as the Administrative Agent, for the benefit of the Lender Group, is
granted a first priority security interest in such Equity Interests or notes
which Lien is perfected contemporaneously with the conversion of such Account to
Equity Interests or notes; (e) the Borrower Parties and their Subsidiaries may
hold the Equity Interests of their respective Subsidiaries in existence as of
the Agreement Date and their Subsidiaries created after the Agreement Date in
accordance with Section 6.20 and Section 8.7(g); (f) without limiting
Section 8.2, any Borrower Party may make Investments in any other Borrower
Party; (g) the Borrower Parties may hold Investments arising out of Hedge
Agreements not entered into for speculative purposes and approved by the
Administrative Agent; and (h) any Borrower may make additional Investments after
the Agreement Date, if, before and after giving effect to such Investment, no
Default has occurred and is continuing or would result from the making of such
Investment, so long as (i) there are no outstanding Advances and aggregate face
amount of all outstanding Letters of Credit are less than $5,000,000 or (ii) if
there are outstanding Advances or aggregate face

97



--------------------------------------------------------------------------------



 



amount of all outstanding Letters of Credit are equal to or greater than
$5,000,000, Parent, on behalf of the Borrower Parties, delivers to the
Administrative Agent a certificate, together with supporting documents in form
and substance reasonably satisfactory to the Administrative Agent, executed by
an Authorized Signatory certifying that as of such date of such proposed
Investment: (A) Availability is not less than the greater of (1) thirty percent
(30%) of the amount of the Revolving Loan Commitment then in effect or (2)
$20,000,000 and (B)(1) Availability is not projected to be less than the greater
of (x) twenty percent (20%) of the amount of the Revolving Loan Commitment then
in effect or (y) $15,000,000, at all times during the twelve (12) month period
immediately following such Investment and (2) Borrower Parties and their
Subsidiaries have, on a consolidated bases, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 as of such date of determination.
     Section 8.6 Affiliate Transactions. No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, enter into or be a party to any
agreement or transaction with any Affiliate (other than a Borrower Party or a
Subsidiary of a Borrower Party) except (a) as described on Schedule 8.6,
(b) upon fair and reasonable terms that are no less favorable to such Borrower
Party or such Subsidiary than it would obtain in a comparable arms length
transaction with a Person not an Affiliate of such Borrower Party or such
Subsidiary or (c) as permitted by Sections 8.4 and 8.5.
     Section 8.7 Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc. No Borrower Party shall, or shall permit any
Subsidiary to, at any time:
          (a) Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up its business, except that any Subsidiary of
Parent may liquidate or dissolve itself in accordance with Applicable Law;
          (b) Sell, lease, abandon, transfer or otherwise dispose of, in a
single transaction or a series of related transactions, any assets, property or
business (including any Equity Interests), except for (i) the sale of Inventory
in the ordinary course of business at the fair market value thereof and for cash
or cash equivalents, (ii) physical assets used or consumed in the ordinary
course of business, (iii) bulk sales or other sales, transfers, abandonment or
dispositions of Inventory and equipment of a Borrower Party or a Subsidiary of a
Borrower Party not in the ordinary course of business in connection with store
closings so long as during any fiscal year of Parent not more than five percent
(5%) of the number of the Borrower Parties’ existing stores as of the beginning
of such fiscal year (net of new store openings) are closed, (iv) the sale or
other disposal of other assets with a sale value not greater than $15,000,000 in
the aggregate for all such assets that may be sold during any year if the
purchase price therefor is paid solely in cash, (v) any sale and leaseback
transaction permitted under Section 8.12, and (vi) charitable donations of
Inventory so long as (A) no Default or Event of Default shall have occurred and
be continuing or result from such charitable donation, (B) an Activation Event
shall

98



--------------------------------------------------------------------------------



 



not have occurred or result from such charitable donation, (C) the Inventory
donated shall have been reported as “ineligible Inventory” for at least 35 days
prior to the date of such donation and (D) the aggregate value of such donated
Inventory shall not exceed $2,500,000 per fiscal year.
          (c) Acquire (i) any Person, (ii) all or any substantial part of the
assets, property or business of a Person, or (iii) any assets that constitute a
division or operating unit of the business of any Person; provided, however,
that the Borrower Parties and their Subsidiaries shall be permitted to
consummate an acquisition described above if, before and after giving effect to
such acquisition, no Default has occurred and is continuing or would result from
the making of such acquisition, so long as (i) there are no outstanding Advances
and aggregate face amount of all outstanding Letters of Credit are less than
$5,000,000 or (ii) if there are outstanding Advances or aggregate face amount of
all outstanding Letters of Credit are equal to or greater than $5,000,000,
Parent, on behalf of the Borrower Parties, delivers to the Administrative Agent
a certificate, together with supporting documents in form and substance
reasonably satisfactory to the Administrative Agent, executed by an Authorized
Signatory certifying that as of such date of such proposed acquisition:
(A) Availability is not less than the greater of (1) thirty percent (30%) of the
amount of the Revolving Loan Commitment then in effect or (2) $20,000,000 and
(B)(1) Availability is not projected to be less than the greater of (x) twenty
percent (20%) of the amount of the Revolving Loan Commitment then in effect or
(y) $15,000,000, at all times during the twelve (12) month period immediately
following such acquisition and (2) Borrower Parties and their Subsidiaries have,
on a consolidated bases, a Fixed Charge Coverage Ratio of at least 1.10:1.00 as
of such date of determination; provided, further, that the acquired assets shall
not be eligible for inclusion in the Borrowing Base until the Administrative
Agent has successfully completed a field audit with respect to such acquired
assets (at Borrowers’ sole cost and expense) and shall only be included
thereafter to the extent such assets satisfy the applicable eligibility
criteria;
          (d) Merge or consolidate with any other Person; provided, however,
that (i) any Borrower may merge into another Borrower so long as, with respect
to any merger with Parent, Parent is the surviving entity after such merger,
(ii) any Subsidiary of Parent may merge into any Borrower Party so long as, with
respect to any merger with a Borrower, such Borrower shall be the surviving
entity after such merger and, with respect to any merger with any other Borrower
Party, such other Borrower Party shall be the surviving entity after such
merger, (iii) any Foreign Subsidiary may merge into another Foreign Subsidiary,
and (iv) any Borrower Party or any Subsidiary of a Borrower Party may merge with
any Person in order to consummate an acquisition permitted under Section 8.7(c)
so long as, with respect to any merger with a Borrower, such Borrower shall be
the surviving entity after such merger, and, with respect to any merger with any
other Borrower Party, such other Borrower Party shall be the surviving entity
after such merger;

99



--------------------------------------------------------------------------------



 



          (e) Change its legal name, state of incorporation or formation or
structure without giving the Administrative Agent at least thirty (30) days
prior written notice of its intention to do so and complying with all reasonable
requirements of the Lenders in regard thereto;
          (f) Change its year-end for accounting purposes from the fiscal year
ending the Saturday closest to January 31 without giving the Administrative
Agent thirty (30) days written notice prior to the end of the new year-end for
accounting purposes and complying with all reasonable requirements of the
Lenders in regard thereto; or
          (g) Create any Subsidiary; provided, however, that any Borrower or any
Subsidiary of any Borrower may create wholly owned Subsidiaries so long as such
Borrower and such Subsidiaries comply with Sections 6.10 and 6.20.
     Section 8.8 Intentionally Omitted.
     Section 8.9 Intentionally Omitted.
     Section 8.10 Fixed Charge Coverage Ratio. If Availability is less than the
greater of (a) $10,000,000 or (b) fifteen percent (15%) of the Revolving Loan
Commitment, the Borrower Parties and their Subsidiaries shall maintain, on a
consolidated basis, a Fixed Charge Coverage Ratio, measured on a quarterly
basis, of not less than 1.10:1.00.
     Section 8.11 Conduct of Business. The Borrower Parties shall not engage
substantially in any line of business substantially different from the lines of
business conducted by the Borrower Parties and their Subsidiaries on the
Agreement Date or from any lines of business reasonably related, complementary,
ancillary or incidental thereto.
     Section 8.12 Sales and Leasebacks. No Borrower Party shall enter into any
arrangement, directly or indirectly, with any third party whereby such Borrower
Party shall sell or transfer any property, real or personal, whether now owned
or hereafter acquired, and whereby such Borrower Party shall then or thereafter
rent or lease as lessee such property or any part thereof or other property
which such Borrower Party intends to use for substantially the same purpose or
purposes as the property sold or transferred except with respect to the real
property listed on Schedule 8.12 as of the Agreement Date.
     Section 8.13 Amendment and Waiver. Except as permitted hereunder, no
Borrower Party shall, or shall permit any Subsidiary of a Borrower Party to
(a) enter into any amendment of, or agree to or accept any waiver, which would
adversely affect the rights of such Borrower Party or such Subsidiary, as
applicable, or any member of the Lender Group, of its articles or certificate of
incorporation or formation and by-laws, partnership agreement or other governing
documents, or (b) permit any Material Contract to be cancelled or terminated
prior to its stated maturity if such cancellation or termination could
reasonably be likely to result in a Materially Adverse Effect.

100



--------------------------------------------------------------------------------



 



     Section 8.14 ERISA Liability. No Borrower Party shall fail to meet all of
the applicable minimum funding requirements of ERISA and the Code, without
regard to any waivers thereof, to the extent such failure could reasonably be
expected to have a Materially Adverse Effect and, to the extent that the assets
of any of their Plans would be less (by $1,000,000 or more) than an amount
sufficient to provide all accrued benefits payable under such Plans, the
Borrower Parties shall make the maximum deductible contributions allowable under
the Code (based on the Borrower’s current actuarial assumptions). No Borrower
Party shall, or shall cause or permit any ERISA Affiliate to, (a) cause or
permit to occur any event that could result in the imposition of a Lien under
Section 430 of the Code or Section 302 or 4068 of ERISA, or (b) cause or permit
to occur an ERISA Event to the extent the event described in (a) or
(b) individually or in the aggregate could reasonably be expected to have a
Materially Adverse Effect.
     Section 8.15 Prepayments. No Borrower Party shall, or shall permit any
Subsidiary of a Borrower Party to, prepay, redeem, defease or purchase in any
manner, or deposit or set aside funds for the purpose of any of the foregoing,
make any payment in respect of principal of, or make any payment in respect of
interest on, any Funded Debt, except the Borrowers may (i) make regularly
scheduled payments of principal or interest required in accordance with the
terms of the instruments governing any Funded Debt permitted hereunder,
(ii) make payments, including prepayments permitted or required hereunder, with
respect to the Obligations and (iii) make such other payments or prepayments of
Funded Debt so long as (a) no Default or Event of Default shall have occurred or
is continuing or results therefrom and (b) Administrative Borrower delivers a
certificate, together with supporting documentation in form and substance
reasonably satisfactory to the Administrative Agent, to the Administrative Agent
executed by an Authorized Signatory evidencing that immediately after giving
effect to such payment, (A) Availability is not less than the greater of
(1) thirty percent (30%) of the amount of the Revolving Loan Commitment then in
effect or (2) $20,000,000 and (B)(1) Availability is not projected to be less
than the greater of (x) twenty percent (20%) of the amount of the Revolving Loan
Commitment then in effect or (y) $15,000,000, at all times during the twelve
(12) month period immediately following such payment and (2) Borrower Parties
and their Subsidiaries have, on a consolidated bases, a Fixed Charge Coverage
Ratio of at least 1.10:1.00 as of such date of determination.
     Section 8.16 Negative Pledge. No Borrower Party shall, or shall permit any
Subsidiary of any Borrower Party to, directly or indirectly, enter into any
agreement (other than the Loan Documents) with any Person that prohibits or
restricts or limits the ability of any Borrower Party or any such Subsidiary to
create, incur, pledge, or suffer to exist any Lien upon any of its respective
assets, or restricts the ability of any Subsidiary of a Borrower to pay
Dividends to such Borrower.
     Section 8.17 Inconsistent Agreements. No Borrower Party shall, or shall
permit any Subsidiary of any Borrower Party to, enter into any contract or
agreement which

101



--------------------------------------------------------------------------------



 



would violate the terms hereof, any other Loan Document or any Bank Products
Document.
ARTICLE 9.
DEFAULT
     Section 9.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:
          (a) Any representation or warranty made under this Agreement, any
other Loan Document or any Bank Products Document with respect to a Lender Hedge
Agreement shall prove incorrect or misleading in any material respect when made
or deemed to have been made pursuant to Section 5.4;
          (b) (i) Any payment of any principal hereunder, or any reimbursement
obligations with respect to any Letter of Credit shall not be received by the
Administrative Agent on the date such payment is due, or (ii) any payment of any
interest hereunder or any fees payable hereunder or under the other Loan
Documents by any Borrower Party shall not be received by the Administrative
Agent within three (3) Business Days from the date on which such payment is due;
          (c) Any Borrower Party shall default in the performance or observance
of any agreement or covenant contained in Sections 2.12, 4.5 (other than a
default solely resulting from the action or inaction of the Administrative Agent
or its agents and representatives), 6.1, or 6.15, or in Article 7 or Article 8
(other than Section 8.16);
          (d) Any Borrower Party shall default in the performance or observance
of any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured to the Majority Lenders’ satisfaction within the earlier of (i) a
period of thirty (30) days from the date that an officer of such Borrower Party
knew or should have known of the occurrence of such default, or (ii) a period of
thirty (30) days after written notice of such default is given by the
Administrative Agent to the Administrative Borrower;
          (e) There shall occur any default in the performance or observance by
any Borrower Party of any agreement or covenant contained in any of the other
Loan Documents or in the Bank Products Documents with respect to Lender Hedge
Agreements (other than this Agreement or the Security Documents or as otherwise
provided in this Section 9.1) which shall not be cured to the Majority Lenders’
satisfaction within the applicable cure period, if any, provided for in such
Loan Document or Bank Products Document, or, if there is no applicable cure
period set forth

102



--------------------------------------------------------------------------------



 



in such Loan Document or Bank Product Document, within the earlier of (i) a
period of thirty (30) days from the date that an officer of a Borrower knew of
the occurrence of such default, or (ii) a period of thirty (30) days after
written notice of such default is given by the Administrative Agent to the
Administrative Borrower;
          (f) There shall occur any Change in Control;
          (g) (i) There shall be entered a decree or order for relief in respect
of any Borrower Party or any Subsidiary of a Borrower Party under the Bankruptcy
Code, or any other applicable federal or state bankruptcy law or other similar
law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of any Borrower Party or any Subsidiary of a
Borrower Party or of any substantial part of its properties, or ordering the
winding-up or liquidation of the affairs of any Borrower Party or any Subsidiary
of a Borrower Party, or (ii) an involuntary petition shall be filed against any
Borrower Party or any Subsidiary of a Borrower Party and a temporary stay
entered and (A) such petition and stay shall not be diligently contested, or
(B) any such petition and stay shall continue undismissed for a period of sixty
(60) consecutive days;
          (h) Any Borrower Party or any Subsidiary of a Borrower Party shall
commence an Insolvency Proceeding or any Borrower Party or any Subsidiary of a
Borrower Party shall consent to the institution of an Insolvency Proceeding or
to the appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Subsidiary of a Borrower Party or of any substantial part of its
properties, or any Borrower Party or any Subsidiary of a Borrower Party shall
fail generally to pay its debts as they become due, or any Borrower Party or any
Subsidiary of a Borrower Party shall take any action in furtherance of any such
action;
          (i) A final judgment (other than a money judgment or judgments fully
covered (except for customary deductibles or copayments not to exceed $500,000
in the aggregate) by insurance as to which the insurance company has
acknowledged coverage) shall be entered by any court against any Borrower Party
or any Subsidiary of any Borrower Party for the payment of money which exceeds,
together with all such other judgments of the Borrower Parties and their
Subsidiaries, $3,000,000 in the aggregate, or a warrant of attachment or
execution or similar process shall be issued or levied against property of any
Borrower Party or any Subsidiary of a Borrower Party pursuant to a final
judgment which, together with all other such property of the Borrower Parties
and their Subsidiaries subject to other such process, exceeds in value
$3,000,000 in the aggregate, and if, within thirty (30) days after the entry,
issue, or levy thereof, such judgment, warrant, or process shall not have been
paid or discharged or stayed pending appeal, or if, after the expiration of any
such stay, such judgment, warrant, or process shall not have been paid or
discharged;
          (j) There shall be at any time (i) any “accumulated funding
deficiency,” as defined in ERISA or in Section 412 of the Code, with respect to
any Plan

103



--------------------------------------------------------------------------------



 



maintained by any Borrower Party or any ERISA Affiliate of a Borrower Party, or
to which any Borrower Party or any of its ERISA Affiliates has any liabilities;
(ii) a trustee shall be appointed by a United States District Court to
administer any Plan maintained by any Borrower Party or any ERISA Affiliate of a
Borrower Party, or to which any Borrower Party or any of its ERISA Affiliates
has any liabilities; (iii) the PBGC shall institute proceedings to terminate any
such Plan; (iv) any Borrower Party or any ERISA Affiliate of any Borrower Party
shall incur any liability to the PBGC in connection with the termination of any
such Plan; (v) any Plan or trust created under any Plan of any Borrower Party or
any ERISA Affiliate of any Borrower Party shall engage in a non-exempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject any such Plan, any trust created
thereunder, any trustee or administrator thereof, or any party dealing with any
such Plan or trust to any tax or penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code; (vi) any Borrower Party or any
ERISA Affiliate of any Borrower Party shall enter into or become obligated to
contribute to a Multiemployer Plan; (vii) there shall be at any time a Lien
imposed against the assets of a Borrower Party or ERISA Affiliate under Code
Section 430, or ERISA Sections 302 or 4068; or (viii) there shall occur at any
time an ERISA Event; provided, however that no Event of Default shall occur as a
result of an event described in clauses (i), (ii), (iii), (iv), (v), (vii) or
(viii) of this Section 9.1(j) unless such event either individually or in the
aggregate with other events described therein could reasonably be expected
result in an aggregate liability greater than $2,000,000.
          (k) (i) There shall occur any default (after the expiration of any
applicable grace or cure period) under any indenture, agreement, or instrument
evidencing Funded Debt of any Borrower Party or any Subsidiary of a Borrower
Party in an aggregate principal amount exceeding $2,500,000 (determined singly
or in the aggregate with other Funded Debt) or (ii) there shall occur any
default under any Hedge Agreement (after the expiration of any applicable cure
period set forth therein);
          (l) All or any portion of any Loan Document or any Bank Products
Document shall at any time and for any reason be declared to be null and void,
the effect of which is to render any such material Loan Document or Bank Product
Document inadequate for the practical realization of the rights and benefits
afforded thereby, or a proceeding shall be commenced by any Borrower Party, any
Subsidiary of a Borrower Party or any Affiliate thereof, or by any Governmental
Authority having jurisdiction over any Borrower Party, any Subsidiary of a
Borrower Party or any Affiliate thereof, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Borrower Party, any Subsidiary of a Borrower Party or
any Affiliate thereof shall deny that it has any liability or obligation for the
payment of any Obligation provided under any Loan Document or any Bank Products
Document, or any Lender Hedge Agreement shall be terminated as a result of a
default or event of default thereunder by any Borrower Party; or

104



--------------------------------------------------------------------------------



 



          (m) If a notice of termination for default or the actual termination
for default of any Material Contract shall have been issued to or received by
any Borrower or any Subsidiary of any Borrower and such termination could
reasonably be expected to have a Materially Adverse Effect.
     Section 9.2 Remedies. If an Event of Default shall have occurred and shall
be continuing, in addition to the rights and remedies set forth elsewhere in
this Agreement, the other Loan Documents and any Bank Products Documents:
          (a) With the exception of an Event of Default specified in
Sections 9.1(g) or (h), the Administrative Agent may in its discretion (unless
otherwise instructed by the Majority Lenders) or shall at the direction of the
Majority Lenders, (i) terminate the Revolving Loan Commitment and the Letter of
Credit Commitment, or (ii) declare the principal of and interest on the Loans
and all other Obligations (other than any Obligations existing from time to time
of any Borrower Party to the Administrative Agent (or an Affiliate of the
Administrative Agent) arising in connection with any Bank Products Documents) to
be forthwith due and payable without presentment, demand, protest, or notice of
any kind, all of which are hereby expressly waived, anything in this Agreement
or in any other Loan Document to the contrary notwithstanding, or both.
          (b) Upon the occurrence and continuance of an Event of Default
specified in Sections 9.1(g) or (h), such principal, interest, and other
Obligations (other than any Obligations existing from time to time of any
Borrower Party to the Administrative Agent (or an Affiliate of the
Administrative Agent) arising in connection with any Bank Products Documents)
shall thereupon and concurrently therewith become due and payable, and the
Revolving Loan Commitment and the Letter of Credit Commitment, shall forthwith
terminate, all without any action by the Lender Group, or any of them and
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.
          (c) The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law. The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.
          (d) In regard to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of any acceleration of
the Obligations pursuant to the provisions of this Section 9.2 or, upon the
request of the Administrative Agent, after the occurrence of an Event of Default
and prior to acceleration, the

105



--------------------------------------------------------------------------------



 



Borrowers shall promptly upon demand by the Administrative Agent deposit in a
Letter of Credit Reserve Account opened by the Administrative Agent for the
benefit of the Lender Group an amount equal to one hundred and five percent
(105%) of the aggregate then undrawn and unexpired amount of such Letter of
Credit Obligations. Amounts held in such Letter of Credit Reserve Account shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations in the manner set forth in Section 2.11. Pending the
application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrowers. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.
          (e) The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.
ARTICLE 10.
THE ADMINISTRATIVE AGENT
     Section 10.1 Appointment and Authorization. Each member of the Lender Group
hereby irrevocably appoints and authorizes, and hereby agrees that it will
require any transferee of any of its interest in this Agreement and the other
Loan Documents and its Loans, its portion of the Revolving Loan Commitment and,
if applicable, Letter of Credit Commitment irrevocably to appoint and authorize,
the Administrative Agent to take such actions as its agent on its behalf and to
exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Without limiting the foregoing, each member of
the Lender Group hereby authorizes the Administrative Agent to execute and
deliver each Loan Document to which the Administrative Agent is, or is required
to be, a party. Neither the Administrative Agent nor any of its directors,
officers, employees, or agents shall be liable for any action taken or omitted
to be taken by it hereunder or in connection herewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable order
of a court of competent jurisdiction.
     Section 10.2 Interest Holders. The Administrative Agent may treat each
Lender, or the Person designated in the last notice filed with the
Administrative Agent

106



--------------------------------------------------------------------------------



 



under this Section 10.2, as the holder of all of the interests of such Lender in
this Agreement and the other Loan Documents, its Loans and its portion of the
Revolving Loan Commitment until written notice of transfer, signed by such
Lender (or the Person designated in the last notice filed with the
Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.
     Section 10.3 Consultation with Counsel. The Administrative Agent may
consult with legal counsel selected by it and shall not be liable to any Lender
or the Issuing Bank for any action taken or suffered by it in good faith in
reliance on the advice of such counsel.
     Section 10.4 Documents. The Administrative Agent shall not be under any
duty to examine, inquire into, or pass upon the validity, effectiveness, or
genuineness of this Agreement, any other Loan Document, or any instrument,
document, or communication furnished pursuant hereto or in connection herewith,
and the Administrative Agent shall be entitled to assume that they are valid,
effective, and genuine, have been signed or sent by the proper parties, and are
what they purport to be.
     Section 10.5 Administrative Agent and Affiliates. With respect to the
Revolving Loan Commitment and Loans, the Administrative Agent shall have the
same rights and powers hereunder as any other Lender, and the Administrative
Agent and its Affiliates, as the case may be, may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower Parties
or any Affiliates of, or Persons doing business with, the Borrower Parties, as
if it were not the Administrative Agent or affiliated with the Administrative
Agent and without any obligation to account therefor. The Lenders and the
Issuing Bank acknowledge that the Administrative Agent and its Affiliates have
other lending and investment relationships with the Borrower Parties and their
Affiliates and in the future may enter into additional such relationships.
     Section 10.6 Responsibility of the Administrative Agent. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any other member of the Lender Group, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall be entitled to assume that
no Default exists unless it has actual knowledge, or has been notified by any

107



--------------------------------------------------------------------------------



 



Borrower Party, of such fact, or has been notified by a Lender that such Lender
considers that a Default exists, and such Lender shall specify in detail the
nature thereof in writing. The Administrative Agent shall provide each Lender
with copies of such documents received from any Borrower Party as such Lender
may reasonably request.
     Section 10.7 Action by Administrative Agent.
          (a) The Administrative Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement,
unless the Administrative Agent shall have been instructed by the Majority
Lenders to exercise or refrain from exercising such rights or to take or refrain
from taking such action. The Administrative Agent shall incur no liability under
or in respect of this Agreement with respect to anything which it may do or
refrain from doing in the reasonable exercise of its judgment or which may seem
to it to be necessary or desirable in the circumstances.
          (b) The Administrative Agent shall not be liable to the Lenders and
the Issuing Bank, or any of them, in acting or refraining from acting under this
Agreement or any other Loan Document in accordance with the instructions of the
Majority Lenders (or all Lenders if expressly required by Section 11.12), and
any action taken or failure to act pursuant to such instructions shall be
binding on all Lenders and the Issuing Bank.
     Section 10.8 Notice of Default. In the event that any member of the Lender
Group shall acquire actual knowledge, or shall have been notified in writing, of
any Default, such member of the Lender Group shall promptly notify the other
members of the Lender Group, and the Administrative Agent shall take such action
and assert such rights under this Agreement as the Majority Lenders shall
request in writing, and the Administrative Agent shall not be subject to any
liability by reason of its acting pursuant to any such request. If the Majority
Lenders shall fail to request the Administrative Agent to take action or to
assert rights under this Agreement in respect of any Default after their receipt
of the notice of any Default from a member of the Lender Group, or shall request
inconsistent action with respect to such Default, the Administrative Agent may,
but shall not be required to, take such action and assert such rights (other
than rights under Article 9) as it deems in its discretion to be advisable for
the protection of the Lender Group, except that, if the Majority Lenders have
instructed the Administrative Agent not to take such action or assert such
right, in no event shall the Administrative Agent act contrary to such
instructions.
     Section 10.9 Responsibility Disclaimed. The Administrative Agent shall not
be under any liability or responsibility whatsoever as Administrative Agent:
          (a) To any Borrower Party or any other Person or entity as a
consequence of any failure or delay in performance by or any breach by, any
member of the Lender Group of any of its obligations under this Agreement;

108



--------------------------------------------------------------------------------



 



          (b) To any Lender Group, or any of them, as a consequence of any
failure or delay in performance by, or any breach by, any Borrower Party or any
other obligor of any of its obligations under this Agreement or any other Loan
Document; or
          (c) To any Lender Group, or any of them, for any statements,
representations, or warranties in this Agreement, or any other document
contemplated by this Agreement or any information provided pursuant to this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, or for the validity, effectiveness, enforceability, or sufficiency of
this Agreement, any other Loan Document, or any other document contemplated by
this Agreement.
     Section 10.10 Indemnification. The Lenders agree to indemnify (to the
extent not reimbursed by the Borrowers) and hold harmless the Administrative
Agent and each of its Affiliates, employees, representatives, officers and
directors (each an “Administrative Agent Indemnified Person”) pro rata in
accordance with their Aggregate Commitment Ratios from and against any and all
claims, liabilities, investigations, losses, damages, actions, demands,
penalties, judgments, suits, investigations, costs, expenses (including fees and
expenses of experts, agents, consultants and counsel) and disbursements, in each
case, of any kind or nature (whether or not an Administrative Agent Indemnified
Person is a party to any such action, suit or investigation) whatsoever which
may be imposed on, incurred by, or asserted against an Administrative Agent
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties of any representation or warranty made hereunder, or otherwise in any
way relating to or arising out of the Revolving Loan Commitment, this Agreement,
the other Loan Documents or any other document contemplated by this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
any other Loan Document, or any other document contemplated by this Agreement
(other than Bank Products Documents), the making, administration or enforcement
of the Loan Documents and the Loans or any transaction contemplated hereby or
any related matters unless, with respect to any of the above, such
Administrative Agent Indemnified Person is determined by a final non-appealable
judgment of a court of competent jurisdiction to have acted or failed to act
with gross negligence or willful misconduct. This Section 10.10 is for the
benefit of each Administrative Agent Indemnified Person and shall not in any way
limit the obligations of the Borrower Parties under Section 6.18. The provisions
of this Section 10.10 shall survive the termination of this Agreement.
     Section 10.11 Credit Decision. Each member of the Lender Group represents
and warrants to each other member of the Lender Group that:
          (a) In making its decision to enter into this Agreement and to make
its Advances it has independently taken whatever steps it considers necessary to
evaluate the financial condition and affairs of the Borrower Parties and that it
has made an independent credit judgment, and that it has not relied upon
information provided by the Administrative Agent or any of its Affiliates;

109



--------------------------------------------------------------------------------



 



          (b) So long as any portion of the Obligations remains outstanding, it
will continue to make its own independent evaluation of the financial condition
and affairs of the Borrower Parties; and
          (c) Except for notices, reports and other documents expressly herein
required to be furnished to the Lenders by the Administrative Agent, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower Parties which may come into the possession of any of the Administrative
Agent or any Affiliates of the Administrative Agent.
     Section 10.12 Successor Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Administrative Borrower. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent (with the consent of the Administrative Borrower if no Event of Default
then exists). If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be any Lender or a
Person organized under the laws of the US, a State or any political subdivision
thereof which has combined capital and reserves in excess of $250,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
duties, and obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of Article 10 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as the Administrative Agent.
     Section 10.13 Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel), the Lenders and the Issuing Bank allowed in any
judicial proceedings relative to any Borrower Party, or any of their respective
creditors or property, and shall be entitled and empowered to collect, receive
and distribute any monies, securities or other property payable or deliverable
on any such claims and any custodian in any such judicial proceedings is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent

110



--------------------------------------------------------------------------------



 



shall consent to the making of such payments directly to the Lenders and the
Issuing Bank, to pay to the Administrative Agent any amount due to the
Administrative Agent for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent, its agents, financial advisors and
counsel, and any other amounts due the Administrative Agent under Section 11.2.
Nothing contained in this Agreement or the Loan Documents shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting this Agreement, any Revolving
Loan Notes, the Letters of Credit or the rights of any holder thereof, or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.
     Section 10.14 Collateral. The Administrative Agent is hereby authorized to
hold all Collateral pledged pursuant to any Loan Document and to act on behalf
of the Lender Group, in its own capacity and through other agents appointed by
it, under the Security Documents; provided, that the Administrative Agent shall
not agree to the release of any Collateral except in accordance with the terms
of this Agreement. The Lender Group acknowledges that the Loans, any
Overadvances, all Obligations with respect to Bank Products Documents and all
interest, fees and expenses hereunder constitute one Funded Debt, secured by all
of the Collateral. The Administrative Agent hereby appoints each Lender and the
Issuing Bank as its agent (and each Lender and the Issuing Bank hereby accepts
such appointment) for the purpose of perfecting the Administrative Agent’s Liens
in assets which, in accordance with the UCC, can be perfected by possession.
Should any Lender or the Issuing Bank obtain possession of any such Collateral,
subject to the limitations set forth in the Blocked Account Agreements, promptly
upon the Administrative Agent’s request therefor shall deliver such Collateral
to the Administrative Agent or in accordance with the Administrative Agent’s
instructions.
     Section 10.15 Release of Collateral.
          (a) Each Lender and the Issuing Bank hereby directs, in accordance
with the terms of this Agreement, the Administrative Agent to release any Lien
held by the Administrative Agent for the benefit of the Lender Group:
               (i) against all of the Collateral, upon final and indefeasible
payment in full of the Obligations and termination of the Revolving Loan
Commitments; or
               (ii) against any part of the Collateral sold, transferred or
disposed of by the Borrower Parties if such sale, transfer or other disposition
is permitted by Section 8.7 or is otherwise consented to by the requisite
Lenders for such release as set forth in Section 11.12, as certified to the
Administrative Agent by the Administrative Borrower in a certificate of an
Authorized Signatory of the Administrative Borrower.

111



--------------------------------------------------------------------------------



 



          (b) Each Lender and the Issuing Bank hereby directs the Administrative
Agent to execute and deliver or file or authorize the filing of such termination
and partial release statements and do such other things as are necessary to
release Liens to be released pursuant to this Section 10.15 promptly upon the
effectiveness of any such release. Upon request by the Administrative Agent at
any time, the Lenders and the Issuing Bank will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 10.15.
ARTICLE 11.
MISCELLANEOUS
     Section 11.1 Notices.
          (a) All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when delivered to the telegraph office or sent
out (with receipt confirmed) by telex or telecopy (or to the extent specifically
permitted under Section 11.1(c) only, when sent out by electronic means)
addressed to the party to which such notice is directed at its address
determined as in this Section 11.1. All notices and other communications under
this Agreement shall be given to the parties hereto at the following addresses:
               (i) If to any Borrower Party, to such Borrower Party in care of
the Administrative Borrower at:

                                 Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, Florida 33966
Attn: Kent Kleeberger
Telecopy No.: (239) 274-4622
Email: sandy.rhodes@chicos.com

with a copy to:

Gary I. Teblum
Trenam, Kemker, Scharf,
Barkin, Frye, O’Neill & Mullis, P.A.
101 E. Kennedy Boulevard
Suite 2700
Tampa, FL 33602
Telecopy: (813) 229-6553
Email: gteblum@trenam.com

112



--------------------------------------------------------------------------------



 



               (ii) If to the Administrative Agent, to it at:

                                 SunTrust Bank
303 Peachtree Street
Twenty Third Floor
Atlanta, Georgia 30308
Attn: Chico’s Account Manager
Telecopy No.: (404) 588-7061
Email: haynes.gentry@suntrust.com

with a copy to:

Chris D Molen, Esq.
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, Georgia 30308
Telecopy No.: (404) 815-2424
Email: chrismolen@paulhastings.com

               (iii) If to the Lenders, to them at the addresses set forth on
the signature pages of this Agreement; and
               (iv) If to the Issuing Bank, at the address set forth on the
signature pages of this Agreement.
          (b) Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ written notice of such
change to the other parties.
          (c) The Borrowers may make delivery of the items required by
Sections 7.1, 7.2 and 7.3 via Electronic Transmission to the Lender Group.
     Section 11.2 Expenses. The Borrowers agree to promptly pay or promptly
reimburse:
          (a) All reasonable out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and syndication of this Agreement, the other
Loan Documents and the Bank Products Documents, the transactions contemplated
hereunder and thereunder, and the making of the initial Advance hereunder,
including, but not limited to, the reasonable fees and disbursements of counsel
for the Administrative Agent and its Affiliates;

113



--------------------------------------------------------------------------------



 



          (b) All reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the administration of the transactions
contemplated in this Agreement, the other Loan Documents and the Bank Products
Documents, and the preparation, negotiation, execution, and delivery of any
waiver, amendment, or consent by the Lenders relating to this Agreement, the
other Loan Documents or the Bank Products Documents, including, but not limited
to, all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with their periodic field audits, appraisals and examinations, a
fee of $1,000 per day (as may be increased from time to time by the
Administrative Agent), per auditor, plus reasonable out-of-pocket costs and
expenses for each field audit or examination of a Borrower Party performed by
personnel employed by the Administrative Agent, the reasonable fees and
disbursements of counsel for the Administrative Agent;
          (c) All out-of-pocket costs and expenses of the Administrative Agent,
the Issuing Bank and any Lender in connection with any restructuring,
refinancing, or “work out” of the transactions contemplated by this Agreement,
and of obtaining performance under this Agreement, the other Loan Documents and
the Bank Products Documents, and all out-of-pocket costs and expenses of
collection if default is made in the payment of the Obligations, which in each
case shall include fees and out-of-pocket expenses of counsel for the
Administrative Agent, the Issuing Bank and any Lender, and the fees and
out-of-pocket expenses of any experts of the Administrative Agent, or
consultants of the Administrative Agent;
          (d) All taxes, assessments, general or special, and other charges
levied on, or assessed, placed or made against any of the Collateral, any
Revolving Loan Notes or the Obligations; and
          (e) All reasonable out-of-pocket costs and expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder.
     Section 11.3 Waivers. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents and the Bank Products Documents shall
be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right. The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance. In the event the Lenders decide to fund a request for an
Advance at a time when the Borrowers are not in strict compliance with the terms
of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity. Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement,

114



--------------------------------------------------------------------------------



 



except to the extent expressly provided in such waiver or indulgence, or
constitute a course of dealing by the Lenders at variance with the terms of the
Agreement such as to require further notice by the Lenders of the Lenders’
intent to require strict adherence to the terms of the Agreement in the future.
Any such actions shall not in any way affect the ability of the Lenders, in
their discretion, to exercise any rights available to them under this Agreement
or under any other agreement, whether or not the Lenders are party, relating to
the Borrowers.
     Section 11.4 Set-Off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that an Event of Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Borrower Parties at any time or from
time to time, without notice to the Borrower Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Funded Debt evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow account) and any
other Funded Debt at any time held or owing by any member of the Lender Group or
any such holder to or for the credit or the account of any Borrower Party,
against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group or any such holder under this
Agreement, any Revolving Loan Notes, any other Loan Document and any Bank
Products Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, any Revolving Loan
Notes, any other Loan Document or any Bank Products Document, irrespective of
whether or not (a) the Lender Group shall have made any demand hereunder or
(b) the Lender Group shall have declared the principal of and interest on the
Loans and any Revolving Loan Notes and other amounts due hereunder to be due and
payable as permitted by Section 9.2 and although said obligations and
liabilities, or any of them, shall be contingent or unmatured. Any sums obtained
by any member of the Lender Group or by any subsequent holder of the Obligations
shall be subject to the application of payments provisions of Article 2.
     Section 11.5 Assignment.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates

115



--------------------------------------------------------------------------------



 



of the Administrative Agent) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
          (b) Any Lender (and any Lender that is an Issuing Bank) may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its portion of the Revolving
Loan Commitment and the Loans at the time owing to it and, if applicable, all or
a portion of its portion of the Letter of Credit Commitment and excluding rights
and obligations with respect to Bank Products Documents); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s portion of the Revolving Loan Commitment and the Loans at the
time owing to it or in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund with respect to a Lender, the aggregate amount of
the Revolving Loan Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent), shall not be less
than $1,000,000, unless each of the Administrative Agent and, so long as no
Default exists, the Administrative Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed), and (ii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
Section 11.5(c), from and after the effective date specified in each Assignment
and Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.8(b), 2.9, 6.18, 12.3 and 12.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the portion of the
Revolving Loan Commitment of, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for

116



--------------------------------------------------------------------------------



 



all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Any Lender may, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
portion of the Revolving Loan Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.12(a)(i) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.8(b), 2.9, 6.18
and 12.3 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.5(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.8(b)
as though it were a Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.8(b) or Section 12.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.8(b) unless the Administrative Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.8(b) as though it were a
Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender

117



--------------------------------------------------------------------------------



 



from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
     Section 11.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.
     Section 11.7 Under Seal; Governing Law. This Agreement and the other Loan
Documents are intended to take effect as sealed instruments and shall be
construed in accordance with and governed by the laws of the State of Georgia,
without regard to the conflict of laws principles thereof, except to the extent
otherwise provided in the Loan Documents.
     Section 11.8 Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
     Section 11.9 Headings. Headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof.
     Section 11.10 Source of Funds. Notwithstanding the use by the Lenders of
the Base Rate and the Eurodollar Rate as reference rates for the determination
of interest on the Loans, the Lenders shall be under no obligation to obtain
funds from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.
     Section 11.11 Entire Agreement. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. Each Borrower Party represents and warrants to the Lender Group that it
has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

118



--------------------------------------------------------------------------------



 



     Section 11.12 Amendments and Waivers.
          (a) Neither this Agreement, any other Loan Document nor any term
hereof or thereof may be amended orally, nor may any provision hereof be waived
orally but only by an instrument in writing signed by the Majority Lenders, or
in the case of Loan Documents executed by the Administrative Agent (and not the
other members of the Lender Group), signed by the Administrative Agent and
approved by the Majority Lenders and, in the case of an amendment, also by the
Borrowers, except that: (i) the consent of each of the Lenders and, in the case
of an amendment, the Borrowers, shall be required for (A) any sale or release
of, or the subordination of the Administrative Agent’s security interest in, any
material Collateral except in conjunction with sales or transfers of Collateral
permitted hereunder, (B) except in conjunction with transactions permitted
hereunder, any release of any guarantor of the Obligations, (C) any extensions,
postponements or delays of the Maturity Date or the scheduled date of payment of
interest or principal or fees, or any reduction of principal (without a
corresponding payment with respect thereto), or reduction in the rate of
interest or fees due to the Lenders hereunder or under any other Loan Documents,
(D) any amendment of this Section 11.12 or of the definition of “Majority
Lenders” or any other provision of the Loan Documents specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder; (E) any amendment
increasing the Revolving Loan Commitment (it being understood and agreed that a
waiver of any Default or Event of Default or modification of any of the defined
terms contained herein (other than those defined terms specifically addressed in
this Section 11.12) shall not constitute a change in the terms of the Revolving
Loan Commitments of any Lender); (F) any amendment increasing the amounts or
percentages set forth in the definition of “Borrowing Base” and the defined
terms used therein; (G) any amendment to the definition of “Availability” and
the defined terms used therein; and (H) any amendment to Section 2.11; (ii) the
consent of the Administrative Agent, the Majority Lenders and the Borrowers
shall be required for any amendment to Section 2.1(f) or Article 10; (iii) the
consent of the Issuing Bank, the Majority Lenders and the Borrowers shall be
required for any amendment to Section 2.1(c) or 2.15 or the definition of
“Letter of Credit Commitment”; (iv) the consent of the Guarantors and the
Majority Lenders shall be required for any amendment to Article 3; (v) the
consent of the Swing Bank, the Majority Lenders and the Borrowers shall be
required for any amendment to Section 2.1(d) or Section 2.2(g); (vi) the consent
of the Administrative Agent only shall be required to amend Schedule 1(a) to
reflect assignments of the Revolving Loan Commitments and Loans in accordance
with this Agreement. In addition to the required consents set forth above, if
SunTrust Bank or any Affiliate thereof has entered into a Lender Hedge Agreement
with any Borrower Party and SunTrust Bank is no longer the Administrative Agent
or a Lender, the consent of SunTrust Bank or such Affiliate shall be required
for any amendment to Section 2.11 or any amendment described in clause (i)(A)
above. Any amendment, modification, waiver, consent, termination or release of
any Bank Products Documents may be effected by the parties thereto without the
consent of the Lender Group.

119



--------------------------------------------------------------------------------



 



          (b) Each Lender grants to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s portion of the Revolving
Loan Commitment, portion of the Letter of Credit Commitment, the Loans and
Letter of Credit Obligations owing to it and any Revolving Loan Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents at a price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid commitment fees and letter of credit fees owing to such
Lender plus the amount necessary to cash collateralize any Letters of Credit
issued by such Lender, which right may be exercised by the Administrative Agent
if such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all of the Lenders and to which the Majority
Lenders, the Administrative Agent and the Borrowers have agreed. Each Lender
agrees that if the Administrative Agent exercises its option hereunder, it shall
promptly execute and deliver an Assignment and Acceptance and other agreements
and documentation necessary to effectuate such assignment. The Administrative
Agent may assign its purchase rights hereunder to any assignee if such
assignment complies with the requirements of Section 11.5(b).
          (c) If any fees are paid to the Lenders as consideration for
amendments, waivers or consents with respect to this Agreement, at
Administrative Agent’s election, such fees may be paid only to those Lenders
that agree to such amendments, waivers or consents within the time specified for
submission thereof.
     Section 11.13 Other Relationships. No relationship created hereunder or
under any other Loan Document shall in any way affect the ability of any member
of the Lender Group to enter into or maintain business relationships with the
Borrowers, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.
     Section 11.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.
     Section 11.15 Disclosure. The Borrower Parties agree that the
Administrative Agent, and the Administrative Agent agrees that the Borrower
Parties, shall each have the right, with the consent of the other (such consent
not to be unreasonably withheld), to issue press releases regarding the making
of the Loans and the issuance and the Revolving Loan Commitment to the Borrowers
pursuant to the terms of this Agreement.
     Section 11.16 Replacement of Lender. In the event that a Replacement Event
occurs and is continuing with respect to any Lender, the Administrative Borrower
may designate another financial institution (such financial institution being
herein called a “Replacement Lender”) acceptable to the Administrative Agent,
and which is not a Borrower or an Affiliate of any Borrower, to assume such
Lender’s Revolving Loan Commitment hereunder, to purchase the Loans and
participations of such Lender and

120



--------------------------------------------------------------------------------



 



such Lender’s rights hereunder and (if such Lender is the Issuing Bank) to issue
Letters of Credit in substitution for all outstanding Letters of Credit issued
by such Lender, without recourse to or representation or warranty by, or expense
to, such Lender for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and accrued but unpaid commitment fees and letter of credit fees owing to
such Lender plus amounts necessary to cash collateralize any Letters of Credit
issued by such Lender, and upon such assumption, purchase and substitution, and
subject to the execution and delivery to the Administrative Agent by the
Replacement Lender of documentation satisfactory to the Administrative Agent
(pursuant to which such Replacement Lender shall assume the obligations of such
original Lender under this Agreement), the Replacement Lender shall succeed to
the rights and obligations of such Lender hereunder and such Lender shall no
longer be a party hereto or have any rights hereunder provided that the
obligations of the Borrowers to indemnify such Lender with respect to any event
occurring or obligations arising before such replacement shall survive such
replacement. “Replacement Event” shall mean, with respect to any Lender, (a) the
commencement of or the taking of possession by, a receiver, custodian,
conservator, trustee or liquidator of such Lender, or the declaration by the
appropriate regulatory authority that such Lender is insolvent or (b) the making
of any claim by any Lender under Section 2.8(b), 12.3 or 12.5, unless the
changing of the lending office by such Lender would obviate the need of such
Lender to make future claims under such Sections.
     Section 11.17 Confidentiality. No member of the Lender Group shall disclose
any non-public confidential information regarding the Borrower Parties
(“Confidential Information”) to any other Person without the consent of the
Administrative Borrower, other than (i) to such member of the Lender Group’s
Affiliates and their officers, directors, employees, agents and advisors, to
other members of the Lender Group and, as contemplated by Section 11.5, to
actual or prospective assignees and participants, and then only on a
confidential basis, (ii) as required by any law, rule or regulation or judicial
process, (iii) to any rating agency when required by it, provided, that, prior
to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower Parties
received by it from such member of the Lender Group, (iv) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking, and (v) in connection with the exercise of any remedy hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder.
     Section 11.18 Revival and Reinstatement of Obligations. If the incurrence
or payment of the Obligations by any Borrower or any Guarantor, or the transfer
to the Lender Group of any property, should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences or other voidable or recoverable payments of
money or transfers of property (collectively, a

121



--------------------------------------------------------------------------------



 



“Voidable Transfer”), and if the Lender Group, or any of them, is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group, or any of them, is
required or elects to repay or restore, and as to all reasonable costs, expenses
and attorneys fees of the Lender Group related thereto, the liability of the
Borrowers or such Guarantor, as applicable, automatically shall be revived,
reinstated and restored and shall exist as though such Voidable Transfer had
never been made.
     Section 11.19 Electronic Transmissions. (a) Authorization. Subject to the
provisions of this Section 11.19(a), each of the Administrative Agent, the
Borrowers, the Lenders, the Issuing Bank and each of their Affiliates is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each of the
Borrowers and the other Borrower Parties hereby acknowledges and agrees, and
each of the Borrowers and the other Borrower Parties shall cause each of their
Subsidiaries to acknowledge and agree, that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.
          (b) Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to the terms and conditions of this Agreement,
separate terms and conditions posted or referenced in such E-System and related
contractual obligations executed by Borrower Parties or the members of the
Lender Group in connection with the use of such E-System.
          (c) Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. None of
Administrative Agent or any of its Affiliates warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
the Administrative Agent or any of its Affiliates in connection with any
E-Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. Each of the Borrowers and the other
Borrower Parties agrees that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.
ARTICLE 12.
YIELD PROTECTION
     Section 12.1 Eurodollar Rate Basis Determination. Notwithstanding anything
contained herein which may be construed to the contrary, if with respect to any
proposed

122



--------------------------------------------------------------------------------



 



Eurodollar Advance for any Eurodollar Advance Period, the Administrative Agent
determines that deposits in Dollars (in the applicable amount) are not being
offered to leading banks in the London interbank market for such Eurodollar
Advance Period, the Administrative Agent shall forthwith give notice thereof to
the Administrative Borrower and the Lenders, whereupon until the Administrative
Agent notifies the Administrative Borrower that the circumstances giving rise to
such situation no longer exist, the obligations of the Lenders to make
Eurodollar Advances shall be suspended.
     Section 12.2 Illegality. If any change in Applicable Law, any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any change in compliance with Applicable Law as a
result of compliance by any Lender with any request or directive (whether or not
having the force of law) of any such authority, central bank, or comparable
agency after the Agreement Date, shall make it unlawful for any Lender to make,
maintain, or fund its Eurodollar Advances, such Lender shall so notify the
Administrative Agent, and the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Administrative Borrower. Before giving any
notice to the Administrative Agent pursuant to this Section 12.2, such Lender
shall designate a different lending office if such designation will avoid the
need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. Upon receipt of such notice,
notwithstanding anything contained in Article 2, the Borrowers shall repay in
full the then outstanding principal amount of each affected Eurodollar Advance
of such Lender, together with accrued interest thereon, either (a) on the last
day of the then current Eurodollar Advance Period applicable to such Eurodollar
Advance if such Lender may lawfully continue to maintain and fund such
Eurodollar Advance to such day or (b) immediately if such Lender may not
lawfully continue to fund and maintain such Eurodollar Advance to such day.
Concurrently with repaying each affected Eurodollar Advance of such Lender,
notwithstanding anything contained in Article 2, the Borrowers shall borrow a
Base Rate Advance from such Lender, and such Lender shall make such Advance in
an amount such that the outstanding principal amount of the Revolving Loans held
by such Lender shall equal the outstanding principal amount of such Revolving
Loans immediately prior to such repayment.
     Section 12.3 Increased Costs.
          (a) If any change in Applicable Law, any change in the interpretation
or administration of any Applicable Law by any Governmental Authority, central
bank, or comparable agency charged with the interpretation or administration
thereof or any change in compliance with Applicable Law as a result of any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank, or comparable agency after the Agreement
Date:

123



--------------------------------------------------------------------------------



 



               (i) Shall subject any Lender to any tax, duty, or other charge
with respect to its obligation to make Eurodollar Advances, or its Eurodollar
Advances, or shall change the basis of taxation of payments to any Lender of the
principal of or interest on its Eurodollar Advances or in respect of any other
amounts due under this Agreement in respect of its Eurodollar Advances or its
obligation to make Eurodollar Advances (except for changes in the rate of tax on
the overall net income of such Lender);
               (ii) Shall impose, modify, or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System, but excluding any included in an applicable Eurodollar
Reserve Percentage), special deposit, assessment, or other requirement or
condition against assets of, deposits (other than as described in Section 12.5)
with or for the account of, or commitments or credit extended by any Lender, or
shall impose on any Lender or the eurodollar interbank borrowing market any
other condition affecting its obligation to make such Eurodollar Advances or its
Eurodollar Advances; and the result of any of the foregoing is to increase the
cost to such Lender of making or maintaining any such Eurodollar Advances, or to
reduce the amount of any sum received or receivable by the Lender under this
Agreement or under any Revolving Loan Notes with respect thereto, and such
increase is not given effect in the determination of the Eurodollar Rate;
               (iii) Shall subject the Issuing Bank or any Lender to any tax,
duty or other charge with respect to the obligation to issue Letters of Credit,
maintain Letters of Credit or participate in Letters of Credit, or shall change
the basis of taxation of payments to the Issuing Bank or any Lender in respect
of amounts drawn under Letters of Credit or in respect of any other amounts due
under this Agreement in respect of Letters of Credit or the obligation of the
Issuing Bank to issue Letters of Credit or maintain Letters of Credit or the
obligation of the Lenders to participate in Letters of Credit (except for
changes in the rate of tax on the overall net income of the Issuing Bank or any
Lender); or
               (iv) Shall impose, modify, or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit, assessment, or other requirement or
condition against assets of, deposits (other than as described in Section 12.5)
with or for the account of, or commitments or credit extended by the Issuing
Bank, or shall impose on the Issuing Bank or any Lender any other condition
affecting the obligation to issue Letters of Credit, maintain Letters of Credit
or participate in Letters of Credit; and the result of any of the foregoing is
to increase the cost to the Issuing Bank or any Lender of issuing, maintaining
or participating in any such Letters of Credit or to reduce the amount of any
sum received or receivable by the Issuing Bank or any Lender under this
Agreement with respect thereto,

124



--------------------------------------------------------------------------------



 



then promptly upon demand by such Lender or Issuing Bank, the Borrowers agree to
pay, without duplication of amounts due under Section 2.8(b), to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank for such increased costs. Each Lender or Issuing Bank will promptly
notify the Administrative Borrower and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender or the Issuing Bank to compensation pursuant to this Section 12.3 and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Lender or the Issuing Bank, be otherwise disadvantageous to
such Lender or the Issuing Bank.
          (b) A certificate of any Lender or the Issuing Bank claiming
compensation under this Section 12.3 and setting forth the additional amount or
amounts to be paid to it hereunder and calculations therefor shall be conclusive
in the absence of manifest error. In determining such amount, such Lender or the
Issuing Bank may use any reasonable averaging and attribution methods. If any
Lender demands compensation under this Section 12.3, the Borrowers may at any
time, upon at least five (5) Business Days’ prior notice to such Lender, prepay
in full the then outstanding affected Eurodollar Advances of such Lender,
together with accrued interest thereon to the date of prepayment, along with any
reimbursement required under Section 2.9. Concurrently with prepaying such
Eurodollar Advances, the Borrowers shall borrow a Base Rate Advance, or a
Eurodollar Advance not so affected, from such Lender, and such Lender shall make
such Advance in an amount such that the outstanding principal amount of the
Revolving Loans held by such Lender shall equal the outstanding principal amount
of such Revolving Loans immediately prior to such prepayment.
     Section 12.4 Effect On Other Advances. If notice has been given pursuant to
Sections 12.1, 12.2 or 12.3 suspending the obligation of any Lender to make any,
or requiring Eurodollar Advances of any Lender to be repaid or prepaid, then,
unless and until such Lender (or, in the case of Section 12.1, the
Administrative Agent) notifies the Administrative Borrower that the
circumstances giving rise to such repayment no longer apply, all Advances which
would otherwise be made by such Lender as to the Eurodollar Advances affected
shall, at the option of the Administrative Borrower, be made instead as Base
Rate Advances.
     Section 12.5 Capital Adequacy. If after the Agreement Date, any Lender or
Issuing Bank (or any Affiliate of the foregoing) shall have reasonably
determined that the adoption of any Applicable Law, governmental rule,
regulation or order regarding the capital adequacy of banks or bank holding
companies, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or Issuing Bank (or any Affiliate of the foregoing) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, central bank or comparable agency
(but

125



--------------------------------------------------------------------------------



 



only if such adoption, change, request or directive occurs after the Agreement
Date), has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Bank’s (or any Affiliate of the foregoing) capital as a
consequence of such Lender’s or Issuing Bank’s Revolving Loan Commitment or
obligations hereunder to a level below that which it could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
Issuing Bank’s (or any Affiliate of the foregoing) policies with respect to
capital adequacy immediately before such adoption, change or compliance and
assuming that such Lender’s or Issuing Bank’s (or any Affiliate of the
foregoing) capital was fully utilized prior to such adoption, change or
compliance), then, promptly upon demand by such Lender or Issuing Bank, the
Borrowers shall immediately pay to such Lender or Issuing Bank such additional
amounts as shall be sufficient to compensate such Lender or Issuing Bank for any
such reduction actually suffered; provided, however, that there shall be no
duplication of amounts paid to a Lender pursuant to this sentence and Section
12.3. A certificate of such Lender or Issuing Bank setting forth the amount to
be paid to such Lender or Issuing Bank by the Borrowers as a result of any event
referred to in this paragraph shall, absent manifest error, be conclusive.
ARTICLE 13.
JURISDICTION, VENUE AND WAIVER OF JURY TRIAL
     Section 13.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH
BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
FEDERAL AND STATE COURTS SITTING IN THE STATE OF GEORGIA AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF GEORGIA, THE ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH
BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.
THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON
THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS THE
AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE OF
WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF GEORGIA, WHICH SERVICE
SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN
DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND
DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN
PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED

126



--------------------------------------------------------------------------------



 



AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS SET FORTH ABOVE, SUCH
SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE
EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE
AS AGENT OF EACH BORROWER PARTY TO RECEIVE SERVICE OF PROCESS IN THE STATE OF
GEORGIA, EACH BORROWER PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT
THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL MAINTAIN AN AGENT TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF GEORGIA ON BEHALF OF SUCH BORROWER
PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS AND THE BANK
PRODUCTS DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS
CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH
MANNER AS PERMITTED BY LAW.
     Section 13.2 Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF
ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT BROUGHT IN THE FEDERAL
COURTS OF THE UNITED STATES SITTING IN FULTON COUNTY, GEORGIA, AND HEREBY
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
     Section 13.3 Waiver of Jury Trial. EACH BORROWER PARTY AND EACH MEMBER OF
THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.
     Section 13.4 The Administrative Borrower. Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”), which appointment shall remain in full force
and effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has

127



--------------------------------------------------------------------------------



 



been appointed the Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide the
Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.
     Section 13.5 All Obligations to Constitute Joint and Several Obligations.
          (a) All Obligations shall constitute joint and several obligations of
the Borrowers and shall be secured by the Administrative Agent’s Lien upon all
of the Collateral, and by all other Liens heretofore, now or at any time
hereafter granted by each Borrower to the Administrative Agent, for the benefit
of the Lender Group, to the extent provided in the Loan Documents or Bank
Product Documents under which such Lien arises. Each Borrower expressly
represents and acknowledges that it is part of a common enterprise with the
other Borrowers and that any financial accommodations by the Administrative
Agent, and the other members of the Lender Group to any other Borrower hereunder
and under the other Loan Documents and the Bank Product Documents are and will
be of direct and indirect interest, benefit and advantage to all Borrowers. Each
Borrower acknowledges that any Request for Advance, Notice of
Conversion/Continuation, Notice of Requested Commitment Increase, Request for
Issuance of Letter of Credit or other notice or request given by any Borrower
(including the Administrative Borrower) to the Administrative Agent shall bind
all Borrowers, and that any notice given by the Administrative Agent or any
other member of the Lender Group to any Borrower shall be effective with respect
to all Borrowers. Each Borrower acknowledges and agrees that each Borrower shall
be liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or have had Letters
of Credit issued hereunder or the amount of such Loans received, Letters of
Credit issued or the manner in which the Administrative Agent or any other
member of the Lender Group accounts among the Borrowers for such Loans, Letters
of Credit or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of the Borrowers and that the
Administrative Agent and the other members of the Lender Group are relying on
the joint and several liability of the Borrowers in extending the Loans and
other financial accommodations hereunder. Each Borrower shall be entitled to
subrogation and contribution rights from and against the other Borrowers to the
extent any Borrower is required to pay to any member of the Lender Group any
amount in excess of the Loans advanced directly to, or other Obligations
incurred directly by, such Borrower or as otherwise available under Applicable
Law; provided, however, that such subrogation and contribution rights are and
shall be subject to the terms and conditions of this Section 13.5.

128



--------------------------------------------------------------------------------



 



          (b) In the event any Borrower Party (a “Funding Borrower Party”) shall
make any payment or payments under this Agreement or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations hereunder, such Funding Borrower Party shall have the right to seek
contribution payments from each other Borrower Party (each, a “Contributing
Borrower Party”) to the extent permitted by Applicable Law. Nothing in this
Section 13.5(b) shall affect any Borrower Party’s joint and several liability to
the Lender Group for the entire amount of its Obligations. Each Borrower Party
covenants and agrees that (i) its right to receive any contribution hereunder
from a Contributing Borrower Party shall be subordinate and junior in right of
payment to all obligations of the Borrower Parties to the Lender Group hereunder
and (ii) it shall not exercise any such contribution rights unless and until the
Obligations shall have been paid in full in cash (or, with respect to Letters of
Credit, cash collateralized or supported by a letter of credit) and the
Revolving Loan Commitments terminated.
          (c) Nothing in this Section 13.5 shall affect any Borrower’s joint and
several liability to the Lender Group for the entire amount of its Obligations.
Each Borrower Party covenants and agrees that its right to receive any
contribution hereunder from a contributing Borrower Party shall be subordinate
and junior in right of payment to all Obligations of the Borrowers to the Lender
Group hereunder. No Borrower Party will exercise any rights that it may acquire
by way of subrogation hereunder or under any other Loan Document or any Bank
Product Document or at law by any payment made hereunder or otherwise, nor shall
any Borrower Party seek or be entitled to seek any contribution or reimbursement
from any other Borrower Party in respect of payments made by such Borrower Party
hereunder or under any other Loan Document or under any Bank Product Document,
until all amounts owing to the Lender Group on account of the Obligations are
paid in full in cash (or, with respect to Letters of Credit, are either cash
collateralized or supported by a letter of credit) and the Revolving Loan
Commitments are terminated. If any amounts shall be paid to any Borrower Party
on account of such subrogation or contribution rights at any time when all of
the Obligations shall not have been paid in full, such amount shall be held by
such Borrower Party in trust for the Lender Group segregated from other funds of
such Borrower Party, and shall, forthwith upon receipt by such Borrower Party,
be turned over to the Administrative Agent in the exact form received by such
Borrower Party (duly endorsed by such Borrower Party to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, as provided for herein.
[remainder of page intentionally left blank]

129



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers, all as of the day and year first
above written.

            BORROWERS: CHICO’S FAS, INC.
      By:   /s/ Kent A. Kleeberger         Name:   Kent A. Kleeberger       
Title:   Executive Vice President — Chief Financial
Officer and Treasurer        WHITE HOUSE | BLACK MARKET, INC.
      By:   /s/ Kent A. Kleeberger         Name:   Kent A. Kleeberger       
Title:   Executive Vice President — Chief Financial
Officer and Treasurer        CHICO’S RETAIL SERVICES, INC.
      By:   /s/ Kent A. Kleeberger         Name:   Kent A. Kleeberger       
Title:   Executive Vice President — Chief Financial
Officer and Treasurer        CHICO’S DISTRIBUTION SERVICES, LLC
      By:   /s/ Kent A. Kleeberger         Name:   Kent A. Kleeberger       
Title:   Executive Vice President — Chief Financial
Officer and Treasurer        SOMA INTIMATES, LLC
      By:   /s/ Kent A. Kleeberger         Name:   Kent A. Kleeberger       
Title:   Executive Vice President — Chief Financial
Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
SUNTRUST BANK, as the Administrative Agent,
the Issuing Bank, a Lender and the Swing Bank



                  By:   /s/ J. Haynes Gentry, III         Name:   J. Haynes
Gentry, III        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Schedule 1(a)
Commitment Ratios

                                      Revolving Loan     Revolving     Aggregate
    Aggregate   Lender   Commitment     Commitment Ratio     Commitment    
Commitment Ratio    
SunTrust Bank
  $ 55,000,000       100.00 %   $ 55,000,000       100.00 %
 
                               
Totals
  $ 55,000,000       100 %   $ 55,000,000       100 %

 